

Exhibit 10.3

THE TRANSFER OF THE LIMITED LIABILITY COMPANY INTERESTS DESCRIBED IN THIS
AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN.
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
INK ACQUISITION III LLC,
a Delaware Limited Liability Company
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (together
with the schedules and exhibits hereto, this “Agreement”), of INK Acquisition
III LLC, a Delaware limited liability company (the “Company”), is made effective
as of June 9, 2014 (the “Effective Date”) by and between Platform Member
Holdings-T CAM2, LLC (“NS Managing Member”) and Chatham TRS Holding, Inc.
(“Chatham Managing Member”, and, together with NS Managing Member and any other
Person who becomes a member of the Company from time to time in accordance with
the provisions hereof, the “Members”).


RECITALS:
A Certificate of Formation of the Company was filed with the Secretary of State
of the State of Delaware on June 22, 2011;
Each of the Cerberus Member and Chatham Managing Member previously acquired a
percentage interest in the Company and entered into the Amended and Restated
Limited Liability Company Agreement of the Company dated as of October 27, 2011
(the “Prior Agreement”);
As of the Effective Date, NS Managing Member is acquiring all of the Cerberus
Member’s right, title and interest to the membership interests in the Company
(such interests, the “Cerberus Interests”), and concurrently therewith, the
Cerberus Member is withdrawing as a member of the Company; and


The Members desire to amend and restate the Prior Agreement in its entirety on
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto amend and
restate the Prior Agreement in its entirety and agree as follows:

W/2274636



--------------------------------------------------------------------------------



ARTICLE I.

GENERAL PROVISIONS; ORGANIZATION; STRUCTURE
Section 1.1    Registered Office. The registered agent and office of the Company
in the State of Delaware shall be Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, 19801. The Managing Member, after giving notice to the
other Members, may change the registered office from one location to another in
the State of Delaware.
Section 1.2    Place of Business; Offices. The principal place of business of
the Company, where the books and records of the Company shall be kept, shall be
c/o Chatham Lodging LP, 50 Cocoanut Row, Suite 200, Palm Beach, FL 33480. The
Company may, at any time, change the location of the principal office of the
Company or have one or more offices as may be established from time to time.
Section 1.3    Purpose; Nature of Business Permitted; Powers; Title to Assets.
(a)    The purpose to be conducted or promoted by the Company is to engage in
the following activities:
(i)    to acquire, own, hold, manage, operate, lease, sell, transfer, service,
convey, safekeep, dispose of, pledge, assign, borrow money against, finance,
refinance or otherwise deal with the Business and the Assets and any portion
thereof with unrelated third parties or with affiliated entities;
(ii)    to acquire, own, hold, sell, transfer, service, convey, safekeep,
dispose of, pledge, assign, borrow money against, finance, refinance or
otherwise deal with, publicly or privately issued securities and whether with
unrelated third parties or with affiliated entities, in each case in connection
with the Business and the Assets;
(iii)    to own equity interests in other limited liability companies,
partnerships or other entities whose purposes are restricted to those set forth
in clauses (i) and (ii) above; and
(iv)    to engage in any other lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes (including the
entering into of interest rate or basis swap, cap, floor or collar agreements,
or similar hedging transactions and referral, management, servicing and
administration agreements).
(b)    The Company shall not engage in any other business or activity. Except as
otherwise provided in Section 1.10 hereof and except for contracts customarily
entered into by a property management agent on behalf of a hotel property owner,
all property acquired in connection with the business of the Company shall be
held by the Company in its own name,

-2-

--------------------------------------------------------------------------------



and all contracts and leases of real or personal property by or to the Company
shall be made in its own name.
(c)    Title to assets of the Company, whether real, personal or mixed, tangible
or intangible, shall be deemed to be owned by the Company, and no Member,
individually or collectively, shall have any ownership interest in such assets
or any portion thereof.
Section 1.4    [Reserved]
Section 1.5    Tax Classification; No State Law Partnership; REIT
Qualifications. (a) The Members intend that the Company shall be treated as a
partnership for federal, state and local tax purposes. Each Member and the
Company agree to file all tax returns and otherwise take all tax and financial
reporting positions in a manner consistent with such treatment. No provision of
this Agreement shall be deemed or construed to constitute the Company (including
its subsidiaries) as a partnership (including a limited partnership) or joint
venture, or any Member as a partner of or with any other Member for any purposes
other than tax purposes.
(b)    As of the Effective Date, NS Managing Member shall be owned, directly or
indirectly, by NS REIT and Chatham Managing Member shall be owned, directly or
indirectly, by Chatham REIT. Each of Chatham REIT and NS REIT intend to qualify
as a REIT, and the Members intend that the Company shall own the Assets in a
manner that will not jeopardize the REIT status of either Chatham REIT or NS
REIT. Accordingly, the Ink I Subsidiary Companies will indirectly lease the
Properties to the Property Leasecos pursuant to arm’s-length leases and the
Property Leasecos will engage Island Hospitality Management or another entity
that qualifies as an “eligible independent contractor” under Code Section
856(d)(9) to operate the Properties on their behalf.
Section 1.6    Definitions. Unless the context otherwise requires, the terms
defined in this Section 1.6 shall, for the purposes of this Agreement, have the
meanings herein specified (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
“1933 Act” has the meaning set forth in Section 12.16.
“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations thereunder.
“Accountants” means PricewaterhouseCoopers LLP or such other independent
accounting firm of national reputation that is selected by NS Managing Member.
“Act” means the Delaware Limited Liability Company Act (as it may be amended
from time to time and any successor to such Act).
“Additional Capital Contribution” means any Capital Contribution made by a
Member pursuant to Section 2.2(b) hereof.

-3-

--------------------------------------------------------------------------------



“Adjusted Asset Purchase Price” is the (a) Asset Purchase Price, plus (b)
Buy/Sell Additions, minus (c) Buy/Sell Prorations which would be credited to a
purchaser if the Buy/Sell Assets were being sold to a third party on the
Buy/Sell Closing Date, plus (d) Buy/Sell Prorations which would be credited to a
seller if the Buy/Sell Assets were being sold to a third party on the Buy/Sell
Closing Date minus (e) the amount required to repay in full any outstanding
Buy/Sell Third Party Loans as if same was paid off at the Buy/Sell Closing,
minus (f) any other existing liabilities of the Company and the Property
Companies that have not been otherwise taken into consideration as part of the
Buy/Sell Prorations minus (g) the net proceeds from the sale of any Asset that
is consummated after delivery of the Buy/Sell Notice and before the Buy/Sell
Closing Date, appropriately adjusted to take into account any proceeds that are
held in any reserves or escrows for a contingent liability which may arise after
the Buy/Sell Closing Date (it being acknowledged and agreed to by the Members
that any such proceeds that are held in any reserves or escrows shall be
distributed to the Members pursuant to Section 7.1 as if it was in effect upon
the release or distribution of such amounts after the Buy/Sell Closing Date).
“Adjusted Fair Market Value” means, the (a) the Fair Market Value, plus (b) Fair
Market Value Additions, minus (c) Fair Market Value Prorations which would be
credited to a purchaser if the Assets were being sold to a third party on the
Option Closing Date (which prorations shall be as of 11:59 p.m. of the day
preceding the Option Closing Date), plus (d) Fair Market Value Prorations which
would be credited to a seller if the Assets were being sold to a third party on
the Option Closing Date (which prorations shall be as of 11:59 p.m. of the day
preceding the Option Closing Date), minus (e) the amount required to repay in
full any outstanding Loans as if same were paid off at the Option Closing, minus
(f) any other existing liabilities of the Company and the Property Companies
that have not been otherwise taken into consideration as part of the Fair Market
Value Prorations.
“Affiliate” means, with respect to a Person, another Person that directly or
indirectly controls, is controlled by or is under common control with such first
Person. For the avoidance of doubt, Island Hospitality Management shall not be
considered to be an Affiliate of Chatham REIT or any of its Affiliates.
“Agreement” has the meaning set forth in the Preamble.
“Allocation Schedule” has the meaning set forth in Section 5.1(c).
“Appraisal Period” has the meaning set forth in Section 3.8(d)(i).
“Appraiser” has the meaning set forth in Section 3.8(d)(i).
“Approved FATF Country” shall mean any country that is a member of the Financial
Action Task Force on Money Laundering, as such list may be amended, from time to
time, and as approved in this Agreement. As of the date of this Agreement, the
following countries are Approved FATF Country members: Argentina, Australia,
Austria, Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece,
Hong Kong, Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the
Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden,
Switzerland, Turkey, United Kingdom and the United States.
“Approved Severance Costs” means any severance payable to Chatham Company
Personnel to the extent such severance (i) for a senior Chatham Company
Personnel does not exceed

-4-

--------------------------------------------------------------------------------



three (3) months of such employee’s monthly salary, (ii) for any other Chatham
Company Personnel is determined by Chatham Managing Member in accordance with
such employee’s position and seniority and does not exceed two (2) months of
such employee’s monthly salary or (iii) otherwise has been approved by NS
Managing Member or NS Ink I Managing Member at the time of grant to the
applicable Chatham Company Personnel, it being understood that any severance
costs shall be deemed to be Approved Severance Costs if such costs are in
accordance with the terms of the then-approved Operating Budget and the
then-approved Business Plan.
“Asset” means an asset owned by the Company or its Subsidiaries.
“Asset Purchase Price” has the meaning set forth in Section 3.7(a).
“Available Cash” means, as the context requires, Available Cash From Capital
Event or Available Cash From Operations, as applicable.


“Available Cash From Capital Event” means cash paid to or in the possession of,
the Company from the occurrence of a Capital Event after deducting therefrom (a)
if a sale, all expenses of the sale (including, without limitation, transfer
taxes, legal fees, brokerage expenses, marketing expenses, and other third party
expenses of every kind or nature), (b) if a financing or a refinancing, all
expenses of the financing or refinancing (including, without limitation, legal
fees, points, lender charges, mortgage or indebtedness taxes and other third
party expenses of every kind or nature), (c) if a casualty or condemnation, all
expenses arising from such casualty or condemnation (including, without
limitation, legal fees, costs of settlement of any awards or payments, and other
third party expenses of every kind or nature), (d) if a sale, all funds
necessary to pay for any currently payable obligations of the applicable
Property Company or Asset, as applicable, (e) if a sale, the payment of all
currently payable debt service, reserve and escrow amounts for all outstanding
Loans that pertain to the applicable Property Company or Company Asset, (f) if a
sale, the payment of all other currently payable obligations of the Company and
the applicable Property Company to third parties, including, without limitation,
obligations in connection with the applicable Property Company or Assets, and
(g) if a sale, an amount equal to the Working Capital Sale Reserve.


“Available Cash From Operations” means cash paid to or in the possession of, the
Company from whatever source (other than Available Cash From Capital Event)
after deducting therefrom (a) all funds necessary to pay for the currently
payable expenses incurred in connection with the normal operations of the
Company and the Property Companies in accordance with and subject to the terms
hereof, (b) the payment of all currently payable debt service, reserve and
escrow amounts for all outstanding Loans when and as they become due and payable
and/or are required to be reserved or escrowed, (c) the payment of all other
currently payable obligations of the Company and the Property Companies to third
parties, including, without limitation, obligations in connection with the
Assets, and (d) an amount equal to the Working Capital Operating Reserve.


“Bankruptcy” means, with respect to any Person, a “Voluntary Bankruptcy” or an
“Involuntary Bankruptcy”. A “Voluntary Bankruptcy” shall mean, with respect to
any Person, (a) an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors, (b) the filing of any petition or answer by such Person seeking to
adjudicate it bankrupt or insolvent or seeking for itself any liquidation,
winding up, reorganization,

-5-

--------------------------------------------------------------------------------



arrangement, adjustment, protection, relief or composition of such Person or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking, consenting to or acquiescing in the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for such Person or for any substantial part of its property, or (c)
corporate action taken by such Person to authorize any of the actions set forth
above. An “Involuntary Bankruptcy” shall mean, with respect to any Person,
without the consent or acquiescence of such Person, the entering of an order for
relief or approving a petition for relief or reorganization or any other
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or other similar relief under any present or future
bankruptcy, insolvency or similar statute, law or regulation or the filing of
any such petition against such Person which order or petition shall not be
dismissed within 90 days or, without the consent or acquiescence of such Person,
the entering of an order appointing a trustee, custodian, receiver or liquidator
of such Person or of all or any substantial part of the property of such Person
which order shall not be dismissed within 90 days.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.
“Business” means (a) the ownership, lease and operation of the Assets, and (b)
any other business of the Company, directly or indirectly related, incidental to
or connected with the foregoing.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York City are required or permitted by law to be closed.
“Business Plan” means the comprehensive strategic plan for the Company’s and Ink
I’s ownership, operation, leasing, financing and sale of the Assets or the
Properties, as applicable, as in effect from time to time pursuant to Section
3.5 hereof.
“Buy/Sell Additions” means the following additions to the Asset Purchase Price:
(a) cash in the bank accounts of the Company and each Property Company
(including, without limitation, cash in bank accounts established with or by
third parties for the benefit of the Company and each Property Company (e.g.,
lockbox accounts, accounts under Hotel Management Agreements, third party
property management agreements, reserves under franchise agreements, etc.)) and
other Company and Property Company revenues as of the Buy/Sell Closing Date, (b)
net accounts receivable received by the Company and the Property Companies
(other than rents or similar payments from tenants, licensees, concessionaires
or similar parties) as of the Buy/Sell Closing Date (c) any utility deposits
made by the Property Companies and (d) cash deposited securing any bonds,
letters of credit, or other amounts posted by the Company or any Property
Company.


“Buy/Sell Assets” means the Assets being purchased or sold pursuant to Section
3.7.


“Buy/Sell Closing” has the meaning set forth in Schedule G attached hereto.


“Buy/Sell Closing Date” means the date designated by the Purchasing Member for
the Buy/Sell Closing, which date shall be no later than the date which is sixty
(60) days after delivery of the Buy/Sell Response.



-6-

--------------------------------------------------------------------------------



“Buy/Sell Deposit Funds” means all sums deposited with the Buy/Sell Escrow Agent
pursuant to the provisions of Section 3.7 (including the Proposing Member’s
Deposit (if the Purchasing Member is the Proposing Member) or the Non-Proposing
Member’s Deposit (if the Purchasing Member is the Non-Proposing Member)),
together with all interest earned thereon.


“Buy/Sell Escrow Agent” has the meaning set forth in Section 3.7(a).


“Buy/Sell Membership Interest Purchase Price” means a price for the sale by the
Selling Member(s) of their interest in the Company calculated as equal to the
amount that would be received by the Selling Member(s) pursuant to the
application of the provisions of Section 7.1, if the Assets were sold to a third
party on the Buy/Sell Closing Date for a net purchase price equal to the
Adjusted Asset Purchase Price (it being agreed that any disputes as to Buy/Sell
Additions and/or Buy/Sell Prorations shall be resolved by the determination of
the Accountants, which determination shall be binding on the Members, absent
manifest error).


“Buy/Sell Notice” has the meaning set forth in Section 3.7(a).


“Buy/Sell Prorations” means the following prorations and adjustments to the
Asset Purchase Price (which prorations shall be deducted from or added to the
Asset Purchase Price in the same manner as deductions or additions to a sale
price would occur between a buyer and seller in an arms-length transaction in
connection with a sale of the Assets to a third party)): (a) rents, occupancy
charges and similar revenues paid or payable by the Company or the Property
Companies, (b) rents and other amounts payable by the Property Companies under
or pursuant to any ground leases (if applicable), (c) real estate taxes in
respect of the Assets, (d) any other taxes and/or assessments affecting the
Company, the Property Companies or the Assets (other than income taxes or gross
receipt taxes), (e) insurance premiums due and payable (or paid) with respect to
the Company, the Property Companies or the Assets, (f) license and/or permit
fees that are either due and payable or have been prepaid with respect to the
Company or the Property Companies, (g) utility charges that are either due and
payable or have been prepaid with respect to the Assets, the Company or the
Property Companies, (h) intentionally omitted, (i) amounts paid or payable under
service, management, development or construction contracts entered into by the
Company or the Property Companies, and (j) any accounts payable of the Company
or the Property Companies outstanding as of the Buy/Sell Closing Date.


“Buy/Sell Response” has the meaning set forth in Section 3.7(b).


“Buy/Sell Response Period” means the date which is thirty (30) days after the
date of delivery of a Buy/Sell Proposal.


“Buy/Sell Third Party Loans” means all Loans outstanding with respect to the
Company and the Property Companies as of the Buy/Sell Closing Date.


“Call Notice” has the meaning set forth in Section 3.8(b).


“Call Option” has the meaning set forth in Section 3.8(c)(i).
“Call Option Commencement Date” has the meaning set forth in Section 3.8(b).

-7-

--------------------------------------------------------------------------------





“Capital Account” has the meaning set forth in Section 2.3(a).


“Capital Call” shall mean a written notice to the Members calling for a Capital
Contribution, which written notice shall include (a) the total amount of the
Capital Contribution then required, (b) a brief description of the expenditures
or obligations giving rise to the requirement for such Capital Contribution, (c)
each Member’s proportionate share of the total Capital Contribution as then
required by this Agreement, (d) the date by which each Member’s Capital
Contribution is required to be made, which date shall be thirty (30) days after
such written notice has been given or such other date as may be agreed to by the
Members, and (e) the account of the Company to which such Capital Contributions
must be paid.


“Capital Contribution” means with respect to any Member, the sum of the
Effective Date Deemed Capital Contribution and Additional Capital Contributions
made by such Member. For the avoidance of doubt, Priming Capital Contributions
shall not be considered Capital Contributions for purposes of this definition.
“Capital Event” means (i) the sale of any Asset, (ii) a financing or refinancing
of an Asset, (iii) the receipt of insurance proceeds or condemnation awards in
connection with the ownership of an Asset (which proceeds are not used for
restoration in connection with the applicable casualty or condemnation) or (iv)
other transactions which, in accordance with generally accepted accounting
principles, consistently applied, would be treated as a capital event.
“Carveout Guarantor” has the meaning set forth in Section 1.11(c).
“Carveout Guaranty” means any guaranty of non-recourse carveouts or indemnity
for environmental liabilities given to a Lender in connection with any Loan,
which guaranty or indemnity is in form and substance satisfactory to the
applicable Lender and approved in advance in writing by the Members (including,
without limitation, any such guaranty or indemnity required by Current Lender in
connection with the JPM Loan, it being agreed that the “Guarantees” as defined
in the Contribution Agreement are approved by the Members).
“Cerberus Interests” has the meaning set forth in the Recitals.
“Cerberus Member” means CRE-Ink TRS Holding, Inc.
“Certificate of Formation” means the Certificate of Formation referred to in the
Recitals and any and all amendments thereto and restatements thereof filed on
behalf of the Company with the office of the Secretary of State of the State of
Delaware pursuant to the Act.
“Change in Control” means, as of any date, (i) with respect to NS Managing
Member, the failure of NS Managing Member to be Controlled by NS Parent and (ii)
with respect to Chatham Managing Member, the failure of the Chatham Managing
Member to be Controlled by Chatham REIT or any entity that succeeds to all or
substantially all of the assets and liabilities thereof (whether by merger,
consolidation or otherwise).

-8-

--------------------------------------------------------------------------------



“Chatham Company Personnel” means any personnel employed by Chatham Managing
Member (or one of its Affiliates other than Ink I or the Company) solely for the
purpose of providing asset management services to the Company and/or Ink I, the
employment generally of whom, including compensation and severance other than
Approved Severance Costs, if any, payable to such personnel, has been approved
by NS Managing Member and NS Ink I Managing Member.
“Chatham Competitor” shall mean (a) a Person that is then in a pending material
litigation filed in court with Chatham REIT or any Affiliate of Chatham REIT
that has been disclosed by Chatham REIT or its Affiliate entity in public
filings with the Securities and Exchange Commission (other than (1) litigation
in connection with the applicable Parent Change in Control with respect to NS
Parent and (2) litigation involving individuals who are directors or officers of
Chatham REIT unrelated to their capacity as such); or (b) (i) a publicly traded
hotel REIT the stock of which is traded on a national stock exchange or (ii) a
lodging-focused hotel company that owns or operates at least 50 hotels (it being
acknowledged and agreed to by the parties that for purposes of clause (i) and
(ii), an entity which is Controlled by NS Parent shall not constitute a Chatham
Competitor, provided that if NS Parent undergoes a Parent Change in Control in a
transaction with a Chatham Competitor, NS Parent shall be deemed to be a Chatham
Competitor.
“Chatham Guarantor” has the meaning set forth in Section 1.11(c).
“Chatham Guaranty” means that certain Guaranty of Recourse Obligations, dated as
of the Effective Date, by Chatham REIT in favor of the beneficiaries thereof, as
same may be hereafter amended or modified.
“Chatham Ink I Managing Member” means Chatham Lodging, L.P.
“Chatham Managing Member” has the meaning set forth in the Preamble.
“Chatham Managing Member Effective Date Deemed Capital Contribution” has the
meaning set forth in Section 2.2(a).
“Chatham Principal” means Jeffrey Fisher.
“Chatham REIT” means Chatham Lodging Trust, a Maryland real estate investment
trust.
“Close Associate” means a Person who is widely and publicly known (or is
actually known) to be a close associate of a Senior Foreign Political Figure.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Company” has the meaning set forth in the Preamble.
“Contributing Members” has the meaning set forth in Section 2.2(d).

-9-

--------------------------------------------------------------------------------



“Control” means, with respect to any Person, the power of another Person,
through ownership of equity, contract rights or otherwise, to direct the
management and policies of such Person, and “Controlled” and “Controlling” have
correlative meanings.
“Covered Entity” means (a) NS, (b) any Person acquiring all or substantially all
of the assets of NS, and (c) any Person acquiring all or substantially all of a
class of assets of NS, provided, in the case of each of clauses (a) through (c),
that the equity value of NS Managing Member does not exceed 50% of the value of
such Person, provided, further, that the condition set forth in the preceding
proviso need not be satisfied in the case of a Permitted Corporate Transaction
that is a spin-off described in clause (vii) of the definition thereof.
“Cure” means, with respect to any action or failure to act triggering a right to
Cure, that such action or failure to act, to the extent that it triggered the
right to Cure, has been discontinued, and all parties adversely affected by such
action or failure to act have been made whole in all material respects as if
such action or failure to act had not occurred.
“Current Lender” means JPMorgan Chase Bank, National Association.
“Depreciation” means, for each Fiscal Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Period, except that if the Gross Asset Value
of such asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Period, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Period bears to such beginning adjusted tax basis; provided, however, that if
the adjusted basis for federal income tax purposes of an asset at the beginning
of such Fiscal Period is zero, Depreciation shall be determined with reference
to such beginning Gross Asset Value using any reasonable method selected by the
Tax Matters Member.
“Effective Date” has the meaning set forth in the Preamble.
“Effective Date Deemed Capital Contributions” means (a) with respect to a
Member, as the context requires, either the NS Managing Member Effective Date
Deemed Capital Contributions or the Chatham Managing Member Effective Date
Deemed Capital Contributions made by such Member and (b) with respect to all
Members, all NS Managing Member Effective Date Deemed Capital Contributions and
all Chatham Managing Member Effective Date Deemed Capital Contributions,
collectively.
“Environmental Law” means all applicable laws, including, for this purpose, all
common law, governing public health or safety, workplace health or safety,
pollution or the protection of the environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Excess Promote Amount” has the meaning set forth in Section 7.4(a).



-10-

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Expedited Arbitration” has the meaning set forth in Section 3.2(i).
“Expense Reimbursement” has the meaning set forth in Section 3.1(c).
“Failed Contribution” has the meaning set forth in Section 2.2(d).
“Fair Market Value” means (a) the Initiating Party Fair Market Value, if the
Notice Recipient accepts the Initiating Party Fair Market Value pursuant to
Section 3.8(c), (b) the fair market value agreed upon by and between the
Initiating Party and the Notice Recipient pursuant to Section 3.8(c)(v) or (c)
the fair market value determined pursuant to the appraisal process described in
Section 3.8(d).
“Fair Market Value Additions” means only the following additions to the Fair
Market Value: (a) cash in the bank accounts of the Company and each Property
Company (including, without limitation, cash in bank accounts established with
or by third parties for the benefit of the Company and each Property Company
(e.g., lockbox accounts, accounts under Hotel Management Agreements, third party
property management agreements, reserves under franchise agreements, etc.)) and
other Company and Property Company revenues as of the Option Closing Date, (b)
net accounts receivable accrued by the Company and the Property Companies (other
than rents or similar payments from tenants, licensees, concessionaires or
similar parties) as of the Option Closing Date, (c) any utility deposits made by
the Property Companies, and (d) cash deposited securing any bonds, letters of
credit, or other amounts posted by the Company or any Property Company.
“Fair Market Value Prorations” means the following prorations and adjustments to
the Fair Market Value (which prorations shall be deducted from or added to the
Fair Market Value in the same manner as deductions or additions to a sale price
would occur between a buyer and seller in an arms-length transaction in
connection with a sale of the Assets to a third party): (a) rents, occupancy
charges and similar revenues paid or payable by the Company or the Property
Companies, (b) rents and other amounts payable by the Property Companies under
or pursuant to any ground leases (if applicable), (c) real estate taxes in
respect of the Assets, (d) any other taxes and/or assessments affecting the
Company, the Property Companies or the Assets (other than income taxes or gross
receipt taxes), (e) insurance premiums due and payable (or paid) with respect to
the Company, the Property Companies or the Assets, (f) license and/or permit
fees that are either due and payable or have been prepaid with respect to the
Company or the Property Companies, (g) utility charges that are either due and
payable or have been prepaid with respect to the Assets, the Company or the
Property Companies, (h) intentionally omitted, (i) amounts paid or payable under
service, management, development or construction contracts entered into by the
Company or the Property Companies, and (j) any accounts payable of the Company
or the Property Companies outstanding as of the Option Closing Date.
“Family Member” means, with respect to any specified natural person, (a) any
parent, child, descendant or sibling of such natural person (including
relationships resulting from adoption) or (b) the spouse of such natural person
or of any person covered by clause (a).

-11-

--------------------------------------------------------------------------------



“Fiscal Period” means (a) the period commencing on the Effective Date and ending
on December 31, 2014, (b) any subsequent 12-month period commencing on January 1
and ending on December 31 and (c) any portion of the period described in clauses
(a) and (b) of this sentence (i) for which the Company is required to allocate
Profits, Losses and other items of Company income, gain, loss or deduction
pursuant to Article VI and (ii) ending on the date of an adjustment to the Gross
Asset Value pursuant to clause (b) of the definition of “Gross Asset Value”.
“Fiscal Year” means (a) the period commencing on the Effective Date and ending
on December 31, 2014, (b) any subsequent 12-month period commencing on January 1
and ending on December 31 and (c) the period commencing on the immediately
preceding January 1 and ending on the date on which all property of the Company
is distributed to the Members pursuant to Article X.
“FMV Determination Date” has the meaning set forth in Section 3.8(e)(2).
“Funded Amount” has the meaning set forth in Section 2.2(d).
“Governmental Entity” means a court, arbitral tribunal, administrative agency or
commission or other governmental or other regulatory authority or agency.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset at the time it is accepted
by the Company, unreduced by any liability secured by such asset, as reasonably
determined by the Managing Member;
(b)    the Gross Asset Values of all Assets shall be adjusted to equal their
respective fair market values, unreduced by any liabilities secured by such
assets, as reasonably determined by the Managing Member as of the following
times: (i) the acquisition of an additional interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of property as consideration for an interest in the Company; (iii) the
grant of more than a de minimis interest in the Company as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a partner capacity or by a new Member acting in a partner capacity or
in anticipation of being a partner; and (iv) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that (x) an adjustment described in clauses (i), (ii) or (iii) of this
paragraph shall be made only if the Managing Member reasonably determines that
such an adjustment is necessary to reflect the relative economic interests of
the Members and (y) the Managing Member shall have adjusted the Gross Asset
Values of all Assets to equal their respective fair market values immediately
following the Mergers (as defined in the Purchase and Sale Agreement) and
immediately prior to the distribution of the Specified Hotel Interests (as
defined in the Purchase and Sale Agreement) pursuant to Section 2(a)(ii) of the
Purchase and Sale Agreement and for purposes of that revaluation the Managing
Member shall treat the Assets as having an aggregate fair market value equal to
the Grossed-Up Purchase Price (as defined in the Purchase and Sale Agreement).

-12-

--------------------------------------------------------------------------------



(c)    the Gross Asset Value of any Asset distributed to any Member shall be
adjusted to equal the fair market value of such asset on the date of
distribution, unreduced by any liability secured by such asset, as reasonably
determined by the Managing Member; and
(d)    the Gross Asset Value of all Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and paragraph (f) of the definition of
“Profits” and “Losses” or Section 8.2(g); provided, however, that Gross Asset
Value shall not be adjusted pursuant to this paragraph (d) to the extent that an
adjustment pursuant to paragraph (b) is required in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
“Hazardous Substance” means any material, substance or waste as to which
liability or standards of conduct may be imposed pursuant to any Environmental
Laws.
“Hotel Management Agreement” means, collectively, those certain Hotel Management
Agreements, dated as of the Effective Date, by and between Island Hospitality
Management and each Property Leaseco.
“Hotel Manager” has the meaning set forth in the definition of Major Decision.
“Immediate Family Member” includes the parents, siblings, spouse, children, and
spouse’s parents and siblings, of a Senior Foreign Political Figure.
“Indemnifiable Losses” has the meaning set forth in Section 11.1.
“Indemnified Person” has the meaning set forth in Section 11.1.
“Initiating Party” has the meaning set forth in Section 3.8(c)(ii).
“Initiating Party Fair Market Value” has the meaning set forth in Section
3.8(c)(ii).
“Ink I” means INK Acquisition LLC, a Delaware limited liability company.
“Ink I Available Cash” means “Available Cash” as defined in the Ink I LLC
Agreement.
“Ink I Capital Contributions” means “Capital Contributions” as defined in the
Ink I LLC Agreement.
“Ink I Effective Date Deemed Capital Contributions” means “Effective Date Deemed
Capital Contributions” as defined in the Ink I LLC Agreement.

-13-

--------------------------------------------------------------------------------



“Ink I LLC Agreement” means the Limited Liability Company Agreement of Ink I,
effective as of the Effective Date, as may be amended in accordance therewith.
“Ink I Subsidiary Companies” means a direct or indirect subsidiary of the Ink I
through which Ink I indirectly holds an ownership, leasehold or other interest
in one or more Properties. The Ink I Subsidiary Companies existing as of the
Effective Date are set forth on Schedule B of the Ink I LLC Agreement.
“Internal Rate of Return” means the annual percentage rate, compounded monthly,
which, when utilized to calculate the present value of the aggregate amount of
all actual distributions of Available Cash to NS Managing Member hereunder and
Ink I Available Cash to NS Ink I Managing Member when made, causes such present
value of such aggregate distributions to equal the present value of the sum of
NS Managing Members’ aggregate Capital Contributions to the Company and NS Ink I
Managing Member’s aggregate Ink I Capital Contributions to Ink I. The present
value of NS Managing Member’s Effective Date Deemed Capital Contribution to the
Company is the nominal amount thereof and the present value of NS Managing
Member’s additional Capital Contributions to the Company (other than Effective
Date Deemed Capital Contributions) is the nominal amount of such additional
Capital Contribution discounted back from the date such Capital Contribution was
made utilizing said annual percentage rate. The present value of NS Ink I
Managing Member’s Ink I Effective Date Deemed Capital Contribution is the
nominal amount thereof and the present value of NS Ink I Managing Member’s
additional Ink I Capital Contributions to Ink I (other than Ink I Effective Date
Deemed Capital Contributions) is the nominal amount of such additional Ink I
Capital Contribution discounted back from the date such Ink I Capital
Contribution was made utilizing said annual percentage rate. All equity
contributions and distributions will be assumed to have occurred on the first
day of the month in which they were made and all present values shall be
calculated as if discounted back to the date of the first day of the month in
which each of the Effective Date Deemed Capital Contribution and Ink I Effective
Date Deemed Capital Contribution was made. In the case that there are multiple
capital events within a given calendar month, the amounts of the capital events
will be summed as if they had occurred simultaneously on the 15th day of that
calendar month. For all relevant purposes of this definition “Internal Rate of
Return” shall be calculated by NS Managing Member using the Microsoft Excel XIRR
function (or if such function is no longer available, such other software
program for calculating internal rate of return as shall have been reasonably
determined by NS Managing Member which approximates Microsoft Excel XIRR as
close as reasonably possible).
“Involuntary Bankruptcy” has the meaning set forth in the definition of
Bankruptcy.
“IPO Entity” has the meaning set forth in Section 3.2(g)(vii).
“IRS” means the U.S. Internal Revenue Service, or any successor government
agency.
“Island Hospitality Management” means Island Hospitality Management, Inc. or one
of its Affiliates.
“JPM Loan” means collectively, (i) that certain mortgage loan, in the original
principal amount of $635,000,000, made on the Effective Date, by Current Lender,
as lender, to certain Ink I Subsidiary Companies, as borrower, (ii) that certain
mezzanine loan, in the original principal amount of $130,000,000, made on the
Effective Date, by Current Lender, as lender, to certain Ink I Subsidiary

-14-

--------------------------------------------------------------------------------



Companies, as borrower and (iii) that certain mezzanine loan, in the original
principal amount of $75,000,000, made on the Effective Date, by Current Lender,
as lender, to certain Ink I Subsidiary Companies, as borrower.
“Lender” means the lender under any Loan Documents to be executed with respect
to a Loan, including, without limitation, Current Lender.
“Loan” means a loan obtained or assumed by the Company or any of its
Subsidiaries, as borrower, secured by all or any portion of any Asset or by
equity interests of any Subsidiary of the Company.
“Loan Documents” means any and all loan documents to be executed by the Company
or any of its Subsidiaries, as applicable, and the Lender in connection with a
Loan.
“Major Decision” means any determination to cause the Company or any Subsidiary
of the Company to:
(a)    directly or indirectly acquire, or execute and deliver any documents,
agreements or instruments necessary to close on the direct or indirect
acquisition by the Company or any Subsidiary of the Company of, any Assets,
except as set forth in the then-approved Operating Budget or the then-approved
Business Plan;
(b)    (A) sell, assign, transfer, encumber or dispose of the Company, any
Property Company, any Assets, or any revenue-generating business of the Company
or any Property Company, or agree to any of the foregoing, or (B) except as
expressly provided in this Agreement or in the then-approved Operating Budget or
the then-approved Business Plan, improve, design, rehabilitate, alter, or repair
(collectively, the “Repairs”) of any of the Assets, provided, however, that the
Managing Member may make or caused to be made Repairs not contemplated by the
then-approved Operating Budget if (i) any such Repair is required by any
franchisor under the applicable franchise agreement or any other agreement with
the franchisor, (ii) emergency action or expenditures is necessary to prevent
imminent risk to the health and safety of Persons on or about the Assets,
imminent material property damage or imminent imposition of criminal or civil
sanctions against the Company or any Member (each, an “Emergency Expenditure”),
provided that (1) any such Emergency Expenditure made without approval of all
the Members is, in the Managing Member’s commercially reasonable judgment,
reasonable and necessary under the circumstances set forth above and (2) the
Managing Member endeavors diligently and in good faith (x) to notify the Members
of any such Emergency Expenditure promptly in writing and (y) attempts to obtain
verbal approval of the Members for any required Emergency Expenditure, or (iii)
if the aggregate cost of such Repairs fall within the thresholds set forth in
clause (l) of this definition;
(c)    except as otherwise expressly permitted by this Agreement, call for
Capital Contributions, approve Capital Calls or determine the portion of the
then-approved Operating Budget that is to be funded by equity and by debt, or
raise any new equity for any Subsidiary of the Company or admit any new member,
partner or owner to the Company or any of its Subsidiaries;

-15-

--------------------------------------------------------------------------------



(d)    make any operating expenditure or incur any operating obligation by or on
behalf of the Company that varies materially from the then-approved Operating
Budget other than an Emergency Expenditure made pursuant to the procedures set
forth in clause (b) of this definition and expenditures that fall within the
thresholds set forth in clause (l) of this definition;
(e)    execute or modify, amend, supplement, terminate, extend or renew leases
with tenants for occupancy of space in any Asset or ground leases affecting any
Asset (or grant any consents or exercise remedies thereunder), except to the
extent delegated to the Hotel Manager pursuant to the Hotel Management
Agreements or set forth in the then-approved Operating Budget or the
then-approved Business Plan;
(f)    enter into, modify or terminate any contractual arrangements with service
providers (including lenders, attorneys, consultants, appraisers, third party
property managers, brokerage companies, general contractors, accountants,
auditors, architects, banks or other depositaries and all other service
providers) for services to be rendered in connection with the business of the
Company; provided, however, that (i) until further written notice, NS Managing
Member hereby delegates the tasks set forth in this subsection (f) to the
Managing Member, so long as all such services are expressly provided for and are
not in excess of the amounts budgeted for such services in the then-approved
Operating Budget and Business Plan and either (x) are terminable, without cause
or fee, upon not more than thirty (30) days’ notice, (y) have a stated term of
not more than one year, or (z) are expressly approved in writing by NS Managing
Member, (ii) NS Managing Member hereby authorizes the Managing Member to cause
the Property Leasecos to engage Island Hospitality Management to act as the
hotel manager of all of the Properties on behalf of the Property Leasecos (the
“Hotel Manager”) pursuant to the Hotel Management Agreements and (iii) the entry
into, modification or termination of any contractual arrangement that requires
an annual payment by the Company of $25,000 or less, or the determination to
take any of the foregoing actions, shall not be considered a Major Decision;
(g)    incur or pay any real estate taxes, insurance premiums, or any
assessments or charges with respect to the ownership and operation of any Asset,
except to the extent provided for in the then-approved Operating Budget or
delegated to the Hotel Manager pursuant to the Hotel Management Agreement;
(h)    make distributions to the Members other than as set forth in Article VII
of this Agreement;
(i)    establish reserves, determine reserve levels or make any distributions
from any such reserves, except as set forth in the then-approved Operating
Budget or the then-approved Business Plan;
(j)    except as set forth in the then-approved Operating Budget or the
then-approved Business Plan, cause or permit the Company to finance all or any
portion of any Asset (other than trade debt incurred in the ordinary course of
business consistent with the then-approved Operating Budget), agree to the form,
substance, provider or documentation pertaining

-16-

--------------------------------------------------------------------------------



to any Loan, modify, restructure or terminate any Loan or repay any Loan except
in accordance with the express terms of the applicable Loan, or enter into,
modify or amend any documents, agreements or instruments relating to any Loan;
(k)    except to the extent expressly set forth in the then-approved Operating
Budget or the then-approved Business Plan, select or determine any insurance
plans, carriers or coverages to be purchased and maintained by or on behalf of
the Company or any Property Company;
(l)    taking into account amounts spent under clause (l) of the definition of
Major Decision in the Ink I LLC Agreement, make any expenditures which are at
variance with the then-approved Operating Budget or Business Plan (A) (1) with
respect to any Operating Expense (as defined in the applicable Hotel Management
Agreement) for any Asset unless Operating Expenses for such Asset would not
exceed the estimated Operating Expenses for such Asset as set forth in the
then-current and approved Operating Budget with respect to such Asset by five
percent (5%) or more (in the aggregate, but not by line item) and (2) with
respect to any other expenditure not described in clause (1), unless the
variance in question does not exceed a particular summary line item by the
lesser of (x) $50,000 or (y) 10% of that summary line item, and (B) unless the
overall Operating Budget for the Company and Ink I is not exceeded in the
aggregate by more than 2.5% (excluding, for purposes of the foregoing
calculation, the use of any contingency line items set forth in the
then-approved Operating Budget)), and provided that in any case the Managing
Member may make an Emergency Expenditure pursuant to the procedures set forth in
clause (b) of this definition);
(m)    grant or convey any easement, lien, ground lease, mortgage, deed, deed of
trust, bill of sale, contract or other instrument purporting to convey or
encumber any Asset, either wholly or in part;
(n)    take any Bankruptcy action on behalf of the Company or any of its
Subsidiaries;
(o)    institute any legal or arbitration proceedings in the name of the
Company, settle any legal or arbitration proceedings against the Company or
confess any judgment against the Company or any Asset, other than (i) the
institution of an eviction action, a suit for breach of a tenant lease or other
similar proceeding contemplated in or provided for in the then-approved
Operating Budget or the then-approved Business Plan or (ii) settlements or
compromises for litigation or arbitration providing solely for the payment of
money damages where the amount paid (after giving effect to any insurance
proceeds) in settlement or compromise does not exceed $50,000;
(p)    execute, deliver or file any agreement, permit, request, application or
filing with any governmental agency, any neighboring property owner, any
community organization or any similar regulatory body, or send any
correspondence to or have any other material communications with, any
governmental agency, which directly binds the Company or any of its Affiliates
or any Member or any of its Affiliates, or which advocates a position on behalf
of the Company or its Affiliates or any Member or its Affiliate (excluding
correspondence,

-17-

--------------------------------------------------------------------------------



communications and other actions with respect to ministerial matters consistent
with the then-approved Operating Budget and the then-approved Business Plan);
(q)    approve any investment other than as contemplated by this Agreement or
approve any renovation or disposition of any Asset, except as expressly
authorized by the then-approved Business Plan and other than an Emergency
Expenditure or Repair made pursuant to the procedures set forth in clause (b) of
this definition;
(r)    enter into any exclusivity, competition or confidentiality agreement that
is or purports to be binding upon any Member or any of its Affiliates or
interest holders;
(s)    enter into any settlements with any third party or any consent decree,
order (judicial or otherwise) with any Governmental Entity, related to the
breach of any Environmental Law, or the sampling, monitoring, treatment,
remediation, removal or clean up of Hazardous Substances with respect to the
Assets;
(t)    knowingly take or approve, or refrain from taking or approving, any
action that is reasonably likely to lead to a default under any Loan Documents
or to a material dispute with any Lender;
(u)    knowingly take or approve, or refrain from taking or approving, any
action that could trigger a recourse provision under any then-outstanding Loan;
(v)    approve any marketing plans or agreements with respect to any Assets,
except as expressly authorized by the then-approved Business Plan;
(w)    require or permit the Company to make any loan to any Member or any of
its Affiliates, or require or permit any loan to be made by any Member to the
Company;
(x)    cause the Company or any Property Company to execute or deliver any
indemnity or guaranty;
(y)    change the Company’s depreciation and accounting methods and make other
decisions with respect to the treatment of various transactions for federal
income tax purposes, and change the Company’s elections for federal, state or
local income tax purposes, provided, however, that NS Managing Member’s ability,
as Tax Matters Member, to cause the Company to make an election under Section
754 of the Code with respect to the Company’s taxable year that will end on the
Closing Date in accordance with Treasury Regulations section 1.708-1(b)(3)(ii)
as a result of a “technical termination” of the Company as a partnership under
Section 708(b)(1)(B) of the Code and Treasury Regulations section 1.708-1, shall
not constitute a Major Decision;
(z)    amend this Agreement (or the corresponding organizational documents of
any Subsidiary of the Company) in any respect;
(aa)    take or approve any action relating to any tax certiorari proceeding or
other tax appeal affecting any Assets;

-18-

--------------------------------------------------------------------------------



(bb)    recapitalize, reclassify, redeem, repurchase or otherwise acquire any
equity or other interests of the Company or any Subsidiary of the Company;
(cc)    merge, consolidate or dissolve the Company or any of its Subsidiaries;
(dd)    remove and replace Island Hospitality Management as Hotel Manager;
(ee)    permit or cause any Transfer that may reasonably be expected to cause
the assets of the Company or any Subsidiary of the Company to be deemed “plan
assets” (within the meaning of 29 C.F.R. 2510.3-101, as modified by Section
3(42) of ERISA);
(ff)    enter into any swap, hedge, collar or other interest rate protection
agreement;
(gg)    enter into any lease, whether as lessor or lessee, other than short term
storage leases in connection with a capital program or equipment leases in the
ordinary course of business;
(hh)    take any action that could reasonably be expected to cause the Chatham
Managing Member or the NS Managing Member to fail to qualify as a TRS;
(ii)    enter in any transaction that could reasonably be expected to cause
Chatham REIT or NS REIT to incur a liability for the tax on “prohibited
transactions” under Code Section 857(b)(6);
(jj)    cause any rebranding of properties or entry into new franchise
agreements or amend, supplement, terminate, extend or renew any franchise
agreements (or grant any material consents or exercise material remedies
thereunder);
(kk)    approve or implement any Operating Budget or Business Plan, as set forth
in Section 3.5;
(ll)    except as otherwise expressly permitted pursuant to this Agreement or
the then-current Operating Budget or Business Plan, entering into, amending or
modifying agreements if such action would result in the Company, Ink I or their
respective Subsidiaries being required to make expenditures not permitted by
clause (l);
(mm)    entering into any agreement with an Affiliate of a Member other than
pursuant to Section 4.4;
(nn)    causing the Company or any Subsidiary other than a Property Company or
Property Leaseco to hold any assets other than (x) the interests in its
Subsidiaries as of the Effective Date, (y) any cash reserves intended for
distributions to the Members or to pay Company expenses or (z) any other assets
that the Managing Member is permitted to acquire and hold pursuant to the
then-effective Operating Budget;

-19-

--------------------------------------------------------------------------------



(oo)    entering into or terminating, disposing of or materially amending the
terms of any joint venture to which the Company or any of its Subsidiaries is a
party;
(pp)    changing the principal banking institutions with which the Company or
its subsidiaries maintain deposit, borrowing or other relationships;
(qq)    causing the Company or any Property Company to employ any Person (it
being acknowledged that neither the Company nor any Property Company shall have
any employees);
(rr)    materially changing the line(s) of business of the Company and its
Subsidiaries or conducting business in a jurisdiction other than the United
States; or
(ss)    the disposition of any casualty insurance proceeds and the application
of any condemnation award, including the settlement of any casualty insurance
proceeds with an insurance company or the settlement of any condemnation award
with any condemning authority on behalf of the Company or any of the Property
Companies.
“Managing Member” means Chatham Managing Member, in its capacity as Managing
Member of the Company, and any successor thereto appointed in accordance with
this Agreement.
“Member” has the meaning set forth in the Preamble.
“Member Representatives” has the meaning set forth in Section 12.12.
“Monthly Expense Amount” has the meaning set forth in Section 3.1(c)(i).
“Necessary Capital” means any capital that is not Non-Discretionary Capital that
is needed from time to time by the Company or any Property Company for Company
or Property Company purposes.
“Nonrecourse Built-in Gain” shall mean the amount of taxable gain that would be
allocated to a Member under Section 704(c) of the Code (or in the same manner as
Section 704(c) of the Code in connection with a revaluation of Company property)
if the Company disposed of (in a taxable transaction) all Company property
subject to one or more Nonrecourse Liabilities of the Company in full
satisfaction of the liabilities and for no other consideration.
“Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for
a Fiscal Year shall be determined in accordance with the rules of Treasury
Regulations Section 1.704-2(c).
“Nonrecourse Liability” shall have the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).
“Non-Contributing Member” has the meaning set forth in Section 2.2(d).

-20-

--------------------------------------------------------------------------------



“Non-Discretionary Capital” means (x) payments required to be made by the
Company or any Property Company to (a) avoid or minimize the imminent threat of
either (i) loss or impairment of life or of personal injury or (ii) damage to
any Asset of the Company or a Property Company or (b) make any repairs or
capital improvements or take other action immediately required in order to avoid
a violation of any laws, orders, rules, regulations and other requirements
enacted, imposed or enforced by any governmental authority or (y) any Capital
Contributions that are expressly contemplated by the approved Operating Budget
or the then-approved Business Plan.
“Non-Proposing Member” has the meaning set forth in Section 3.7(a).
“Non-Proposing Member’s Deposit” has the meaning set forth in Section 3.7(b).
“Notice Recipient” has the meaning set forth in Section 3.8(c)(ii).
“Notice Response” has the meaning set forth in Section 3.8(c)(ii).
“NRFC” means NorthStar Realty Finance Corp., a Maryland corporation, or any
entity that succeeds to all or substantially all of the assets and liabilities
thereof pursuant to a Permitted Corporate Transaction.
“NRFC Sub-REIT” means NRFC Sub-REIT Corp., a Maryland corporation, or any entity
that succeeds to all or substantially all of the assets and liabilities thereof
pursuant to a Permitted Corporate Transaction.
“NS” means (a) NRFC, (b) NRFC Sub-REIT, (c) NorthStar Realty Finance Limited
Partnership, a Delaware limited partnership, or any entity that succeeds to all
or substantially all of the assets and liabilities thereof pursuant to a
Permitted Corporate Transaction, or (d) NSAM.
“NSAM” means NorthStar Asset Management Group, Inc., a Delaware corporation, or
any entity that succeeds to all or substantially all of the assets and
liabilities thereof pursuant to a Permitted Corporate Transaction.
“NS Competitor” means (a) a Person that is then in a pending material litigation
filed in court with NS or any Affiliate of NS that has been disclosed by NS or
its Affiliate entity in public filings with the Securities and Exchange
Commission (other than (1) litigation in connection with the applicable Parent
Change in Control with respect to Chatham REIT and (2) litigation involving
individuals who are directors or officers of NS unrelated to their capacity as
such); or (b) any Person (other than a hotel REIT or Person for whom the Chatham
Principal serves as chief executive officer) that (i) is engaged in the business
of lending on or owning commercial real estate in the United States and (ii) (A)
owns total gross assets in excess of $1,000,000,000 or (B) has total assets (in
name or under management) in excess of $1,000,000,000.
“NS Guarantor” has the meaning set forth in Section 1.11(c).
“NS Ink I Managing Member” means Platform Member-T, LLC.
“NS Managing Member” has the meaning set forth in the Preamble.

-21-

--------------------------------------------------------------------------------



“NS Managing Member Effective Date Deemed Capital Contribution” has the meaning
set forth in Section 2.2(a).
“NS Operating Company Managing Members” means, collectively, NS Managing Member
and NS Ink I Managing Member.
“NS Parent” means NRFC or, if NSAM Controls the NS Managing Member, NSAM.
“NS REIT” means NRFC Sub-REIT or NRFC.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OFAC Sanctions Programs” means any countries, territories, individuals or
entities that are prohibited pursuant to the laws, regulations or Executive
Orders administered by OFAC, including the List of Specially Designated
Nationals and Blocked Persons administered by OFAC, as such list may be amended
from time to time.
“Officer” means any officer of the Company or any Subsidiary thereof appointed
in accordance with this Agreement or by the manager of such Subsidiary.
“Operating Budget” means the annual operating budget for the ownership,
operation, leasing, marketing and sale of the Properties and Assets, as
applicable, and any liabilities or obligations of the Company and Ink I, as in
effect from time to time pursuant to Section 3.5 hereof and in the Ink I LLC
Agreement (it being acknowledged and agreed that (i) the Operating Budget shall
initially be based on the Final Operating Budget (as such term is defined in the
Hotel Management Agreements) and shall then incorporate any additional costs and
expenses of the Company and Ink I not included in the Final Operating Budget
(including, without limitation, costs of any Chatham Company Personnel) and (ii)
the Operating Budget shall have a line item reimbursing NS Managing Member and
the NS Ink I Managing Member, as applicable, for any third party consultant
retained by NS Managing Member and the NS Ink I Managing Member, as applicable,
to oversee the activities and operation of the Company, Ink I, the Assets and
the Properties, as applicable, which expenses shall not exceed Three Hundred
Thousand Dollars ($300,000) per Fiscal Year in the aggregate under this
Agreement and the Ink I LLC Agreement).
“Option Closing” has the meaning set forth in Section 3.8(e)(i).


“Option Closing Date” has the meaning set forth in Section 3.8(e)(i).


“Option Closing Period” has the meaning set forth in Section 3.8(e)(ii).


“Option Interests” has the meaning set forth in Section 3.8(a).
“Option Notice” has the meaning set forth in Section 3.8(b).


“Option Price” has the meaning set forth in Section 3.8(c)(i).
“P&L Statement” has the meaning set forth in Section 4.2(a).

-22-

--------------------------------------------------------------------------------



“Parent Change in Control” means, as of any date, with respect to NS Parent or
Chatham REIT, as applicable:


(a)    any merger, consolidation or similar business combination of NS Parent or
Chatham REIT, as applicable, into or with another Person as a result of which
holders of the voting securities of NS Parent or Chatham REIT, as applicable,
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, equity
interests in the surviving entity in such transaction or its ultimate parent
possessing less than a majority of the voting power of such surviving entity or
ultimate parent; or
(b)    any other transaction (other than a merger, consolidation or similar
business combination, which is addressed by clause (a)), including the sale by
NS Parent or Chatham REIT, as applicable, of new equity interests or a transfer
of existing equity interests of NS Parent or Chatham REIT, as applicable,, the
result of which is that any other Person or group of related Persons, directly
or indirectly, acquires (i) beneficial ownership (as defined under Section 13(d)
of the Exchange Act) of equity interests of NS Parent or Chatham REIT, as
applicable, representing a majority of NS Parent’s or Chatham REIT’s, as
applicable, voting power or (ii) a majority of the assets of NS Parent or
Chatham REIT, as applicable.
“Partnership Minimum Gain” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain,
as well as any net increase or net decrease in Partnership Minimum Gain for a
Fiscal Year shall be determined in accordance with the rules of Treasury
Regulations Section 1.704-2(d).
“Percentage Interest” means, with respect to any Member, such Member’s ownership
interest in the Company, calculated as the percentage obtained by dividing the
Capital Contributions of such Member by the aggregate Capital Contributions of
all the Members. As of the Effective Date, the Percentages Interests of the
Members are set forth on Schedule A.
“Permitted Corporate Transaction” means any of the following:  (i) a direct or
indirect Transfer of the stock or other equity interests in a Covered Entity,
(ii) the direct or indirect creation of new stock (including separate classes of
stock) or other equity interests in a Covered Entity, (iii) direct or indirect
stock splits or reverse stock splits in a Covered Entity, (iv) redemption of
stock or equity interests by a Covered Entity, (iv) the conversion of a Covered
Entity that is a REIT from a public to a private company or vice versa, (v) the
conversion of a Covered Entity that is a public company to a private company or
vice versa, (vi) any reorganization, merger, consolidation, recapitalization,
restructuring or similar transaction with respect to a Covered Entity, (vii) the
spin-off or formation of a company or entity that has as its direct or indirect
majority owners any Covered Entity or shareholders of a Covered Entity, or
Affiliates of any of the foregoing; and (viii) any other transaction that
modifies, changes, or affects the ownership or control of a Covered Entity or
all or substantially all of the assets of a Covered Entity.
“Permitted Transfer” means the sale, transfer or encumbrance of the stock,
partnership interest or limited liability company interest in a Member or any
corporation, partnership, trust, limited liability company or other entity that
directly or indirectly holds an interest in a Member, provided that such sale,
transfer or encumbrance does not constitute a Change in Control (it being
acknowledged and agreed (x) that a Member may from time to time consist of one
or more members, partners, managers

-23-

--------------------------------------------------------------------------------



and other persons that may contribute funds or loan funds to a Member to be used
in connection with the obligations of a Member under this Agreement, provided
that if such contribution or loan does not constitute a Permitted Corporate
Transaction then the foregoing shall only be permitted if it does not result in
a Change in Control, (y) any such sale, transfer or encumbrance that does
constitute an Change in Control shall require the consent of the other Member
and (z) notwithstanding anything to the contrary in the foregoing clauses (x) or
(y) or elsewhere in this Agreement, a Permitted Corporate Transaction shall be
deemed a Permitted Transfer).
“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, joint-stock company, estate, limited liability
company, Series, unincorporated organization or other legal entity or
organization.
“Portfolio Sale Blackout Period” means any period commencing on the date when NS
Managing Member delivers to Chatham Managing Member notice (a “Portfolio Sale
Notice”) of its good faith intention to sell all or substantially all of the
Assets and ending six (6) months following such date, unless NS Managing Member
enters into a purchase agreement for such sale during such six-month period, in
which case such period shall end nine (9) months following the date such
Portfolio Sale Notice is delivered; provided, that if NS Managing Member
delivers a Buy/Sell Notice to Chatham Managing Member during any Portfolio Sale
Blackout Period, then such Portfolio Sale Blackout Period shall end on the date
of such delivery; provided, further, that NS Managing Member shall not be
permitted to deliver a subsequent Portfolio Sale Notice until six (6) months
after the end of a Portfolio Sale Blackout Period.
“Post-Termination Major Decision” means any determination to cause the Company
or any Subsidiary of the Company to take any action described in clauses (h),
(r), (z), (bb), (hh) or (ii) of the definition of “Major Decisions”.
“President and CEO” has the meaning set forth in Section 3.4(d)(i).
“Priming Capital Contribution” has the meaning set forth in Section 2.2(d).
“Priming Capital Contribution Return” means with respect to each Priming Capital
Contribution and as of the date of calculation, an amount equal to (x) the
accrued and unpaid per annum interest at twenty percent (20%) on Priming Capital
Contributions made by a Contributing Member in connection with Capital Calls for
Necessary Capital and (y) the accrued and unpaid per annum interest at fifteen
percent (15%) on Priming Capital Contributions made by a Contributing Member in
connection with Capital Calls for Additional Capital Contributions other than
for Necessary Capital, which accrued and unpaid interest, in either instance,
shall (i) commence accruing as of the date of funding of the applicable Priming
Capital Contribution, (ii) compound monthly, to the extent not paid from
distributions of Available Cash from Operations under Section 7.1(a)(i) or
Available Cash from Capital Event under Section 7.1(b)(i) (as applicable), and
(iii) be calculated on the basis of a 360-day year composed of twelve (12)
months of thirty (30) days each, except that the interest payable in respect of
any period less than a full calendar month shall be calculated by multiplying
the actual number of days elapsed in such period by a daily rate based on a
360-day year.
“Prior Agreement” has the meaning set forth in the Recitals.

-24-

--------------------------------------------------------------------------------



“Profits” or “Losses” means for each Fiscal Period, an amount equal to the
taxable income or loss for such Fiscal Period. Such amount shall be determined
in accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
(a)    any income that is exempt from federal income tax and not otherwise taken
into account in computing Profits or Losses pursuant to this definition shall be
added to such taxable income or loss;
(b)    any expenditures described in Code Section 705(a)(2)(B) or treated as
Code Section 705(a)(2)(B) expenditures pursuant to Regulations Section
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses pursuant to this definition shall be subtracted from such taxable
income or loss;
(c)    in the event the Gross Asset Value of any Asset is adjusted pursuant to
paragraphs (b) or (c) of the definition of Gross Asset Value, the amount of such
adjustment shall be taken into account as an item of gain (if the adjustment
increases the Gross Asset Value of the asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses;
(d)    gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(e)    in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss there shall be taken
into account Depreciation for such Fiscal Period, computed in accordance with
the definition of Depreciation; and
(f)    to the extent an adjustment to the adjusted tax basis of any Asset
pursuant to Code Section 734(b) or 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses.
“Promote” means any right of the Chatham Managing Member to receive
distributions of Available Cash under Section 7.1(b)(iii)(A), Section
7.1(b)(iv)(A) and Section 7.1(b)(v)(A).
“Promote Forfeiture Event” means any event under clauses (b)(i) (provided that
the applicable breach is a Willful Breach), (b)(ii), (e), (g) (but solely if the
event constituting a Termination Event (as defined in the Ink I LLC Agreement)
under the Ink I LLC Agreement was in respect of clauses

-25-

--------------------------------------------------------------------------------



(b)(i) (provided that the applicable breach is a Willful Breach), (b)(ii), (e),
(i) or (j) of the definition of “Termination Event” under the Ink I LLC
Agreement), (i) and (j) of the definition of “Termination Event”.
“Promote Payment Loan” has the meaning set forth in Section 7.4(b).


“Properties” means the hotel properties listed on Schedule B of the Ink I LLC
Agreement, and any other property (real, personal or mixed) or real estate
acquired by the Company in accordance with this Agreement or Ink I in accordance
with the Ink I LLC Agreement.
“Property Company” means a direct or indirect subsidiary of the Company through
which the Company indirectly holds an ownership, leasehold or other interest in
one or more Assets. The Property Companies existing as of the Effective Date are
set forth on Schedule B hereto.
“Property Leasecos” means each of Grand Prix Fixed Lessee, LLC and INK Lessee,
LLC, each a Delaware limited liability company, that will be indirectly or
directly owned by the Company.
“Proposing Member” has the meaning set forth in Section 3.7(a).
“Proposing Member’s Deposit” has the meaning set forth in Section 3.7(a).
“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of May 8, 2014, by and among certain affiliates of Cerberus Real Estate
Capital Management, LLC, as sellers, and the NewINK, LLC, as buyer, and the
other parties thereto.
“Purchasing Member” means either (a) the Proposing Member or any person,
partnership, corporation, limited liability company or other entity designated
by the Proposing Member, if the Non-Proposing Member elects (or is deemed to
have elected) to sell pursuant to Section 3.7, it being acknowledged that there
shall be no restrictions on the right of the Proposing Member (concurrently with
the Buy/Sell Closing but not prior thereto) to assign or transfer its right to
purchase the Non-Proposing Member’s membership interest in the Company
(including, without limitation, a right to assign such rights to more than one
entity), provided that no such transfer shall release the Proposing Member from
its obligation to consummate the Buy/Sell Closing, shall delay the Buy/Sell
Closing Date, shall decrease the amounts ultimately payable to the Non-Proposing
Member or shall, in the Non-Proposing Member’s reasonable judgment, expose the
Non-Proposing Member to any increased risk or liability (including, without
limitation, income tax liability) in excess of that which it would have had in
the event there were no such transfer or (b) the Non-Proposing Member or any
person, partnership, corporation, limited liability company or other entity
designated by the Non-Proposing Member, if the Non-Proposing Member elects to
purchase pursuant to Section 3.7, it being acknowledged that there shall be no
restrictions on the right of the Non-Proposing Member (concurrently with the
Buy/Sell Closing but not prior thereto) to assign or transfer its right to
purchase the Proposing Member’s membership interest in the Company (including,
without limitation, a right to assign such rights to more than one entity),
provided that no such transfer shall release the Non-Proposing Member from its
obligation to consummate the Buy/Sell Closing or shall delay the Buy/Sell
Closing Date.
“Put Notice” has the meaning set forth in Section 3.8(a).
“Put Option” has the meaning set forth in Section 3.8(c)(i).

-26-

--------------------------------------------------------------------------------



“Put Option Commencement Date” has the meaning set forth in Section 3.8(a).
“QIB” means a “qualified institutional buyer” within the meaning of Rule 144A
under the 1933 Act.
“Qualified IPO” shall mean an initial public underwritten (firm commitment)
offering of equity securities of the Company or an IPO Entity; provided that (a)
equity interests with associated Percentage Interests of not less than 10% in
the aggregate are sold in the Qualified IPO, (b) the equity interests sold in
the Qualified IPO are approved for listing on the New York Stock Exchange,
Nasdaq or another US national securities exchange and (c) in the case of a
Qualified IPO Demand made on or prior to the first anniversary of the date of
this Agreement, the equity capitalization of the Company or IPO Entity, as
applicable, based on the price of the equity interests to be sold in the
Qualified IPO, is reasonably acceptable to Chatham Managing Member.
“Regulations” means the federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time. All references herein to a specific section of the Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Regulations.
“REIT” means an entity that qualifies as a “real estate investment trust” under
Code Sections 856 through 860.
“Representative” has the meaning set forth in Section 10.2.
“Removal Notice” has the meaning set forth in Section 3.2(h).
“Response Notice” has the meaning set forth in Section 3.2(i).
“Selling Member” means the Member that elects (or is deemed to have elected) to
sell pursuant to Section 3.7.


“Senior Foreign Political Figure” means (a) a current or former senior official
in the executive, legislative, administrative, military or judicial branches of
a non-U.S. government (whether elected or not), a current or former senior
official of a major United States political party or a current or former senior
executive of a non-U.S. commercial enterprise, (b) a corporation, business or
other entity that has been formed by or for the benefit of a Senior Foreign
Political Figure; (c) an immediate family member of a Senior Foreign Political
Figure; and (d) a close associate of a Senior Foreign Political Figure. For
purposes of this definition, a “senior official or “senior executive” means an
individual with substantial authority over policy, operations, or the use of
government-owned resources.
“Spin-Off Blackout Period” means any period commencing on the date when NS
Managing Member delivers to Chatham Managing Member (a) notice of its good faith
intention to effectuate a Permitted Corporate Transaction that is a spin-off
described in clause (vii) of the definition thereof or (b) a Call Notice in
respect of a spin-off pursuant to Section 3.8 (a notice described in clause (a)
or a Call Notice, a “Spin-Off Notice”) and ending on the earliest of (i) twelve
(12) months following such date, (ii) the consummation of such spin-off, (iii)
the date when NS Managing Member notifies Chatham Managing Member that is not
pursuing such spin-off, and (iv) the date NS Managing Member

-27-

--------------------------------------------------------------------------------



delivers a Buy/Sell Notice; provided, however, that NS Managing Member shall not
be permitted to deliver a subsequent Spin-Off Notice until six (6) months after
the end of a Spin-Off Blackout Period.
“Subsidiary” of a Person means any corporation, partnership, limited liability
company, trust and other entity, whether incorporated or unincorporated, with
respect to which such Person, directly or indirectly, legally or beneficially,
owns (i) a right to a majority of the profits of such entity; or (ii) securities
having the power to elect a majority of the board of directors or similar body
governing the affairs of such entity.
“Tax Matters Member” has the meaning set forth in Section 8.1.
“Termination Event” means (a) the occurrence of a Failed Contribution with
respect to any Capital Contribution (other than an Effective Date Deemed Capital
Contribution) for which a Capital Call has been made by Chatham Managing Member,
(b)(i) any material breach of Chatham Managing Member’s obligations hereunder
(other than a Failed Contribution) or (ii) any gross negligence, willful
misconduct, misappropriation of funds or fraud, in each case committed by the
Chatham Principal (so long as he is an Affiliate of Chatham Managing Member, it
being understood that he is such an Affiliate as of the date hereof), Chatham
Managing Member or any Affiliate of Chatham Managing Member in connection with
the performance of Chatham Managing Member’s obligations hereunder, in each case
other than such material breach, gross negligence, willful misconduct,
misappropriation of funds or fraud that, if capable of being Cured, is Cured
within thirty (30) days after Chatham Managing Member receives written notice
thereof; provided, however, (i) if such misappropriation of funds or fraud is
committed knowingly by the Chatham Principal then the Chatham Managing Member
shall not have an opportunity to Cure such misappropriation of funds or fraud
and such misappropriation of funds or fraud shall immediately constitute a
Termination Event and (ii) it shall not be a breach of Chatham Managing Member’s
obligations hereunder if (x) Chatham Managing Member takes an action that would
be a Major Decision as defined in clause (t) or (u) of the definition thereof
that is approved by a Member other than the Managing Member to the extent such
other Member is authorized to give such direction or (y) Chatham Managing Member
refuses to take an action that would be a Major Decision as defined in clause
(t) or (u) of the definition thereof as a result of an affirmative veto or lack
of approval by a Member other than the Managing Member to the extent such other
Member is authorized to give such veto or approval, (c) the reduction of Chatham
Managing Member’s Percentage Interest to a percentage of less than 5% hereof,
(d) the failure of the Chatham Principal to remain as active in the management
and business of Chatham REIT as he is as of the date of this Agreement, (e) any
direct or indirect Transfer of an interest in Chatham Managing Member that is
not a Transfer permitted under Article V hereof, unless such Transfer, if
capable of being Cured, is Cured within thirty (30) days after the occurrence
thereof, (f) the failure of Chatham Managing Member to timely satisfy its
binding obligation to sell as a selling Member or to purchase as a purchasing
Member, as applicable, under and as set forth in Section 3.7 and Section 3.8
below, (g) the termination of the Chatham Ink I Member as managing member of Ink
I as a result of a Termination Event (for purposes of this clause (g), as
defined in the Ink I LLC Agreement), (h) Chatham Managing Member is subject to
any Bankruptcy Action, (i) Chatham Managing Member or any Affiliate of Chatham
Managing Member takes any improper action which results in a material default
under a Loan, any franchise agreement affecting any of the Assets or any ground
lease affecting any of the Assets, unless such default, if capable of being
Cured, is Cured within thirty (30) days after the occurrence thereof, (j)
Chatham Managing Member or any Affiliate of Chatham Managing Member breaches its
obligations set forth in Section 12.17 of this Agreement or (k) there is a
Change

-28-

--------------------------------------------------------------------------------



in Control with respect to Chatham Managing Member, or a Parent Change in
Control with respect to Chatham REIT, that in either instance results in Chatham
Managing Member being Controlled by a NS Competitor (unless, in the case of this
clause (k), the Chatham Principal remains chief executive officer of Chatham
REIT (or its successor pursuant to such Change of Control or Parent Change of
Control) upon consummation of such Change of Control or Parent Change of
Control).
“Third Party Claim” has the meaning set forth in Section 11.6.
“Transaction Costs” means the transaction costs and expenses incurred by the
Members or their Affiliates in connection with the consummation of the
transactions contemplated by the Purchase and Sale Agreement, including, without
limitation (i) the purchase of the Cerberus Interests (but excluding the
purchase price therefor), (ii) any transfer taxes and other closing costs in
connection therewith that are borne by the “Purchaser” under the Purchase and
Sale Agreement, (iii) the fees, costs and disbursements of counsel to the
Members and the Company, including the fees and costs of Duval & Stachenfeld LLP
as counsel to NS Managing Member, the fees and costs of Hunton & Williams LLP as
tax counsel to NS Managing Member, the fees and costs of Wachtell, Lipton, Rosen
& Katz, as counsel to Chatham Managing Member and the fees and costs of Hunton &
Williams LLP as tax counsel to Chatham Managing Member, (iv) the establishment
of any Working Capital Reserve upon the Effective Date in an amount reasonably
determined by NS Managing Member, (v) the fees, costs and disbursements paid to
Current Lender in connection with the repayment of the indebtedness owing
thereto on the Effective Date that are borne by the “Purchaser” under the
Purchase and Sale Agreement and (vi) other fees, costs and expenses (including
due diligence costs, the costs of any environmental consultants and other
expenses incurred by the Members or their Affiliates prior to the Effective
Date) which are approved by both of the Members.
“Transfer” means any direct or indirect sale, assignment, pledge, hypothecation
or other transfer or encumbrance of an interest in any Member or any Member’s
Interest in the Company, whether by operation of law or otherwise (including,
without limitation, the withdrawal of any Person having any direct or indirect
interest in any Member); provided that the sale or transfer of capital stock or
other equity interests in Chatham REIT or any entity that succeeds to all or
substantially all of the assets and liabilities thereof (whether by merger,
consolidation or otherwise) shall not be considered a Transfer of any interests
in Chatham REIT (or such successor) or its Affiliates, including Chatham
Managing Member, provided further, without limiting the ability of NS to
effectuate a Permitted Corporate Transaction, that the sale or transfer of
capital stock or other equity interests in a publicly traded entity comprising
part of NS shall not be considered a Transfer of any interests in NS or its
Affiliates, including NS Managing Member.
“Treasury Regulations” means the federal income tax regulations promulgated by
the Treasury Department under the Code, as such regulations may be amended from
time to time. All references herein to a specific section of the Treasury
Regulations shall be deemed also to refer to any corresponding provisions of
succeeding Treasury Regulations.
“TRS” means an entity that qualifies as a “taxable REIT subsidiary” under Code
Section 856(l).
“Value Acceptance Notice” has the meaning set forth in Section 3.8(c)(iii).

-29-

--------------------------------------------------------------------------------



“Value Dispute Notice” has the meaning set forth in Section 3.8(c)(iii).
“Value Negotiation Period” has the meaning set forth in Section 3.8(c)(v).
“Voluntary Bankruptcy” has the meaning set forth in the definition of
Bankruptcy.
“Voting Representative” has the meaning set forth in Section 10.2.
“Willful Breach” means an intentional and willful material breach of this
Agreement or the Ink I LLC Agreement, as applicable, that is the consequence of
an act or omission by a party with the actual knowledge that the taking of such
act or failure to take such act would cause a breach of this Agreement or the
Ink I LLC Agreement, applicable.
“Wind-Down Expenses” has the meaning set forth in Section 3.2(h).
“Working Capital Operating Reserve” means a reserve for the working capital and
other needs of the Company and/or any Property Company. The parties acknowledge
that any Working Capital Sale Reserve that is established pursuant to the sale
of the Assets shall be separate and apart from the Working Capital Operating
Reserve and, without limitation of the foregoing, the funds determined to be
placed in any such Working Capital Sale Reserve shall not, unless otherwise
reasonably determined by NS Managing Member, reduce the funds that shall remain
in the Working Capital Operating Reserve.
“Working Capital Reserve” means, as the context requires, the Working Capital
Operating Reserve or the Working Capital Sale Reserve, as applicable. The
parties acknowledge that the funds contributed by the Members on the Effective
Date shall remain with the Company as the initial Working Capital Reserve to be
disposed of in accordance with the then-approved Operating Budget or the
then-approved Business Plan.
“Working Capital Sale Reserve” means, with respect to the sale of an Asset, a
reserve for the working capital and other needs of the Company and/or the
applicable Property Company that pertains to the Asset that has been sold, in
each case as is reasonably determined by NS Managing Member.
Any capitalized term not defined herein shall have the meaning ascribed to such
term in the Act.
Section 1.7    Certificates. Each Officer of the Company is an authorized Person
within the meaning of the Act to execute, deliver and file any certificates (and
any amendments and/or restatements thereof) necessary for the Company to qualify
to do business in a jurisdiction within the United States in which the Company
may wish to conduct business.
Section 1.8    Term. The term of the Company shall begin on the date the
Certificate of Formation was filed with the Secretary of State of the State of
Delaware and shall continue until terminated in accordance with the provisions
hereof or pursuant to the Act.

-30-

--------------------------------------------------------------------------------



Section 1.9    [Reserved]
Section 1.10    Property Companies. The Managing Member shall perform, with no
additional compensation, substantially identical services for each Property
Company as the Managing Member performs for the Company, subject to the terms,
conditions, limitations and restrictions set forth in this Agreement. The
Managing Member agrees to perform such duties, and, in such circumstances and
with regard to such duties, the Managing Member shall be subject to the same
standards of conduct and shall have the same rights and obligations with regard
to such duties performed or to be performed on behalf of any such Property
Company as are set forth in this Agreement with regard to substantially
identical services to be performed for or on behalf of the Company. Without
limiting the generality of the foregoing, the Members agree to make such
non-economic changes as any Lender(s) may require with respect to this Agreement
and/or to the organizational documents of the Property Companies, including,
without limitation, the addition of a non-member manager and/or independent
director to the structure of any Property Company to the extent not already in
place. The Property Companies are listed on Schedule B hereto and such Property
Companies shall be subject to this Section 1.10.
Section 1.11    Liability of Members.
(a)    No Member shall have any duty to any other Member or to the Company
beyond those specifically set forth in this Agreement, any Contribution
Agreement and the Chatham Guaranty.
(b)    Except as otherwise expressly provided in the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member shall be obligated personally for any such debt, obligation or liability
of the Company or of any other Member solely by reason of being a member of the
Company. Except as otherwise expressly provided in the Act or this Agreement,
the liability of each Member to the Company shall be limited to the amount of
Capital Contributions required to be made by such Member, from time to time, in
accordance with the provisions of this Agreement.
(c)    Except as otherwise provided in this Agreement or under applicable laws
or Regulations, the Members shall not be required to lend any funds to the
Company or, after their respective Capital Contributions shall have been made,
to make any further contributions to the Company or to repay to the Company, any
Member or any creditor of the Company all or any portion of any negative amount
in their respective Capital Accounts. Subject to the terms of this Agreement,
the Managing Member may, on behalf of the Company or any of its Subsidiaries, at
any time and from time to time, apply for and secure one or more Loans, in such
amounts, at such rates and on such other terms as are set forth in the
then-applicable Operating Budget and then-applicable Business Plan or as may be
agreed by the Members then permitted to approve Major Decisions. The Company
shall use commercially reasonable efforts

-31-

--------------------------------------------------------------------------------



to either obtain (or to cause its Subsidiaries to obtain) such Loan(s) on a
fully nonrecourse basis or to have such Loan(s) provide that any liability for
customary non-recourse “carveouts” and for environmental liabilities will be
limited to the Company and its assets (and/or one or more Subsidiaries thereof
and its or their assets); provided, however, that if such efforts are
unsuccessful, then the Chatham REIT or a Subsidiary of the Chatham REIT
acceptable to Lender (such entity, the “Chatham Guarantor”), together with NS
Managing Member or an Affiliate thereof acceptable to Lender (“NS Guarantor”
and, together with Chatham Guarantor, the “Carveout Guarantors”), shall execute
and deliver one or more Carveout Guarantees in forms reasonably acceptable to
Lender and such Carveout Guarantors, providing for recourse to such Carveout
Guarantors in favor of the applicable Lender; provided, further, however, if the
Lender requires one or more Carveout Guarantees, but does not require an NS
Guarantor to execute and deliver any such Carveout Guarantee, then the Chatham
Guarantor shall execute the Carveout Guarantees solely.
Notwithstanding anything to the contrary herein, neither Member shall have an
obligation to enter into (or to cause any Affiliate thereof to enter into) any
Carveout Guaranty unless and until the other Member (and, in the event that no
NS Guarantor is executing such Carveout Guaranty, NRFC Sub-REIT) executes and
delivers to such Person a contribution agreement in substantially the same form
as the contribution agreement executed by the parties in connection with the JPM
Loan, which form is attached hereto as Schedule D (each such agreement, a
“Contribution Agreement”). A breach by a party of a Contribution Agreement shall
be deemed to be a breach by such party (or, if such party is not a Member, by
any Affiliate thereof that is a Member) of this Agreement.
ARTICLE I.    

PERCENTAGE INTERESTS, CAPITAL
CONTRIBUTIONS AND CAPITAL ACCOUNTS
Section 1.12    Percentage Interests. Each Member will receive a Percentage
Interest in the Company for such Member’s Capital Contributions.
Section 1.13    Capital Contributions.
(a)    Effective Date Deemed Capital Contributions. On the Effective Date:
(i)    NS Managing Member shall be deemed to make a capital contribution to the
Company (the “NS Managing Member Effective Date Deemed Capital Contribution”) in
an amount equal to $89,722.20;
(ii)    Chatham Managing Member shall be deemed to make a capital contribution
to the Company (the “Chatham Member Effective Date Deemed Capital Contribution”)
in an amount equal to $10,277.80; and
(iii)    the Company shall reimburse the Members for the Transaction Costs
incurred by them and their respective Affiliates.

-32-

--------------------------------------------------------------------------------



(b)    Additional Capital Contributions. (i) Subject to the terms and conditions
of this Agreement, NS Managing Member (without obtaining prior approval from
Chatham Managing Member) shall have the right to deliver a Capital Call for any
Additional Capital Contribution that constitutes either (1) Non-Discretionary
Capital or (2) Necessary Capital, provided in each case that such capital call
is made in good faith (e.g., not for the purpose of seeking to dilute or
subordinate the Chatham Managing Member’s interests pursuant to Section 2.2(d)),
(ii) Chatham Managing Member (without obtaining prior approval from NS Managing
Member) shall have the right to deliver a Capital Call Notice for any Additional
Capital Contribution that constitutes Non-Discretionary Capital, and (iii) both
NS Managing Member and Chatham Managing Member shall have the right (after
obtaining the prior approval of the other) to deliver a Capital Call Notice for
any Additional Capital Contribution other than those set forth in clauses (i)
and (ii). No capital contributions shall be permitted other than Additional
Capital Contributions pursuant to the preceding sentence or Effective Date
Deemed Capital Contributions, except with the consent of both NS Managing Member
and Chatham Managing Member.
(c)    Payment of Capital Contributions. Capital Contributions by the Members
shall be made in U.S. dollars by wire transfer of federal funds to an account or
accounts of the Company specified by the Company.
(i)    Each Member shall be required to fund its pro rata share (in accordance
with Percentage Interests) of any Additional Capital Contribution, except as
provided in clause (ii).
(ii)    If, as of the date any Capital Call is made, Chatham Managing Member has
received distributions in respect of the Promote, (A) Chatham Managing Member
shall be required to fund a percentage of the applicable Additional Capital
Contribution equal to the highest percentage of a distribution of Available Cash
From Capital Event that Chatham Managing Member would have been entitled to
receive pursuant to Section 7.1(b) if the Promote were recalculated as of such
date (a “Hypothetical Promote Calculation”), provided that the Hypothetical
Promote Calculation and applicable percentage shall be further recalculated with
each dollar of funds so contributed by Chatham Managing Member (e.g., by way of
illustration only, if the Hypothetical Promote Calculation would have resulted
in Chatham Managing Member receiving $250,000 pursuant to Section 7.1(b)(ii) at
a level equal to its Percentage Interest, another $1,000,000 pursuant to Section
7.1(b)(iii) at a level equal to the Section 7.1(b)(iii) Aggregate Percentage and
another $500,000 pursuant to Section 7.1(b)(iv) at level equal to the Section
7.1(b)(iv) Aggregate Percentage, Chatham Managing Member shall be required to
fund the Section 7.1(b)(iv) Aggregate Percentage of the applicable Additional
Capital Contribution until it has contributed $500,000, then the Section
7.1(b)(iii) Aggregate Percentage of any remaining portion of the applicable
Capital Contribution until it has contributed $1,000,000, and then its pro rata
share (in accordance with its Percentage Interest) of any remaining portion of
the applicable Capital Contribution and (B) NS Managing Member shall be required
to fund the portion of the Additional Capital Contribution not required to be
funded by Chatham Managing Member pursuant to clause (A).
(iii)    Notwithstanding the foregoing, NS Managing Member shall determine the
Hypothetical Promote Calculation and deliver same to Chatham Managing Member in
writing, setting out in reasonable detail the basis for such calculation. Within
ten (10) days of receipt of such notice, Chatham Managing Member shall either
(x) agree to NS Managing Member’s determination of the

-33-

--------------------------------------------------------------------------------



Hypothetical Promote Calculation or (y) object to NS Managing Member’s
determination of the Hypothetical Promote Calculation (and failure to respond
shall be deemed an election under clause (x)). In the event Chatham Managing
Member elects pursuant to clause (y), (A) Chatham Managing Member shall describe
the basis of such disagreement and such dispute shall be resolved by Expedited
Arbitration pursuant to and in accordance with the Expedited Arbitration
Procedures set forth in Schedule K attached hereto and (B) the amount of Chatham
Managing Member’s Additional Capital Contribution shall be the amount calculated
based on NS Managing Member’s Hypothetical Promote Calculation. If Chatham
Managing Member is successful in any such Expedited Arbitration, then any amount
so funded by Chatham Managing Member in excess of the amount of Chatham Managing
Member’s Additional Capital Contribution based on the Hypothetical Promote
Calculation determined by the Expedited Arbitration Procedures shall be promptly
paid by the NS Managing Member to Chatham Managing Member.
(iv)    Except as otherwise provided herein, no Member shall be entitled to any
compensation by reason of its Capital Contribution or by reason of serving as a
Member. No Member shall be required to lend any funds to the Company.
(d)    Failure to Fund Capital Contributions. If a Member shall fail to timely
make any Capital Contribution required pursuant to Section 2.2(c) (such Member
being hereinafter referred to as a “Non-Contributing Member”), the Managing
Member shall promptly give the other Members notice of the amount not funded by
the Non-Contributing Member (such amount being hereinafter referred to as the
“Failed Contribution”), and if one or more of such other Members shall have
funded its ratable share of the Capital Contribution in question (each a
“Contributing Member” and collectively, the “Contributing Members”), each
Contributing Member shall have the right within fifteen (15) days after receipt
of such notice to fund its pro rata portion of such Failed Contribution (such
amount of all or any part of a Failed Contribution funded by such Contributing
Member, the “Funded Amount”), and elect, at its sole election, to make such
Additional Capital Contribution (i) as an Additional Capital Contribution by the
Contributing Members (in which event the provisions of Section 2.2(d)(i) shall
apply) or as (ii) a priming capital contribution to the Company in the amount of
the Additional Capital Contribution required to be made by the Non-Contributing
Member (the “Priming Capital Contribution”) (in which event the provisions of
Section 2.2(d)(ii) shall apply).
(i)    Adjustment of Capital Contribution and Percentage Interest of
Non-Contributing Member. If the Contributing Member elects to make an Additional
Capital Contribution in lieu of a Non-Contributing Member, such Additional
Capital Contribution shall be in the form of a Capital Contribution from the
Contributing Member to the Company in lieu of the Non-Contributing Member. If
the Contributing Member so determines, then on the date of such contribution by
such Contributing Member (i) the Capital Contributions of the Contributing
Member making such Additional Capital Contribution in lieu of the
Non-Contributing Member (for all purposes under this Agreement, including,
without limitation, the making of computations under Article VII and Article X)
shall be deemed to be increased by an amount equal to one hundred percent (100%)
of the Additional Capital Contribution made by such Contributing Member in lieu
of the Non-Contributing Member, and (ii) the Percentage Interest of the Members
shall be adjusted to take into consideration the increase in such Contributing
Member’s Capital Contributions (for all purposes under this Agreement,
including, without limitation, the making of computations under Article VII and
Article X). In the event that one or more Contributing Members elect to treat
their respective Funded Amounts as Additional Capital Contributions

-34-

--------------------------------------------------------------------------------



and the Non-Contributing Member subsequently contributes all or any portion of
the Failed Contribution amount to the Company pursuant to the 10-day cure period
in Section 3.6(a), (x) such contributed amount shall be distributed to the
Contributing Member(s) pro rata in accordance with their respective Funded
Amounts, and (y)(I) the Contributing Members’ Percentage Interests shall be
decreased by such distribution in respect of its Funded Amount and (II) the
Non-Contributing Member’s Percentage Interest shall be correspondingly
increased.
(ii)    Priming Capital Contribution. If the Contributing Member elects to make
an Additional Capital Contribution as a Priming Capital Contribution, such
Priming Capital Contribution shall earn the Priming Capital Contribution Return
and shall be repaid from distributions of Available Cash pursuant to Section
7.1(a)(i) and Section 7.1(b)(i). If there is more than one Priming Capital
Contribution during the term hereof which relate to separate Capital Calls, the
oldest Priming Capital Contribution and interest thereon shall be repaid in full
first, with any subsequent Priming Capital Contribution and interest thereon
being repaid in the order same were advanced. Any amounts distributed to a
Member in respect of a Priming Capital Contribution shall be allocated first, to
the Priming Capital Contribution Return and second, to return of such Priming
Capital Contribution. The Members acknowledge and agree that Priming Capital
Contributions shall not adjust the Percentage Interests of the Members.
(e)    Emergency Capital Contributions. Notwithstanding the foregoing provisions
of this Section 2.2, if (i) NS Managing Member or Chatham Managing Member is
entitled to deliver a Capital Call and the Chatham Managing Member or NS
Managing Member, as applicable, believes, in its reasonable discretion, that the
Additional Capital Contribution is required by the Company by a date that is
sooner than the applicable date set forth in the Capital Call, and (ii) a Member
is unable or unwilling to deliver its pro rata portion of such Additional
Capital Contribution by such earlier date, then the other Members may, but shall
have no obligation to, contribute 100% of such Additional Capital Contribution
on such earlier date. In such event, (x) if the non-advancing Member
subsequently funds its share (the “Required Contribution”) of the applicable
Additional Capital Contribution on or before the required date set forth in the
Capital Call, then the Required Contribution shall be distributed to the
advancing Member (but shall not be deemed a distribution of Available Cash) and,
for the avoidance of doubt, shall not be treated as a Failed Contribution or (y)
if the non-advancing Member does not subsequently fund the Required Contribution
on or before the required date set forth in the Capital Call, then the advancing
Member shall have the rights of a Contributing Member set forth in Section
2.2(d) above with respect to such Required Contribution.
Section 1.14    Capital Accounts.
(a)    Capital Accounts. A capital account (“Capital Account”) shall be
maintained for each Member in accordance with this Section 2.3. Without limiting
the generality of the foregoing, a Member’s Capital Account shall be increased
by (i) the amount of money contributed by the Member to the Company, including,
for this purpose, Priming Capital Contributions, (ii) the initial Gross Asset
Value of property contributed by the Member to the Company, as determined by the
Contributing Member and the Managing Member (net of liabilities that the Company
is considered to assume or take subject to pursuant to Code Section 752), (iii)
allocations to the Member of Profits pursuant to Article VI, and (iv) the amount
of

-35-

--------------------------------------------------------------------------------



any Company liability assumed by such Member. A Member’s Capital Account shall
be decreased by (x) the amount of money distributed to the Member, (y) the Gross
Asset Value of any property so distributed to the Member as determined by the
distributee Member and the Managing Member (net of any liabilities that such
Member is considered to assume or take subject to pursuant to Code Section 752),
and (z) allocations to the Member of Losses pursuant to Article VI. The Capital
Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f) and (g) when the Gross Asset Value of
all Assets are adjusted pursuant to the definition of Gross Asset Value.
(b)    Negative Capital Account. No Member shall be required to make up a
deficit balance in such Member’s Capital Account or to pay to any Member the
amount of any such deficit in any such account.
(c)    Credit of Capital Contribution. For purposes of computing the balance in
a Member’s Capital Account, no credit shall be given for any Capital
Contribution which such Member is to make until such Capital Contribution is
actually made. For the avoidance of doubt, it is agreed that any Effective Date
Deemed Capital Contribution will not constitute a Capital Contribution for
purposes of maintaining Capital Accounts.
(d)    Transfer. In the event of a Transfer of all or a portion of a Member’s
interest in the Company in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferring Member to
the extent it relates to the transferred interest.
Section 1.15    Admission of New Members. Unless otherwise permitted under
Article V, new Members may only be admitted to membership in the Company with
the approval of NS Managing Member and Chatham Managing Member. A new Member
must agree in writing to be bound by the terms and provisions of the Certificate
of Formation and this Agreement, each as may be amended from time to time, and
must execute a counterpart of, or an agreement adopting, this Agreement or other
related agreements as NS Managing Member and Chatham Managing Member may
require. Upon admission, the new Member shall have all rights and duties of a
Member of the Company; provided, however, that such new Member shall only be
entitled to such voting rights as are expressly provided pursuant to this
Agreement.
Section 1.16    Interest. No interest shall be paid or credited to the Members
on their Capital Accounts or upon any undistributed amounts held by the Company.
Section 1.17    Capital Withdrawal Rights, Interest and Priority. Except as
expressly provided in this Agreement, no Member shall be entitled to withdraw or
reduce such Member’s Capital Accounts in whole or in part until the dissolution,
liquidation and winding-up of the Company, except to the extent that
distributions pursuant to Article VII represent returns of capital. A Member who
withdraws or purports to withdraw as a Member of the Company without

-36-

--------------------------------------------------------------------------------



the consent of all of the Members or as otherwise allowed by this Agreement
shall be liable to the Company for any damages suffered by the Company on
account of the breach and shall not be entitled to receive any payment in
respect of its Percentage Interest in the Company or a return of its Capital
Contribution until the time otherwise provided herein for distributions to
Members.
ARTICLE II.    

MANAGEMENT OF THE COMPANY
Section 2.1    Company Governance. Each Member and the Company hereby agree that
the Business and the Company shall be governed by the provisions of this Article
III and that, accordingly, the Company shall cause its Subsidiaries to act in
accordance with the determinations of the Company made pursuant to this Article
III.
(a)    The Company shall generally be managed by NS Managing Member and the
Managing Member (which, as of the date hereof, is Chatham Managing Member), who
shall have the overall responsibility for the management, operation and
administration of the Company. Each of NS Managing Member and the Managing
Member is, to the extent of its rights and powers set forth in this Agreement,
an agent of the Company and the actions of the Company by and through such party
taken in accordance with such rights and powers shall bind the Company. Except
as authorized by the Managing Member or as set forth in this Agreement, no
Member shall participate in the management and control of the Business or the
Company nor shall any Member have the right or authority to act on behalf of the
Company in connection with any matter.
(b)    Limitation on Liability of Managing Member. The Managing Member shall
not, solely by reason of being Managing Member, be personally liable for the
expenses, liabilities or obligations of the Company whether arising in contract,
tort or otherwise.
(c)    Compensation and Reimbursement. (i) Provided that such amounts are
contemplated by the Operating Budget, not less than five days before the first
Business Day of each month, Chatham Managing Member and Chatham Ink I Managing
Member shall provide the Members with a notice setting forth (x) Chatham
Managing Member’s good faith estimate of the out-of-pocket expenses that it will
incur for such month in connection with its duties in its capacity as Managing
Member of the Company and Chatham Ink I Managing Member’s good faith estimate of
the out-of-pocket expenses that it will incur for such month in connection with
its duties in its capacity as managing member of Ink I, including, without
limitation, Chatham Managing Member’s and Chatham Ink I Managing Member’s
reasonable costs and expenses of any Chatham Company Personnel, less (y) any
amounts paid to Chatham Managing Member and Chatham Ink I Managing Member
previously in respect of a Monthly Expense Amount in excess of expenses actually
incurred by Chatham Managing Member and Chatham Ink I Managing Member for such
month, plus (z) any expenses actually incurred by Chatham Managing Member and
Chatham Ink I Managing Member previously with respect to a given month exceeding
the Monthly Expense Amount for such month (together, the “Monthly Expense

-37-

--------------------------------------------------------------------------------



Amount”). So long as neither Chatham Managing Member nor any of its Affiliates
is in material default of its obligations under this Agreement or the Ink I LLC
Agreement, or, if such party is in material default, such material default has
been cured within thirty (30) days after written notice of such material default
is delivered to Chatham Managing Member and Chatham Ink I Managing Member, as
applicable, by any other Member, and provided that Chatham Managing Member has
not been removed as the Managing Member pursuant to Section 3.2(h) and Chatham
Ink I Managing Member has not been removed as the Managing Member of Ink I
pursuant to Section 3.2(h) of the Ink I LLC Agreement, the Company shall pay to
Chatham Managing Member in its capacity as Managing Member (or, at the written
direction of Chatham Managing Member, to a designated Affiliate of Chatham
REIT), on the first Business Day of each month or as promptly as practicable
thereafter, an amount equal to the Company’s portion, determined based on a
reasonable methodology agreed to between Chatham Managing Member and NS Managing
Member, of the Monthly Expense Amount submitted for such month (the “Expense
Reimbursement”), it being understood that such methodology may allocate
different categories of expenses differently.
(ii)    Except as expressly set forth in clause (i) above or in any separate
agreement between the Managing Member and the Company, the Managing Member shall
not receive compensation or reimbursement of its expenses for its services
performed on behalf of the Company or other benefits it provides to the Company.
(iii)    At any time in connection with its review of Chatham Managing Member’s
proposed Monthly Expense Amount for any month, NS Managing Member may in its
reasonable discretion require that Chatham Managing Member eliminate the
position(s) associated with particular Chatham Company Personnel and no longer
include the costs associated with such position(s) as part of Chatham’s Monthly
Expense Amount, beginning with the Monthly Expense Amount that is three months
after Chatham Managing Member is notified of such requirement from NS Managing
Member; provided, that the Managing Member shall be permitted to include in the
applicable Monthly Expense Amount for the month in which such expenses are to be
paid all severance and related costs incurred in connection with the termination
of such Chatham Company Personnel at NS Managing Member’s request, to the extent
the grant to such terminated Chatham Company Personnel of such severance
obligation was approved by NS Managing Member or NS Ink I Managing Member, as
applicable, at the time of grant.
(iv)    Chatham Managing Member and NS Managing Member acknowledge and agree
that the Operating Budget shall include reimbursement for any costs in
connection with any third party retained by NS Managing Member to oversee the
activities of Chatham Managing Member and the operation of the Company and the
Property Companies, which costs shall not exceed Three Hundred Thousand Dollars
($300,000) per annum.
Section 2.2    Authority, Duties and Obligations of the Managing Member.
(a)    The Member designated as the Managing Member (i) shall act in good faith
and in the best interests of the Company and conduct and manage the day-to-day
affairs of the Company in accordance with (A) the standard of care required of
prudent and experienced

-38-

--------------------------------------------------------------------------------



joint venture managers and of third party asset and property managers performing
similar functions for similar properties, (B) customary industry standards, and
(C) the then-approved Operating Budget and the then-approved Business Plan, in
each case subject to the limitations on the Managing Member’s authority and the
rights granted solely to other Members set forth in this Agreement; (ii) shall
perform the duties assigned to it hereunder; and (iii) shall use its best
efforts to carry out all decisions permitted to be made unilaterally by NS
Managing Member pursuant to this Agreement. In addition to the foregoing, the
authority of the Managing Member shall be limited where (x) any Member’s consent
or approval is expressly required under this Agreement, (y) the consent or
approval of any of the Members is expressly required by a non-waivable provision
of applicable law, or (z) the Managing Member’s authority is otherwise limited
or rights are otherwise granted solely to other Members by the terms of this
Agreement. Notwithstanding anything to the contrary contained herein, neither
the Managing Member nor any other Member shall have any fiduciary duties,
fiduciary obligations or other duties to the Company, any other Member or any
other Person, except as expressly set forth in this Agreement.
(b)    In furtherance of the foregoing, and subject in each case to the terms of
this Agreement, including the restrictions on the Managing Member set forth in
Section 3.6(b), the Managing Member shall (i) use commercially reasonable
efforts to enforce all agreements entered into by the Company; (ii) use
commercially reasonable efforts to cause the Company at all times to perform and
comply with the provisions (including, without limitation, any provisions
requiring the expenditure of funds) of any loan commitment, agreement, mortgage,
lease or other contract, instrument or agreement to which the Company is a party
or which affects any Asset; (iii) subject to the availability of the funds
therefor, pay in a timely manner all non-disputed operating expenses of the
Company in accordance with the terms of the then-approved Operating Budget and
the then-approved Business Plan; (iv) subject to the availability of the funds
therefor, obtain and maintain insurance coverage with respect to the Assets, at
customary levels and in any event consistent with the requirements of any Loans,
and, subject to the availability of the funds therefor, pay all non-disputed
taxes, assessments, charges and fees payable in connection with the ownership,
operation and sale of the Assets; (v) devote sufficient time to the performance
of its duties hereunder in accordance with good industry practice and this
Agreement; and (vi) provide NS Managing Member with copies of all material
correspondence and other communications with any Lender pertaining to any Loan,
as and when the same are delivered or received.
(c)    The Managing Member hereby covenants and agrees that it shall cause its
personnel, including all Chatham Company Personnel, to perform and/or supervise
the performance of, as applicable, all of the day-to-day activities and/or
duties required of the Managing Member under the terms of this Agreement; and
(ii) no Chatham Company Personnel shall spend any business time as an employee
of Chatham Managing Member on any project(s) other than the Business of Ink I,
the Company and their respective Subsidiaries.
(d)    Promptly following any request therefor by any Member, the Managing
Member shall deliver to such Member a counterpart copy of any agreement,
certificate or other document executed and delivered by the Managing Member in
the name of or on behalf of the Company, and shall otherwise make available to
any Member all of the books and records of the Company that are in the
possession or control of the Managing Member during reasonable

-39-

--------------------------------------------------------------------------------



business hours; provided, that from and after the occurrence of a Termination
Event, this paragraph (d) shall apply only to NS Managing Member, and Chatham
Managing Member shall no longer have any of the rights set forth in this
paragraph (d).
(e)    Provided that Chatham Managing Member has not been removed as the
Managing Member pursuant to Section 3.2(g) hereof, the Chatham Principal and the
other officers of the Managing Member shall at all times oversee the fulfillment
of the duties of the Managing Member hereunder. Except as expressly provided or
permitted herein, the Managing Member shall not delegate any of its rights or
powers to manage and control the business and affairs of the Company without the
prior written consent of NS Managing Member.
(f)    The Managing Member hereby covenants and agrees that it shall not hold
itself out to any third party as having any authority to act for or on behalf of
the Company, or to bind the Company in any manner, other than to the extent that
such authority is expressly granted to the Managing Member in Section 3.2(a) or
otherwise granted herein or in writing by NS Managing Member. The Managing
Member hereby acknowledges and agrees that notwithstanding anything set forth in
this Section 3.2 to the contrary, the Managing Member shall not have any
authority to act on behalf of the Company or to execute any documents,
agreements or instruments on behalf of the Company other than to the extent that
such authority is set forth in Section 3.2(a) or otherwise expressly granted
under this Agreement or in writing by the Members, and the Managing Member,
acting in such capacity, shall be subject, in all events, to the then-approved
Operating Budget and Business Plan of the Company.
(g)    Notwithstanding anything set forth in Section 3.2(a)-(j) hereof to the
contrary, NS Managing Member shall have the power and authority, on behalf of
the Company, to request, authorize and approve each of the following without the
approval or consent of any other Member:
(i)    Compel, cause and undertake the liquidation of the Company and take all
actions related thereto, including the disposition of all then remaining Assets,
so long as such liquidation will not (A) cause a default under any then existing
Loan Documents, (B) cause Chatham Managing Member to incur or suffer any
recourse liability under any then existing Loan Documents (including, without
limitation, any Carveout Guaranty given by Chatham REIT or any of its
Affiliates), (C) cause Chatham Managing Member or any of its Affiliates to
become the subject of a Bankruptcy, (D) cause the Chatham Managing Member to
fail to qualify as a TRS, (E) cause Chatham REIT to incur a liability for the
tax on “prohibited transactions” under Code Section 857(b)(6), or (F) otherwise
jeopardize the REIT status of Chatham REIT; provided, however, that NS Managing
Member shall keep the other Members reasonably informed of any material actions
undertaken pursuant to this clause (i) with respect to intended, planned or
pending dispositions;
(ii)    Demand and receive an updated Operating Budget and Business Plan (and
require Chatham Managing Member to amend any Operating Budget due to a change in
facts or circumstances from when the Operating Budget was initially approved)
from the Managing Member, at any time and from time to time but in any event no
more than once each fiscal quarter, together with such other reporting items or
information as NS Managing Member may reasonably require;

-40-

--------------------------------------------------------------------------------



(iii)    Audit the books and records of the Company and any Property Companies;
provided, however, that the Company shall only be required to pay for one such
audit per calendar year, and any additional audits requested by NS Managing
Member in any given calendar year shall be paid for by NS Managing Member;
(iv)    Compel, cause and undertake the disposition of any Asset in an arms’
length transaction to any Person other than NS Managing Member or an Affiliate
of NS Managing Member, so long as such disposition will not (A) cause a default
under any then existing Loan Documents, (B) cause Chatham Managing Member to
incur or suffer any recourse liability under any then existing Loan Documents
(including, without limitation, any Carveout Guaranty given by Chatham REIT or
any of its Affiliates), (C) cause Chatham Managing Member or any of its
Affiliates to become the subject of a Bankruptcy, (D) cause the Chatham Managing
Member to fail to qualify as a TRS, (E) cause Chatham REIT to incur a liability
for the tax on “prohibited transactions” under Code Section 857(b)(6), or (F)
otherwise jeopardize the REIT status of Chatham REIT; provided, however, that NS
Managing Member shall keep the other Members reasonably informed of any material
actions undertaken pursuant to this clause (iv) with respect to intended,
planned or pending dispositions;
(v)    Take any action which may be reasonably necessary for the continuation of
the Company’s valid existence as a limited liability company under the laws of
the State of Delaware; provided, however, that NS Managing Member shall keep the
Managing Member reasonably informed of any material actions undertaken pursuant
to this clause (v);
(vi)    Approve any restructuring plan or take or refrain from taking any other
action relating to the restructuring of the Company, any Property or any Loan,
so long as such restructuring will not (A) cause a default under any then
existing Loan Documents, (B) cause Chatham Managing Member to incur or suffer
any recourse liability under any then existing Loan Documents (including,
without limitation, any Carveout Guaranty given by Chatham REIT or any of its
Affiliates), (C) cause Chatham Managing Member or any of its Affiliates to
become the subject of a Bankruptcy, (D) cause the Chatham Managing Member to
fail to qualify as a TRS, (E) cause Chatham REIT to incur a liability for the
tax on “prohibited transactions” under Code Section 857(b)(6) (F) otherwise
jeopardize the REIT status of Chatham REIT, or (G) be more adverse to any Member
other than NS Managing Member than it is to NS Managing Member; provided, that
the restrictions contained in this clause (G) shall not apply to a restructuring
of the Company, any Asset or any Loan to the extent NS Managing Member has made
a good faith determination that such restructuring is reasonably necessary to
avoid, or mitigate the effects of, an existing default or an impending or
imminent default under any Loan or franchise agreement and that the
disproportionately adverse impact is reasonably necessary to consummate the
restructuring on terms that, in NS Managing Member’s good faith judgment, are in
the aggregate most favorable to the Company; provided, further, that NS Managing
Member shall keep the Managing Member reasonably informed of any material
actions undertaken pursuant to this clause (vi);
(vii)    Conduct an initial public offering of the Company into a separate
public traded company upon at least 30 days’ notice prior to the initial filing
of the registration statement for such initial public offering (a “Qualified IPO
Demand”), provided that Chatham Managing Member’s consent shall be required with
respect to such initial public offering unless (i) it is a Qualified IPO, (ii)
such Qualified IPO does not adversely affect in any material respect Chatham
Managing Member’s rights and economic interests provided in this Agreement in a
manner that is

-41-

--------------------------------------------------------------------------------



disproportionate to any such effect on NS Managing Member, (iii) such Qualified
IPO does not (I) cause the Chatham Managing Member to fail to qualify as a TRS,
(II) cause Chatham REIT to incur a liability for the tax on “prohibited
transactions” under Code Section 857(b)(6), or (III) otherwise jeopardize the
REIT status of Chatham REIT, (iv) Chatham Managing Member receives customary
piggyback registration rights in connection with such Qualified IPO and
customary registration rights following such Qualified IPO, in each instance in
this clause (iv), as applied to a non-controlling holder and (v) unless Chatham
Managing Member sells membership interests in such Qualified IPO pursuant to
piggyback rights, NS Managing Member reimburses the Company and IPO Entity for
all registration expenses incurred by the Company or IPO Entity in connection
with such Qualified IPO. Subject to the proviso in the preceding sentence, such
Qualified IPO may be effectuated by whatever corporate or company action or
restructuring is reasonably required by NS Managing Member in order to
effectuate such Qualified IPO, including, by way of example only, by creating a
new parent entity, subsidiary, parallel vehicle, or other entity formed in
connection with or otherwise resulting from a restructuring of the legal status
and/or capital structure of the Company (any such entity, an “IPO Entity”),
which IPO Entity may be a corporation and may elect to be treated as a REIT for
U.S. federal income tax purposes;
(viii)    Cause the Company or any Property Company to refinance, amend or
otherwise modify the terms and conditions of any Loan, so long as such
refinancing will not (A) cause a default under any then existing Loan Documents,
(B) cause Chatham Managing Member to incur or suffer any recourse liability
under any then existing Loan Documents (including, without limitation, any
Carveout Guaranty given by Chatham REIT or any of its Affiliates), (C) cause
Chatham Managing Member or any of its Affiliates to become the subject of a
Bankruptcy, (D) cause the Chatham Managing Member to fail to qualify as a TRS,
(E) cause Chatham REIT to incur a liability for the tax on “prohibited
transactions” under Code Section 857(b)(6), (F) otherwise jeopardize the REIT
status of Chatham REIT or (G) be more adverse to any Member other than NS
Managing Member than it is to NS Managing Member; provided, that NS Managing
Member shall keep the Managing Member reasonably informed of any material
actions undertaken pursuant to this clause (viii); and
(ix)    Notwithstanding anything to the contrary contained herein, cause the
Company or any Property Company to become the subject of a Bankruptcy.
(h)    Upon the occurrence of a Termination Event, NS Managing Member shall have
the right, in its sole and absolute discretion, to remove Chatham Managing
Member as Managing Member hereunder by delivering written notice (a “Removal
Notice”) to Chatham Managing Member stating that NS Managing Member believes a
Termination Event has occurred, describing the basis of such belief and
specifying the applicable clause of the definition of “Termination Event” and
the removal of the Chatham Managing Member shall be effective on the date set
forth in the Removal Notice (which date may be the date of the Removal Notice or
any date thereafter as designated by NS Managing Member). In the event that NS
Managing Member removes Chatham Managing Member as Managing Member pursuant to
this Section 3.2(h), (i) NS Managing Member shall have the right, in its sole
and absolute discretion, to either become or designate an Affiliate to become
the Managing Member of the Company or cause the Company to engage a third-party
manager for the Company’s business, (ii) the consent of Chatham Managing Member
shall no longer be necessary for any Major Decision other than a
Post-Termination Major Decision, and (iii) except in connection with a Promote
Forfeiture Event

-42-

--------------------------------------------------------------------------------



(in which case Chatham Managing Member shall not be entitled to Wind-Down
Expenses), upon its removal as Managing Member, Chatham Managing Member may
submit to the Company and NS Managing Member a good faith estimate of the amount
of expenses (the “Wind-Down Expenses”) it will reasonably incur in connection
with the wind-down of its duties in its capacity as Managing Member, including
without limitation Approved Severance Costs, together with reasonably detailed
backup for such estimate, and the Company will promptly pay such Wind-Down
Expenses to Chatham Managing Member (or, at the written direction of Chatham
Managing Member, to a designated Affiliate of Chatham Managing Member);
provided, that in no event shall the Company be required to pay to Chatham
Managing Member under this Section 3.2(h) Wind-Down Expenses that, when
aggregated with the Wind-Down Expenses payable by Ink I pursuant to Section
3.2(h) of the Ink I LLC Agreement, exceed $500,000 unless such excess amounts
result from liabilities or obligations incurred in accordance with the
applicable Operating Budget and Business Plan as approved by NS Managing Member
and NS Ink I Managing Member at the time of incurrence as potential Wind-Down
Expenses, or as otherwise approved in writing by NS Managing Member and NS Ink I
Managing Member as potential Wind-Down Expenses.
(i)    Notwithstanding the foregoing, in the event Chatham Managing Member seeks
to contest whether a Termination Event occurred, Chatham Managing Member shall
have the right to deliver a notice (the “Response Notice”) on or prior to the
date that is fourteen (14) days after Chatham Managing Member has been removed,
which Response Notice shall state that Chatham Managing Member either (i)
disagrees that a Termination Event has occurred and is submitting such dispute
to an expedited arbitration hearing (each an “Expedited Arbitration”) pursuant
to and in accordance with the Expedited Arbitration Procedures set forth in
Schedule K attached hereto or (ii) that Chatham Managing Member does not dispute
that a Termination Event has occurred (it being agreed that if Chatham Managing
Member fails to timely deliver a Response Notice it shall be deemed to have
delivered a Response Notice pursuant to this clause (ii). If Chatham Managing
Member is successful in any such Expedited Arbitration then, (A) Chatham
Managing Member shall be reinstated as the Managing Member of the Company, and
(B) NS Managing Member (or a third party appointed by NS Managing Member) shall
be removed as the Managing Member. Chatham Managing Member acknowledges and
agrees that (i) Chatham Managing Member shall not attempt to obtain injunctive
relief or any other remedy available at law or equity to interfere with or delay
the removal of the Chatham Managing Member, as the Managing Member, and (ii) if
Chatham Managing Member breaches the foregoing, then NS Managing Member shall
have the right to file a copy of this Section in any proceeding as conclusive
evidence of the foregoing intent by the Chatham Managing Member.
(j)    If Chatham Managing Member is removed as the Managing Member as a result
of an act of fraud or misappropriation of funds by Chatham Managing Member or
any Person affiliated with Chatham Managing Member (including the Chatham
Principal) in connection with the performance of Chatham Managing Member’s
obligations hereunder, then from and after the date of removal of Chatham
Managing Member, Chatham Managing Member shall forfeit its rights to deliver a
Buy/Sell Notice under the provisions of Section 3.7.

-43-

--------------------------------------------------------------------------------



(k)    If Chatham Managing Member (or any Affiliate or principal of Chatham
Managing Member) has any liability under a Carveout Guaranty, then NS Managing
Member shall use good faith efforts to deliver to Chatham Managing Member as a
condition to the removal of Chatham Managing Member as Managing Member a full
and unconditional release from such Lender of all such liability other than any
liability resulting directly from acts of Chatham Managing Member or its
Affiliates prior to the effective date of such removal, provided that if Lender
refuses to grant such release to Chatham Managing Member then NS Managing Member
shall be required as a condition to the removal of Chatham Managing Member as
Managing Member to deliver to Chatham Managing Member a full and unconditional
release from such Lender of all liability under a Carveout Guaranty arising for
events first occurring after the effective date of the removal of Chatham
Managing Member as Managing Member (and not a release for all acts other than
those arising from acts of Chatham Managing Member). In connection with the JPM
Loan, the parties acknowledge and agree that NS Managing Member shall only be
required to deliver to Chatham Managing Member a full and unconditional release
of all liability under the Carveout Guaranty arising for events first occurring
after the effective date of the removal of Chatham Managing Member as Managing
Member (and not a release for all acts other than those arising from acts of
Chatham Managing Member).
Section 2.3    Managing Member Certifications. Any Person dealing with the
Company may rely (without duty of further inquiry) upon a certificate issued by
the Company that is signed by the Managing Member or any of the Officers as to
any of the following:
(a)    the identity of any Member or Officer or other agent of the Company;
(b)    the existence or nonexistence of any fact or facts which constitute(s) a
condition precedent to acts by the Managing Member or the Members;
(c)    the Person or Persons authorized to execute and deliver any instrument or
document of the Company; or
(d)    any act or failure to act by the Company or any other matter whatsoever
involving the Company.
Section 2.4    Officers.
(a)    Principal Officers. The Officers of the Company shall be a President and
Chief Executive Officer, and may be a Chief Operating Officer, Chief Financial
Officer, Secretary, Treasurer, one or more Vice Presidents, and one or more
Assistant Treasurers or Assistant Secretaries.
(b)    Other Officers. The Managing Member may also appoint such other Officers
and agents as it shall deem necessary who shall hold their offices for such
terms and shall, subject to the limitations set forth herein, exercise such
powers and perform such duties as shall be determined from time to time by the
Managing Member.

-44-

--------------------------------------------------------------------------------



(c)    Compensation. In no event shall the Company be required to pay any
compensation to any Officer.
(d)    Authority of Officers.
(i)    The President and Chief Executive Officer (or “President and CEO”) of the
Company shall have general and active management of the Company, shall have the
responsibility for the day-to-day management and operation of the Company, and
shall see that all lawful orders and resolutions are carried out. The President
and CEO shall execute bonds, mortgages and other contracts except where the
signing and execution shall be expressly delegated by the Members or, to the
extent permitted by this Agreement, the Managing Member to one or more other
officers or agents of the Company.
(ii)    If appointed, the Chief Operating Officer, Chief Financial Officer, Vice
Presidents, Treasurer, Secretary, Assistant Treasurers and Assistant Secretaries
shall have the powers and duties described in this Section 3.4, as may be
modified from time to time by the Managing Member:
1)
Chief Operating Officer. The Chief Operating Officer shall have responsibility
for the day-to-day management and operation of the Business, general oversight
of the operation of the Company’s operations and employees, and other such
duties and responsibilities as determined by the President and CEO or the
Managing Member.

2)
Chief Financial Officer. The Chief Financial Officer shall have responsibility
for the day-to-day management and general oversight of the accounting and
finance function of the Company and supervision of any Treasurer and Assistant
Treasurers, and other such duties and responsibilities as determined by the
President and CEO, the Chief Operating Officer or the Managing Member.

3)
The Vice Presidents. The Vice Presidents shall perform such duties and have such
powers as the Managing Member or the President and CEO or the Chief Operating
Officer may from time to time prescribe.

4)
The Secretary; Assistant Secretary. The Secretary shall attend all meetings of
the Members and record all the proceedings of the meetings of the Company and of
the Members in a book to be kept for that purpose and shall perform like duties
for any standing committees when required. He or she shall give, or cause to be
given, notice of all meetings of committees of the Company, and shall perform
such other duties as may be prescribed by the Managing Member or the President
and CEO, under whose supervision he or she shall be. In the absence of the
Secretary or in the event of his or her incapacity or refusal to act, or at the
direction of the Secretary, any Assistant Secretary may perform the duties of
the Secretary.

5)
The Treasurer; Assistant Treasurer. The Treasurer shall have the custody of the
Company’s funds and securities and shall keep full and accurate accounts of


-45-

--------------------------------------------------------------------------------



receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Members. The Treasurer
shall disburse the funds of Company as may be ordered by the Members or, to the
extent permitted by this Agreement, the Managing Member, President and CEO,
Chief Financial Officer or Chief Operating Officer, taking proper vouchers for
such disbursements, and shall render to the President and CEO, Chief Operating
Officer, Chief Financial Officer and Managing Member, or when any Officer so
requires, an account of all transactions as treasurer and of the financial
condition of the Company.
(e)    Limitations on Officer’s Powers. Notwithstanding any other provision
contained in this Agreement to the contrary, should a delegation of authority be
established by the Managing Member, no act shall be taken, sum expended,
decision made, obligation incurred or power exercised by any Officer on behalf
of the Company other than in accordance with such delegation of authority.
(f)    Term of Officers.
(i)    An Officer may resign at any time by giving written notice to the
Managing Member. The resignation of an Officer shall take effect upon the
Managing Member’s receipt of written notice of the Officer’s resignation or at
such later time as shall be specified in the written notice. Unless otherwise
specified in the Officer’s written notice of resignation, the acceptance of the
Officer’s resignation shall not be necessary to make it effective. If the
Officer also is a Member, the Officer’s resignation as an Officer shall not
affect the Officer’s rights as a Member and shall not constitute a withdrawal of
the Officer as a Member.
(ii)    The Managing Member may terminate the employment of and/or remove any
Officer with or without cause.
(iii)    The Managing Member may elect at any time a new or replacement Officer
to fill any vacancy.
(g)    Acknowledgement. The Members acknowledge and agree that as of the
Effective Date no Officers have been appointed to the Company. Notwithstanding
anything to the contrary contained herein, the Managing Member shall not appoint
Officers to the Company without the prior written consent of NS Managing Member.
Section 2.5    Operating Budget and Business Plan. (g) For the period beginning
on the Effective Date and ending on December 31, 2014, the Company and Ink I
shall operate in accordance with an Operating Budget to be mutually agreed upon
by the Members after the Effective Date. Thereafter, the Operating Budget and
Business Plan shall be prepared and submitted annually by the Managing Member
and Chatham Ink I Managing Member (or the Hotel Manager at the direction of the
Managing Member and Chatham Ink I Managing Member) to the Members for approval
at least thirty (30) calendar days prior

-46-

--------------------------------------------------------------------------------



to the end of each fiscal year with respect to the following fiscal year which
shall, in the case of the Operating Budget, set forth, inter alia, all
anticipated revenues, operating expenses, capital expenditures, renovation
budgets, renovation schedules and reserves for the Company and Ink I during such
period, and, in the case of the Business Plan shall set forth, inter alia, the
Company’s and Ink I’s strategy for the leasing, marketing and operation of each
of the Assets, and an estimate of the amount, timing and reason for all
anticipated Capital Contributions from the Members during such period; provided,
that if the Managing Member should fail to timely prepare and submit in proposed
form any such Operating Budget and Business Plan, NS Managing Member and NS Ink
I Managing Member shall be authorized to prepare such Operating Budget and
Business Plan for the approval of the Members. Whenever the Managing Member
determines that revisions to the then-approved Operating Budget or Business Plan
would be in the best interests of the Company, the Managing Member may submit
such proposed revisions to such Operating Budget and/or Business Plan to NS
Managing Member for its review; provided, however, that all amendments and
modifications to the then-approved Operating Budget or Business Plan shall
require the approval of NS Managing Member, which approval may be granted or
withheld by NS Managing Member in its sole and absolute discretion.
(h)    Notwithstanding Section 3.5(a), in the event that the Members are unable
to agree on all or certain provisions of an Operating Budget or Business Plan
for a given year, (i) the Managing Member will conduct the business of the
Company pursuant to those provisions of such Operating Budget or Business Plan
which are agreed-upon and adopted and (ii) the Operating Budget or Business Plan
for the prior Fiscal Year shall be applicable with respect to those line items
that have not been approved; provided, however, the foregoing shall not apply to
line items pertaining to any capital expenditures, project management costs or
Capital Contributions, which line items must be approved by NS Managing Member
and the prior year’s amounts thereof shall not be applicable unless such amounts
are required to be paid to prevent a default under a Loan or any franchise
agreement affecting the Assets. With respect to any aspects of the business of
Company that are not addressed by the Operating Budget or Business Plan for that
given year, the Managing Member is authorized and directed to cause the
employees of the Company to conduct such aspect of the business of the Company
in accordance with the guidelines set forth in the most recently approved
Operating Budget or Business Plan, as applicable, and otherwise in accordance
with prior practice; provided, however, that, if applicable, the Managing Member
may adjust the annual compensation of the Chatham Company Personnel and other
expenses of the Company for inflation.
Section 2.6    Voting Rights of Members.
(a)    The Members shall have no right or authority to vote on matters other
than matters explicitly requiring such vote in this Agreement or in the Act. For
matters set forth in this Agreement explicitly requiring a vote of the Members,
such matters shall require the vote of all Members. In the event any Member
shall transfer less than all of its Percentage Interest to an unaffiliated third
party in a transaction or in a series of transactions, then the portion of

-47-

--------------------------------------------------------------------------------



such Member’s votes that is equal to the portion of such Member’s Percentage
Interest transferred shall be deemed cancelled and the transferee (if an
unaffiliated third party) in such transfer shall not have the right to vote on
any matter as an “Member”. In the event any Member shall transfer its entire
Percentage Interest held on the date of such transfer to an unaffiliated third
party in a transaction or in a series of transactions, then all of the votes of
its Percentage Interest on the date of such transfer shall be deemed to have
been transferred to such transferee upon the satisfaction of the conditions
contained in Article V and such transferee shall not have the right to vote on
any matter as a “Member”. Notwithstanding the foregoing, if at any time a Member
(i) shall transfer more than 50% of such Member’s Percentage Interest
(excluding, however, Permitted Transfers), or (ii) shall be in default with
respect to its obligations to fund additional capital contributions pursuant to
Section 2.2 above, the remaining votes of such Member shall be deemed cancelled
and such Member shall have no voting rights except as otherwise required by the
Act; provided, that in the case of clause (ii), (x) to the extent Contributing
Member(s) elect to treat their respective Funded Amounts as Priming Capital
Contributions and such Non-Contributing Member repays all such Priming Capital
Contributions (including all interest thereon) within 10 days, the voting rights
of such Member shall be reinstated and (y) to the extent the Contributing
Member(s) elect to treat their respective Funded Amounts as Additional Capital
Contributions, the Company shall provide notice to such Non-Contributing Member
on the next Business Day indicating such election and the voting rights of such
Non-Contributing Member shall be deemed cancelled if the Non-Contributing Member
does not provide its capital contribution to the Company within 10 days after
receipt of such notice.
(b)    Notwithstanding anything to the contrary in this Agreement, unless
expressly set forth in this Agreement (including pursuant to Section 3.2(h)
above), the Company shall not approve or take, and the Managing Member shall
neither take nor cause the Company to take or approve, any action with respect
to any Major Decision without the affirmative vote or written consent of all of
the Members.
Section 2.7    Buy/Sell. At any time after the second (2nd) anniversary of the
Effective Date, the following shall apply:
(a)    Either NS Managing Member or Chatham Managing Member (as the case may be,
the “Proposing Member”) shall have the right (but not the obligation) to deliver
a written notice (the “Buy/Sell Notice”) to the other Member (the “Non-Proposing
Member”), which Buy/Sell Notice (in order to be effective) shall: (i) state that
the Proposing Member offers to purchase all of the membership interest in the
Company of the Non-Proposing Member, (ii) set forth an all-cash valuation (the
“Asset Purchase Price”) for all of the Buy/Sell Assets, (iii) set forth the name
and address of a national escrow agent selected by the Proposing Member and
reasonably acceptable to the Non-Proposing Member (the “Buy/Sell Escrow Agent”)
in connection with the transactions contemplated under this Section 3.7, (iv) be
accompanied by a certified or bank check payable to the order of the Buy/Sell
Escrow Agent or evidence of a wire transfer of immediately available federal
funds to the Buy/Sell Escrow Agent (such check or wire transfer, the “Proposing
Member’s Deposit”) in an amount equal to three and one-quarter percent (3.25%)
of the Asset Purchase Price, and the parties shall otherwise act in accordance
with the escrow provisions set forth on Schedule H attached hereto, and (v)
provide that the Proposing Member shall indemnify the Non-Proposing Member
against any liabilities it incurs

-48-

--------------------------------------------------------------------------------



as a result of any failure to obtain any consent required from a franchisor to
the acquisition by the Proposing Member contemplated by such Buy/Sell Notice
that is required pursuant to any franchise agreement to which the Company or any
of its Subsidiaries is a party. For the avoidance of doubt, the parties
acknowledge and agree that in the event the Proposing Member elects to send a
Buy/Sell Notice, the Proposing Member must offer to purchase all of the limited
liability company interests of the Non-Proposing Member in the Company (i.e.,
the Proposing Member may not offer to purchase less than 100% of all of the
Non-Proposing Members’ membership interest in the Company). Any Buy/Sell Notice
that does not comply with the foregoing provisions of this Section 3.7(a) shall
be void and of no force or effect.
(b)    On or before the expiration of the Buy/Sell Response Period, the
Non-Proposing Member shall respond to the Buy/Sell Notice by delivering a notice
(a “Buy/Sell Response”) to the Proposing Member. The Buy/Sell Response, in order
to be effective for any purpose, shall (i) state either (x) that the
Non-Proposing Member elects to sell its membership interest in the Company to
the Proposing Member at the Buy/Sell Membership Interest Purchase Price or
(y) that the Non-Proposing Member elects to purchase the membership interest of
the Proposing Member in the Company at the Buy/Sell Membership Interest Purchase
Price, (ii) if an election is made by the Non-Proposing Member under clause
(i)(y) above, be accompanied by a certified or bank check payable to the order
of the Buy/Sell Escrow Agent or evidence of a wire transfer of immediately
available federal funds to the Buy/Sell Escrow Agent (such check or wire
transfer, the “Non-Proposing Member’s Deposit”) in an amount equal to three and
one-quarter percent (3.25%) of the Asset Purchase Price and (iii) if an election
is made by the Non-Proposing Member under clause (i)(y) above, be accompanied by
either the bank or certified check delivered by the Proposing Member (if the
Proposing Member made the Proposing Member’s Deposit in the form of a bank or
certified check and solely to the extent the Non-Proposing Member has not
theretofore deposited any such check into escrow with the Buy/Sell Escrow Agent)
or an instruction to the Buy/Sell Escrow Agent (or its financial institution) to
refund to the Proposing Member the amounts deposited in escrow together with any
accrued interest earned thereon. The failure of the Non-Proposing Member to
respond during the Buy/Sell Response Period, or the failure of any Buy/Sell
Response purportedly delivered under this Section 3.7(b) to comply with the
provisions of this Section 3.7(b), shall be deemed to be an election by the
Non-Proposing Member to sell its membership interest in the Company to the
Proposing Member at the Buy/Sell Membership Interest Purchase Price; provided,
however, if the Non-Proposing Member fails to respond during the Buy/Sell
Response Period, then the Proposing Member shall have the right, exercisable
within fifteen (15) days after the expiration of the Buy/Sell Response Period,
to withdraw its Buy/Sell Notice, in which event the Buy/Sell Deposit Funds shall
be refunded to the Proposing Member and such Buy/Sell transaction shall be
deemed terminated and without effect, provided, further, however, such
determination to withdraw by the Proposing Member shall not affect the Proposing
Member’s right to deliver future Buy/Sell Notices which right shall continue in
full force and effect.
(c)    In the event the closing occurs with respect to the purchase by the
Purchasing Member such closing shall be on the terms set forth on Schedule G
attached hereto.
(d)    The Members acknowledge and agree the following with respect to the
buy/sell process set forth in this Section 3.7: (i) concurrently with the
delivery of the Buy/Sell

-49-

--------------------------------------------------------------------------------



Notice under this Agreement, the Proposing Member shall be required to deliver a
Buy/Sell Notice under the Ink I LLC Agreement; (ii) the Non-Proposing Member
shall be required to make the same election in the Buy/Sell Response under this
Agreement and the Buy/Sell Response under the Ink I LLC Agreement (i.e., the
Non-Proposing Member shall not have the right to elect to sell its interests in
the Company to the Proposing Member under this Agreement and then elect to buy
the interests of the Proposing Member in Ink I under the Ink I LLC Agreement;
(iii) in the event either Member fails to comply with any obligation under the
buy/sell process set forth in Section 3.7 of the Ink I LLC Agreement, then such
failure shall be deemed a default by such Member under this Section 3.7 (i.e., a
Member shall not be permitted to consummate the buy/sell process contemplated by
this Section 3.7 unless, concurrently therewith, it is consummating the buy/sell
process contemplated by Section 3.7 of the Ink I LLC Agreement); and (iv) the
buy/sell process contemplated by this Section 3.7 shall close simultaneously
with the buy/sell process contemplated by Section 3.7 of the Ink I LLC
Agreement).
(e)    Notwithstanding the foregoing, Chatham Managing Manager shall not have
the right to deliver a Buy/Sell Notice during a Spin-Off Blackout Period or
during a Portfolio Sale Blackout Period.
Section 2.8    Put/Call Options.
(a)    Put Option. Within fifteen (15) Business Days after the Put Option
Commencement Date, Chatham Managing Member shall have the right, but not the
obligation, to deliver a written notice to NS Managing Member (the “Put Notice”)
indicating its election to sell to NS Managing Member (and requiring NS Managing
Member to buy from Chatham Managing Member) all of Chatham Managing Member’s
right, title and interest in and to the Company (the “Option Interests”) in
accordance with this Section 3.8(a). For purposes hereof, the “Put Option
Commencement Date” shall mean the date on which either (i) NS effectuates a
Permitted Corporate Transaction that is a spin-off and the result thereof is
that NRFC, NSAM or any of their respective Affiliates no longer Controls NS
Managing Member, (ii) there is a Change in Control with respect to NS Managing
Member, or a Parent Change in Control, that in either instance results in NS
Managing Member being Controlled by a Chatham Competitor or (iii) NS Managing
Member makes a Qualified IPO Demand.
(b)    Call Option. At any time following the Call Option Commencement Date, NS
Managing Member shall have the right, but not the obligation, to deliver a
written notice to Chatham Managing Member (the “Call Notice”; and together with
the Put Notice, collectively, the “Option Notice”) of its good faith intention
to spin-off one hundred percent (100%) of the membership interests in the
Company and that it is therefore electing to purchase from Chatham Managing
Member (and requiring Chatham Managing Member to sell to NS Managing Member) the
Option Interests in accordance with this Section 3.8(b). For purposes hereof,
the “Call Option Commencement Date” shall mean the date on which NS determines
that it desires to spin-off one hundred percent (100%) of the membership
interests in the Company. NS Managing Member shall not be permitted to deliver a
Call Notice within six (6) months of the end of a Spin-Off Blackout Period.

-50-

--------------------------------------------------------------------------------



(c)    Option Price.
(i)    In each case (i.e., “Put Option” or “Call Option”) other than a Put
Option pursuant to Section 3.8(a)(iii):
1)
The purchase price for the Option Interests (the “Option Price”) shall be equal
to the amount of Available Cash that Chatham Managing Member would have received
pursuant to the application of the provisions of Section 7.1 if the Assets were
sold to a third party on the Option Closing Date for a price equal to the Fair
Market Value and an amount equal to the Adjusted Fair Market Value was
distributed to the Members (it being agreed that any disputes as to Fair Market
Value Additions, Fair Market Value Prorations and/or the allocation of the Fair
Market Value among the Assets shall be resolved by the determination of the
Accountants, which determination shall be binding on the Members, absent
manifest error).

2)
In the event that the applicable party delivers an Option Notice (in each case,
the “Initiating Party”) to the appropriate counter-party (in each case the
“Notice Recipient”), said Initiating Party shall set forth in the Option Notice
(i) its proposed Option Price and (ii) a calculation of its Option Price,
inclusive of its determination of the fair market value of each of the Assets
(the “Initiating Party Fair Market Value”). Notwithstanding the foregoing, the
Initiating Party Fair Market Value and consequent Option Price shall not be
binding on the parties until such time as agreed to, in writing, by both the
Initiating Party and the Notice Recipient.

3)
Within fifteen (15) Business Days of receipt of an Option Notice, the Notice
Recipient shall respond in writing to the Initiating Party either (i) agreeing
to the Initiating Party Fair Market Value (each a “Value Acceptance Notice”), or
(ii) disagreeing with the Initiating Party Fair Market Value (each a “Value
Dispute Notice”; and together with a Value Acceptance Notice, each a “Notice
Response”). All Value Dispute Notices shall set forth the Notice Recipient’s
opinion as to the fair market value of the Assets. The foregoing
notwithstanding, failure of a Notice Recipient to timely deliver a Notice
Response shall be deemed a Value Dispute Notice by the Notice Recipient
delivered on the last day of such fifteen (15) Business Day period.

4)
In the event that the Notice Recipient delivers a Value Dispute Notice, then the
parties shall work together in good faith for up to ten (10) days (the “Value
Negotiation Period”) in an attempt to establish a mutually agreed upon fair
market value of the Assets. In the event that the parties are able to agree upon
a fair market value of the Assets prior to the expiration of the Value
Negotiation Period, then the parties shall work together in good faith to close
the contemplated transaction prior to the end of the Option Closing Period. In
the event that Value Negotiation Period expires without the parties having
agreed


-51-

--------------------------------------------------------------------------------



to a mutually acceptable fair market value, then the fair market value shall be
determined in accordance with Section 3.8(d).
(ii)    In the case of a Put Option pursuant to Section 3.8(a)(iii), the
purchase price for the Option Interests shall be equal to Chatham Managing
Member’s Percentage Interest multiplied by the equity capitalization of the
Company or IPO Entity, as applicable, based on the price of the equity interests
sold in the Qualified IPO.
(d)    Appraisal. In each case (i.e., Put Option or Call Option) other than a
Put Option pursuant to Section 3.8(a)(iii):
(i)    If the parties are unable to agree on a Fair Market Value prior to the
expiration of the Value Negotiation Period, then each party shall promptly
select a unaffiliated third party, MAI appraiser or investment sales broker, who
or that, as the case may be, has been actively involved in the valuation or
sales of assets comparable to the Assets over the ten (10) years preceeding the
delivery of the applicable Option Notice as reasonably determined by the
selecting party (each an “Appraiser”) to determine a fair market value of the
Assets. If either party reasonably objects to an Appraiser chosen by the other
party on the grounds that such Appraiser does not satisfy the definition of
“Appraiser”, then the non-objecting party shall select an alternative Appraiser
within ten (10) days of such objection; provided, however, that if a party does
not raise any objection within five (5) days after notification of the identity
of the other party’s Appraiser, then such Appraiser shall be deemed to satisfy
the definition of “Appraiser”. Each party shall be solely responsible for paying
the cost and expenses of their respective Appraiser. The parties shall use their
reasonable best efforts to cause the Appraisers to make their own determination
as to the fair market value of the Assets within thirty (30) days after both
Appraisers have been appointed (the “Appraisal Period”).
(ii)    If there is a difference of three percent (3%) or less between the
Appraisers’ respective determinations of the fair market value of the Assets,
then the fair market value shall be the average of the two (2) appraisals.
(iii)    If the difference between the Appraisers’ respective determinations of
the fair market value of the Assets is in excess of three percent (3%), then the
two Appraisers shall promptly select a third Appraiser (for the avoidance of
doubt, who satisfies the definition of “Appraiser”) who shall determine the fair
market value of the Assets. Immediately following receipt of the valuation from
the third Appraiser, the average of all three values shall be calculated and the
Appraiser’s valuation that is furthest from said average shall be discarded from
the calculation process, and the average of the remaining value determinations
shall be deemed the fair market value for the purposes hereof; provided,
however, that if the difference among all three appraisals is identical in terms
of value, then such fair market value shall be the average of such three
appraisals.
(iv)    If either party fails to appoint its Appraiser within ten (10) days of
the expiration of the Value Negotiation Period (or, in the event that a
reasonable objection is made to a party’s chosen Appraiser pursuant to clause
(d)(i), such party does not select an alternative Appraiser within 10 days), the
determination of value made by the Appraiser selected by the other party within
such period shall be used to determine the fair market value of the Assets. If
both parties fail to appoint

-52-

--------------------------------------------------------------------------------



their Appraisers within ten (10) days of the expiration of the Value Negotiation
Period, then the Initiating Party’s Fair Market Value shall be deemed the fair
market value.
(v)    In the event a third Appraiser is necessary, such Appraiser shall be
chosen within ten (10) days after the comparison of the determination of value
of the first two Appraisers.
(vi)    In each instance where two Appraisers select a third Appraiser, the
first two Appraisers shall share with the third Appraiser all documents,
research and other information acquired by them with respect to the Assets.
Furthermore, each of the Initiating Party and the Notice Recipient will instruct
and cause their respective Appraiser to provide the third Appraiser with such
information as is reasonably requested by such third Appraiser in connection
with its analysis of the calculations, assumptions and conclusions drawn by the
first two Appraisers, respectively. Additionally, the fees and expenses of the
third Appraiser, if necessary, shall be paid equally by the Members.
(vii)    Notwithstanding anything set forth herein to the contrary, in all
cases, the determination of Fair Market Value shall be calculated to be as of
the end of the month immediately preceding the month of the date of the Option
Notice and shall take into account all assets and liabilities of the Company
(including, without limitation, the Property Companies and the Assets) and
existing contingent liabilities which have been reflected in the most recent
financial statements of the Company or will most likely be reflected in the
financial statements for the year in which the Option Price shall be paid.
Furthermore, the valuations shall be based upon an all-cash sale basis for the
fee simple or ground leasehold, as applicable, interest of the Assets without
reduction for any lien or encumbrance against the Assets.
(viii)    If a party does not use reasonable efforts to cause its Appraiser to
make its determination as to the fair market value of the Assets within the
Appraisal Period pursuant to clause (d)(i) and as a result of such failure such
Appraiser does not submit its determination of fair market value prior to the
end of the Appraisal Period, then fair market value shall be deemed to be the
fair market value submitted by the Appraiser which timely submitted its
determination.
(ix)    The determination of the Fair Market Value determined in accordance with
the foregoing procedures shall be final and binding upon the parties, absent
manifest error.
(e)    Closing.
(iv)    The parties shall work together in good faith to close the contemplated
transaction (the “Option Closing”) during the Option Closing Period as defined
below), but in no event earlier than the beginning of or later than the
expiration of the Option Closing Period. In the case of a Put Option pursuant to
Section 3.8(a)(iii), the Option Closing shall occur simultaneously with the
closing of the Qualified IPO and in the case of a Call Option, the Option
Closing shall occur simultaneously with the closing of the spin-off. The actual
date of the Option Closing is hereinafter referred to as the “Option Closing
Date”. NS Managing Member shall have the right, in its sole and absolute
discretion, to select or accelerate the Option Closing Date within the Option
Closing Period and Chatham Managing Member acknowledges and agrees that it shall
proceed with the Option Closing on the date so chosen by NS Managing Member,
provided that NS Managing Member shall be required to give Chatham

-53-

--------------------------------------------------------------------------------



Managing Member no less than ten (10) days prior notice of the Option Closing
Date. In the event the Option Closing shall occur, such closing shall be on the
terms set forth on Schedule F attached hereto.
(v)    The “Option Closing Period” means:
1)
In the case of a Put Option pursuant to Section 3.8(a)(i) or (ii), the period
commencing on the earliest of the date when (i) the Notice Recipient delivers a
Value Acceptance Notice, (ii) the parties otherwise agree upon a fair market
value, or (iii) the Appraisers determine fair market value in accordance with
Section 3.8(d) (such date, the “FMV Determination Date”), and ending sixty (60)
days thereafter.

2)
In the case of a Put Option pursuant to Section 3.8(a)(iii), the period
commencing on the date when NS Managing Member makes a Qualified IPO Demand and
ending one (1) year thereafter.

3)
In the case of a Call Option, the period commencing on the FMV Determination
Date and ending on the first anniversary of the date when NS Managing Member
delivers the Call Notice.

(vi)    Notwithstanding anything set forth in this Agreement to the contrary, at
any time prior to the Option Closing Date, the Initiating Party may revoke its
Option Notice by sending the Notice Recipient a revocation notice. Any such
revocation notice shall have the effect of (i) making the revoked Option Notice
void ab initio, and (ii) reviving the respective options (i.e., the Put Option
or the Call Option, as the case may be) without, however, in anyway limiting or
waiving any other rights any party may have either at law or in equity with
respect to the Put Option, the Call Option, or otherwise.
(f)    Acknowledgement. The Members acknowledge and agree the following with
respect to the put/call process set forth in this Section 3.8: (i) concurrently
with the delivery of the Option Notice under this Agreement, the Initiating
Party shall be required to deliver an Option Notice under the Ink I LLC
Agreement; (ii) in the event either Member fails to comply with any obligation
under the put/call process set forth in Section 3.8 of the Ink I LLC Agreement,
then such failure shall be deemed a default by such Member under this Section
3.8 (i.e., a Member shall not be permitted to consummate the put/call process
contemplated by this Section 3.8 unless, concurrently therewith, it is
consummating the put/call process contemplated by Section 3.8 of the Ink I LLC
Agreement); and (iii) the put/call process contemplated by this Section 3.8
shall closing simultaneously with the put/call process contemplated by Section
3.8 of the Ink I LLC Agreement).
ARTICLE III.    

GENERAL GOVERNANCE
Section 3.1    Other Ventures.
(l)    It is expressly agreed that each Member, and any Affiliates, officers,
directors, trustees, managers, stockholders, members, partners or employees of
such Member,

-54-

--------------------------------------------------------------------------------



may engage in other business ventures of every nature and description, whether
or not in competition with the Company, independently or with others, and
neither the Company nor the other Members shall have any rights in and to any
independent venture or activity or the income or profits derived therefrom; the
pursuit of other ventures and activities by any such Person is hereby consented
to by each Member and shall not be deemed wrongful or improper.
(m)    Nothing in this Agreement shall be construed so as to prohibit any Member
or its respective Affiliates, officers, directors, managers, stockholders,
members, partners or employees from owning, operating or investing in any
business of any nature and description, independently or with others and no
Member need disclose its intention to make any such investment to the other, nor
advise the Company of the opportunity presented by any such prospective
investment.
(n)    Notwithstanding the foregoing and without limiting Section 12.17, in the
event that any Member receives an opportunity directly related to any Asset,
such Member shall first offer such opportunity, to the extent relating to any
Asset, to NS Managing Member and Chatham Managing Member on behalf of the
Company. If either NS Managing Member or Chatham Managing Member (i) declines on
behalf of the Company to participate in such opportunity or (ii) is deemed to
decline on behalf of the Company to participate in such opportunity as a result
of a failure to approve participation by the Company within 10 Business Days of
such offer, but either Chatham Managing Member or NS Managing Member, as
applicable, as the non-presenting Member wishes to participate in such
opportunity in its own capacity, Chatham Managing Member or NS Managing Member,
as applicable and the presenting Member shall participate in such opportunity on
such basis as they shall agree or, in the absence of such agreement, in
proportion to their then equity percentages in the Company. If the Company and
each Member thereof rejects such opportunity, the presenting Member may exploit
such opportunity in any manner it sees fit, provided that the presenting Member
is not provided materially more favorable terms in the aggregate with respect to
such opportunity than were presented to the Company, or the non-presenting
Member in connection with their potential participation.
Section 3.2    Information.
(e)    Chatham Managing Member shall deliver to NS Managing Member, by not later
than the (i) eighth (8th) day of each month a preliminary profit and loss
statement in the form attached hereto as Schedule L showing the results of
operation of the Company and the Assets for the prior month and the year to
date, with a comparison to the budgets contained in the Operating Budget and the
then-approved Business Plan and to prior year results (a “P&L Statement”) (it
being acknowledged and agreed that the Operating Budget shall initially be based
on the Final Operating Budget (as such term is defined in the Hotel Management
Agreements) and shall then incorporate any additional costs and expenses of the
Company not included in the Final Operating Budget); and (ii) twelfth (12th)
business day of each month: (1) a final P&L Statement and (2) a current balance
sheet in the form attached hereto as Schedule M. Chatham Managing Member shall
also deliver to NS Managing Member, by not later than the twelfth (12th) day of
each quarter quarterly forecasts for gross revenues, operating expenses, and
Profit or Losses for the remainder of the Fiscal Period. In addition to the
foregoing, Chatham Managing

-55-

--------------------------------------------------------------------------------



Member shall deliver to NS Managing Member, by not later than the thirtieth
(30th) day after the close of each Fiscal Year, (a) a Profit and Loss statement
showing the results of operation of the Company and the Assets for such Fiscal
Year; (b) a balance sheet for the Company and the Assets as of the close of such
Fiscal Year; and (c) the gross revenues and operating expenses for such Fiscal
Year.
(f)    NS Managing Member may cause Accountants selected by NS Managing Member
to conduct an audit of the books of account and all other records relating to or
reflecting the operation of the Company and the Assets and Chatham Managing
Member agrees to cooperate with such accountant so as to allow such accountant
to perform such audit and/or deliver audited financial statements to NS Managing
Member within ninety (90) days after the end of each Fiscal Year. Costs of such
audit and of the audited financial statements or any other reports prepared by
such accountant, if and when requested by NS Managing Member, will be an expense
borne by the Company.
(g)    At NS Managing Member’s request, Chatham Managing Member will further
deliver or cause to be delivered such additional financial reports as may be
reasonably requested by NS Managing Member or required by third parties. All
reasonable costs in producing such additional financial reports will be borne by
the Company.
(h)    At NS Managing Member’s request, Chatham Managing Member shall meet with
NS Managing Member via conference call or in person to discuss the operating
results of the Company and the Assets on a quarterly basis and will comply with
all reasonable requests to otherwise meet with NS Managing Member from time to
time to discuss other issues with respect to the Company or the Assets.
Section 3.3    Access. The Company shall, and shall cause its Subsidiaries,
Officers, directors, trustees, members, employees, auditors and other agents to
(a) afford the Officers, employees, auditors and other agents of the Members
during normal business hours and upon reasonable notice reasonable access to its
officers, employees, auditors, legal counsel, properties, offices, plants and
other facilities and to all books and records and (b) afford each Member the
opportunity to discuss the Company’s affairs, finances and accounts with the
Officers or the Managing Member from time to time as each such Member may
reasonably request without creating an undue burden on the Company, including,
without limitation, but in particular, upon notice that a vote is required with
respect to a Major Decision; provided, that the Company shall not be required to
afford Chatham Managing Member such opportunity from and after the occurrence of
a Termination Event except with respect to a Post-Termination Major Decision.
Section 3.4    Affiliate Transactions.
(i)    Neither the Company nor any Property Company shall enter into any
agreement for the performance of any service or activity, or for the purchase of
any item, with an Affiliate of a Member (other than the Hotel Management
Agreements with Island Hospitality

-56-

--------------------------------------------------------------------------------



Management), without first receiving the prior written approval of the Members,
which approval may be withheld in each such Member’s sole and absolute
discretion; provided, that, from and after the occurrence of a Termination
Event, the prior written approval of Chatham Managing Member shall no longer be
required so long as any such arrangement is on an arms’ length basis.
(j)    Notwithstanding anything set forth in Section 3.2 or Section 3.6 hereof
to the contrary, a Member, acting alone and on behalf of the Company and any
then existing Property Companies, may enforce and make all decisions under or in
connection with agreements between the Company or any Property Company, on the
one hand, and the other Member and/or its Affiliates, on the other hand,
provided that for purposes of this Section 4.4(b), Island Hospitality Management
shall be considered an Affiliate of Chatham Managing Member.
ARTICLE IV.    

TRANSFERS OF INTERESTS
Section 4.1    Restrictions on Transfer.
(i)    No Transfer shall be made by either Chatham Managing Member or NS
Managing Member with respect to all or any portion of its Interest without the
prior written approval of the non-Transferring Member unless such Transfer is
(i) pursuant to Section 3.7 of this Agreement, (ii) pursuant to Section 3.8 of
this Agreement or (iii) a Permitted Transfer. No Member will have the ability to
directly or indirectly syndicate its Interest to unaffiliated co-investors.
(j)    The Company, each Member, the Managing Member, the Officers and any other
Person or Persons having business with the Company need only deal with Members
who are admitted as Members or as additional or substitute Members of the
Company, and they shall not be required to deal with any other Person by reason
of a Transfer by a Member. In the absence of a transferee of a transferring
Member’s Percentage Interest being admitted as a Member as provided herein, any
payment to a Member shall release the Company and the Members of all liability
to any other Persons who may be interested in such payment by reason of an
assignment by such Member.
(k)    Each transferee, as a condition to its admission as a Member, shall
execute and deliver to the Company such instruments (including a counterpart of
this Agreement), in form and substance reasonably satisfactory to the Managing
Member, as the Managing Member shall reasonably deem necessary or desirable to
confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement (as it may be amended in connection with the
admission of such transferee as a Member). The Members agree to amend this
Agreement to the extent necessary to reflect the Transfer and admission of the
new Member and to continue the Company without dissolution. Upon execution of
such instruments, the transferee shall be admitted to the Company as a Member.
Immediately following the admission of the transferee to the Company as a
Member, any Person who has thereby transferred all of its ownership interest in
the Company shall cease to be a Member of the Company. Except as set forth
herein, any transferee who is admitted to the Company as a

-57-

--------------------------------------------------------------------------------



Member shall succeed to the rights and powers, and be subject to the
restrictions and liabilities, of the transferor Member to the extent of the
Percentage Interest transferred.
(l)    In the event that the Members determine to sell all but not less than all
of their Percentage Interest in the Company (including pursuant to Section 3.7
and Section 3.8 hereof), the Tax Matters Member will propose a schedule (the
“Allocation Schedule”) to the Members of the Company allocating the expected
purchase price in accordance with Section 1060 of the Code. Upon the affirmative
vote of each of the Members of the Company (or, from and after the occurrence of
a Termination Event, NS Managing Member), such proposed allocation will be the
Allocation Schedule that will be proposed by the Members in connection with the
potential sale and, if no objection is made to such Allocation Schedule by the
third party purchaser of the Percentage Interests, will be final and binding in
connection with such sale upon the Members.
Section 4.2    Non-Permitted Transfers.
(h)    Any purported Transfer of all or any portion of a Member’s Percentage
Interest of the Company or any economic benefit or other interest therein not in
compliance with Section 5.1 shall be null and void ab initio, regardless of any
notice provided to any of the parties hereto, and shall not create any
obligation or liability of any of the parties hereto to the purported
transferee, and any Person purportedly acquiring all or any portion of any
Percentage Interest or any economic benefit or other interest therein
transferred not in compliance with Section 5.1 shall not be entitled to
admission to the Company as a substitute Member. In the event of any direct or
indirect Transfer of an interest in a Member, other than a Transfer permitted
under Article V hereof, the Member that has made such Transfer shall not be
necessary for any Major Decision until such Transfer has been rescinded or
otherwise nullified, except that the consent of such Member shall still be
required to amend this Agreement.
(i)    In the case of an attempted Transfer of all or any portion of any
Percentage Interest of the Company or any economic benefit or other interest
therein that is not in compliance with Section 5.1, the parties engaging or
attempting to engage in such Transfer shall indemnify and hold harmless the
other parties hereto and their respective officers, directors, affiliates,
members, partners and employees from all cost, liability and damage that any of
such indemnified persons may incur (including, without limitation, incremental
tax liability and attorneys’ fees and expenses) as a result of such Transfer or
attempted Transfer and the enforcement of this indemnity.
(j)    No Member, including any assignee or successor in interest of any Member,
shall Transfer all or any portion of its Percentage Interest of the Company or
any economic benefit or other interest therein if such Transfer would cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 and the Regulations promulgated thereunder.
ARTICLE V.    

ALLOCATIONS

-58-

--------------------------------------------------------------------------------



Section 5.1    General Rules.
(k)    Allocations of Profits and Losses. Except as otherwise provided in this
Article VI, Profits and Losses for any Fiscal Period shall be allocated among
the Members in such manner that, as of the end of such Fiscal Period, the
respective Capital Accounts of the Members shall be equal to the respective
amounts that would be distributed to them, determined as if the Company were to
(i) liquidate the assets of the Company for an amount equal to their Gross Asset
Value and (ii) distribute the proceeds of liquidation pursuant to Section 10.3.
Section 5.2    Special Allocations.
(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article 6, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Member shall be specially allocated items of Company net
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Member’s share of the net decrease in
partnership minimum gain, determined in accordance with Treasury Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
6.2(a) is intended to comply with the minimum gain chargeback requirement in
Treasury Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.


(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 6, if there is a net decrease in partner nonrecourse debt minimum gain
(as defined in Treasury Regulations Section 1.704-2(i)(2)) attributable to a
partner nonrecourse debt during any Fiscal Year, each Member who has a share of
the partner nonrecourse debt minimum gain attributable to such partner
nonrecourse debt, determined in accordance with Treasury Regulations Section
1.704-2(i)(5), shall be specially allocated items of net income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Member’s share of the net decrease in partner nonrecourse debt minimum
gain attributable to such partner nonrecourse debt, determined in accordance
with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(4) and 1.704-2(j)(2). This Section 4.2(b)(2)(b) is intended to comply
with the minimum gain chargeback requirement in Treasury Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.


(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (d)(5) or (d)(6), items of Company net income
and gain shall be specially allocated to each such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the deficit Capital Account balance of such Member as quickly as
possible, provided that an allocation pursuant to this Section 6.2(c) shall be
made if and only to the extent that such Member would have a deficit Capital
Account balance after all other allocations provided for in this Article 6 have
been tentatively made as if this Section 6.2(c) were not a term of this
Agreement. This Section 6.2

-59-

--------------------------------------------------------------------------------



(c) is intended to constitute a “qualified income offset” provision as described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.


(d) Partner Nonrecourse Deductions. Any partner nonrecourse deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the partner nonrecourse debt to which such partner
nonrecourse deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).


(e)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated among
the Members in accordance with their Percentage Interests.


(f)    Allocation of Nonrecourse Debt. For purposes of Treasury Regulations
Section 1.752-3(a), the Members agree that Nonrecourse Liabilities of the
Company in excess of the sum of (i) the amount of Partnership Minimum Gain and
(ii) the total amount of Nonrecourse Built in Gain shall be allocated among the
Members in accordance with their Percentage Interests.


(g)    Section 754 Adjustment. The Members acknowledge that NS Managing Member,
as Tax Matters Member, will cause the Company to make an election under Section
754 of the Code with respect to the Company’s taxable year that will end on the
Effective Date in accordance with Treasury Regulations section 1.708-1(b)(3)(ii)
as a result of a “technical termination” of the Company as a partnership under
Section 708(b)(1)(B) of the Code and Treasury Regulations section 1.708-1. As a
result of such election, the adjustment to the basis of partnership property
shall constitute an adjustment to such basis with respect to NS Managing Member
only, as the transferee of an interest in the Company, as required by Section
743(b) of the Code and the Treasury Regulations thereunder.


(h)    Priming Capital Contribution Returns. Distributions in respect of Priming
Capital Contribution Returns will be treated as payments to a partner for the
use of capital pursuant to Section 707(c) of the Code.


Section 5.3    Other Allocation Rules.
(c)    For purposes of determining the Profits, Losses or other items allocable
to any Fiscal Period, Profits, Losses and such other items shall be determined
on a daily, monthly or other basis as determined by the Tax Matters Member in
its reasonable discretion using any permissible method under Code Section 706
and the Regulations thereunder.
(d)    The Members are aware of the United States federal income tax
consequences of the allocations made by this Article VI and hereby agree to be
bound by the provisions of this Article VI in reporting their shares of Company
income and loss for income tax purposes.
(e)    All items of income, gain, loss, deduction, or credit and any other
allocations not otherwise provided for shall be allocated among the Members as
determined by the Tax Matters Member in its reasonable discretion.

-60-

--------------------------------------------------------------------------------



(f)    If a Member transfers all or a portion of its Percentage Interest during
any Fiscal Period, then Profits, Losses, each item thereof and all other items
attributable to the transferred interest for such Fiscal Period shall be divided
and allocated between the transferor and the transferee by taking into account
their varying interests in the Company during the Fiscal Period in accordance
with Section 706(d) of the Code, using any conventions permitted by law and
selected by the Tax Matters Member in its reasonable discretion.
Section 5.4    Tax Allocations; Code Section 704(c).
(f)    Subject to Section 6.4(b) and (c), for each Fiscal Year, items of income,
deduction, gain, loss and credit shall be allocated for tax purposes among the
Members to reflect the amounts which have been credited or debited to the
Capital Account of each such Member for such Fiscal Year and prior Fiscal Years.
(g)    In accordance with Code Section 704(c) and the Regulations thereunder,
items of income, gain, loss, deduction and credit with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted tax basis of such property at the time of contribution to the Company
for federal income tax purposes and its initial Gross Asset Value at the time of
contribution using a method permitted by applicable Regulations under Code
Section 704(c), as determined by the Tax Matters Member in its reasonable
discretion.
(h)    In the event the Gross Asset Value of any Asset is adjusted in accordance
with paragraph (b) of the definition of Gross Asset Value hereof, subsequent
allocations of items of income, gain, loss, deductions or credit with respect to
such asset shall take into account any variation between the adjusted tax basis
of such asset for federal income tax purposes and its Gross Asset Value in the
same manner as under Code Section 704(c) and the Regulations thereunder.
(i)    Any elections or other decisions relating to allocations for tax
purposes, basis adjustments or other tax matters shall be made by the Tax
Matters Member in its reasonable discretion. Allocations pursuant to this
Section 6.4 are solely for purposes of federal, state and local taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account, share of Profits or Losses, or other items or distributions
pursuant to any provision of this Agreement.
(j)    Notwithstanding anything in this Agreement to the contrary, the Tax
Matters Member shall not make any determinations or elections, or fail to make
any elections reasonably requested by the Managing Member, under this Article VI
or the definition of “Depreciation” that could reasonably be expected to
disproportionately, materially and adversely affect Chatham Managing Member or
Chatham REIT without Chatham Managing Member’s prior written consent. For the
avoidance of doubt, it is agreed by the Members that NS Managing Member, as Tax
Matters Member, shall cause the Company to make an election under Section 754 of
the Code with respect to the Company’s taxable year that will end on the
Effective Date in accordance with Treasury Regulations section 1.708-1(b)(3)(ii)
as a result of a “technical

-61-

--------------------------------------------------------------------------------



termination” of the Company as a partnership under Section 708(b)(1)(B) of the
Code and Treasury Regulations section 1.708-1.
Section 5.5    Compliance with Code Section 704(b). The allocation provisions
contained in this Article 6 are intended to comply with Code Section 704(b) and
the Treasury Regulations promulgated thereunder, and shall be interpreted and
applied in a manner consistent therewith.
ARTICLE VI.    

DISTRIBUTIONS AND EXPENSES
Section 6.1    Distributions of Available Cash.
(a)    Available Cash from Operations. During the period commencing on the
Effective Date and ending upon the dissolution of the Company pursuant to the
provisions of Article X, NS Managing Member shall cause the Company to make
distributions of Available Cash from Operations in accordance with the
provisions of this Article VII in the following order of priority and as
follows:


(i)    first, one hundred percent (100%) to the Members who have made Priming
Capital Contributions (and in accordance with the priorities and provisions of
Section 2.2(d)(ii)) until each such Member has received distributions under this
clause (i) and Section 7.1(b)(i) equal to such Priming Capital Contribution plus
any accrued and unpaid Priming Capital Contribution Return;


(ii)    second, pro rata to the Members in accordance with their respective
Percentage Interests.


(b)    Available Cash From Capital Event. In the event that a Capital Event
occurs, NS Managing Member shall cause the Company to make distributions of the
resulting Available Cash From Capital Event in accordance with the provisions of
this Article VII in the following order of priority and as follows:


(i)    first, one hundred percent (100%) to the Members who have made Priming
Capital Contributions (and in accordance with the priorities and provisions of
Section 2.2(d)(ii)) until each such Member has received distributions under this
clause (b)(i) and Section 7.1(a)(i) equal to such Priming Capital Contribution
plus any accrued and unpaid Priming Capital Contribution Return;


(ii)    second, pro rata to the Members in accordance with their respective
Percentage Interests until the NS Operating Company Managing Members have
received an aggregate Internal Rate of Return of fifteen percent (15%);


(iii)    third, (A) fifteen percent (15%) to Chatham Managing Member and (B)
eighty-five percent (85%) to the Members in accordance with their respective
Percentage Interests until the NS Operating Company Managing Members have
received an aggregate Internal Rate of Return of twenty percent (20%) (the
aggregate percentage of a distribution to which Chatham Managing Member

-62-

--------------------------------------------------------------------------------



is entitled pursuant to this Section 7.1(b)(iii) (i.e., 15% plus (Chatham’s
Percentage Interest multiplied by 85%), the “Section 7.1(b)(iii) Aggregate
Percentage”);


(iv)    fourth, (A) twenty percent (20%) to Chatham Managing Member and (B)
eighty percent (80%) to the Members in accordance with their respective
Percentage Interests until the NS Operating Company Managing Members have
received an aggregate Internal Rate of Return of twenty-five percent (25%) (the
aggregate percentage of a distribution to which Chatham Managing Member is
entitled pursuant to this Section 7.1(b)(iv) (i.e., 20% plus (Chatham’s
Percentage Interest multiplied by 80%), the “Section 7.1(b)(iv) Aggregate
Percentage”);


(v)    fifth, (A) thirty percent (30%) to Chatham Managing Member and (B)
seventy percent (70%) to the Members in accordance with their respective
Percentage Interests.


(c)    Notwithstanding the foregoing provisions of this Section 7.1, in the
event a Promote Forfeiture Event occurs, then, at the option of NS Managing
Member, the Promote payable to Chatham Managing Member under this Agreement
shall be forfeited and any distributions that would otherwise have been made in
respect thereof shall instead be distributed to the Members in proportion to
their current Percentage Interests for purposes of determining the disposition
thereof under this Section 7.1; provided, however, the foregoing shall not limit
any other right or remedy available to NS Managing Member pursuant to the other
provisions of this Agreement, the Chatham Guaranty or at law or in equity
(including, without limitation, to the extent appropriate, injunctive or other
equitable relief) as a result of the occurrence of such event constituting a
Promote Forfeiture Event.


(d)    NS Managing Member shall cause the Company to make distributions of
Available Cash to the Members at such time or times as is reasonably determined
by NS Managing Member in its reasonable discretion. Nothing contained in this
Agreement shall in any manner be construed to imply that any Member has any
claim or right under this Agreement to require that distributions of Available
Cash or distributions on winding up of the Company be made at any particular
time or in any particular amount. The Members further agree that in determining
whether to make a distribution of such Available Cash or other distributions to
the Members at any time, or in determining the amount of any Available Cash or
other distributions, NS Managing Member shall not have any fiduciary, or trustee
or other obligation or duty to any Member other than a contractual obligation or
duty pursuant to the terms of this Agreement.


Section 6.2    Amounts Withheld. All amounts withheld or paid pursuant to the
Code or any provisions of state, local or foreign tax law with respect to any
payment, distribution, allocation or other consideration paid to the Members,
including in connection with a contribution of assets to the Company by a
Member, shall be treated as amounts paid or distributed, as the case may be, to
the Members with respect to which such amount was withheld or paid pursuant to
this Section 7.2 for all purposes under this Agreement. The Company is
authorized to withhold or pay, when required under applicable law, from
payments, distributions, or other consideration paid to Members, and with
respect to allocations to the Members, and to pay over to any federal, state,
local or foreign government any amounts required to be so withheld or paid
pursuant to the Code or any provisions of any federal, state, local or foreign
law, and

-63-

--------------------------------------------------------------------------------



shall allocate any such amounts to the Members with respect to which such
amounts were withheld or paid.
Section 6.3    Expenses. Except as otherwise provided in this Agreement, the
Company will be responsible for all third party expenses of the Company. Subject
to Section 3.1(c), each Member shall otherwise be responsible for all costs and
expenses incurred by such Member in the performance of its obligations under
this Agreement.
Section 6.4    Promote Overpayments.
(a)    If, as of any date of determination (which must be the date of a
determination by NS Managing Member to cause the Company to make a distribution
in respect of a Capital Event), Chatham Managing Member has received
distributions in respect of the Promote which, together with any prior
distributions in respect of the Promote (calculating the Promote and
distributions on a cumulative basis of distribution on, as of and for the period
through such date of determination) are determined by NS Managing Member in
accordance with this Agreement to be in excess of the actual cumulative amount
to which Chatham Managing Member would have been entitled under Section 7.1 if
the Promote were recalculated as of such date of determination (any such excess
distributions, the “Excess Promote Amount”), then within thirty (30) days after
the occurrence of such distribution in respect of a Capital Event, NS Managing
Member shall notify Chatham Managing Member, setting out in reasonable detail
the basis for such determination, that Chatham Managing Member shall repay such
Excess Promote Amount to the Company on or before the date which is fifteen (15)
days after receipt of notice from NS Managing Member setting forth the amount of
such Excess Promote Amount. Upon payment of such Excess Promote Amount to the
Company, NS Managing Member shall have the right to determine to (x) use such
Excess Promote Amount to fund obligations of the Company and/or to fund the
Working Capital Reserve (including, without limitation, using such Excess
Promote Amount in lieu of issuing a Capital Call Notice to the Members), or (y)
to the extent that such Excess Promote Amount constitutes Available Cash, to
re-distribute such Available Cash to the Members (including Chatham Managing
Member) pursuant to the then applicable provisions of Section 7.1.


(b)    If Chatham Managing Member shall fail to repay the Excess Promote Amount
that is due to the Company, then NS Managing Member shall be deemed to have made
a loan to Chatham Managing Member (such loan, a “Promote Payment Loan”), on the
date such payment was due, in an amount equal to the Excess Promote Amount, plus
interest accruing from the date such payment was originally due from Chatham
Managing Member on such amount at a fixed per annum rate (compounding monthly)
equal to the lesser of (x) twenty percent (20%) per annum and (y) the highest
rate permitted by applicable law, which Promote Payment Loan shall (i) be
payable in whole or in part by Chatham Managing Member without premium or
penalty, (ii) be payable in full immediately upon demand from NS Managing
Member, and (iii) be secured by a lien upon the economic interest (i.e., the
right to receive distributions and other monetary payments provided for in this
Agreement) of Chatham Managing Member in the Company (and the parties intend
hereby to create a security interest), which lien will automatically attach to
such limited liability company interest without the necessity of further action;
provided, however, upon request made by NS Managing Member, Chatham Managing
Member will execute and deliver any document, instrument, agreement or financing
statement in favor of NS Managing Member that is necessary to evidence or
perfect such Promote Payment Loan and lien and is reasonable

-64-

--------------------------------------------------------------------------------



in form and content and, in connection therewith, Chatham Managing Member hereby
authorizes the filing of Uniform Commercial Code financing statements in favor
of NS Managing Member that is necessary to evidence the foregoing lien and is
reasonable in form and content. All payments made on account of a Promote
Payment Loan shall be allocated first to accrued interest and second to
principal.


(c)    If NS Managing Member is deemed to have made a Promote Payment Loan then
in connection with the distribution of Available Cash from Operations or
Available Cash from Capital Event, if there is an outstanding Promote Payment
Loan to Chatham Managing Member pursuant to the provisions hereof, all
distributions under this Article VII or Article X that would otherwise be
payable to Chatham Managing Member will be deemed distributed to Chatham
Managing Member but will be paid instead to NS Managing Member (and/or used in
the manner set forth in the last sentence of Section 7.4(a)) until the Promote
Payment Loan has been paid in full. If there is more than one Promote Payment
Loan to Chatham Managing Member during the term hereof, the oldest Promote
Payment Loan shall be repaid in full first, with any subsequent Promote Payment
Loans being repaid in the order same were advanced.


ARTICLE VII.    

OTHER TAX MATTERS
Section 7.1    Tax Matters Member. The Company and each Member hereby designate
NS Managing Member as the “tax matters partner” for purposes of Code Section
6231(a)(7) (the “Tax Matters Member”). The Tax Matters Member (after
consultation with the Managing Member) shall: (a) cause to be prepared and
timely filed by the Company all United States federal, state and local income
tax returns of the Company for each year for which such returns are required to
be filed, and (b) determine the appropriate treatment of each item of income,
gain, loss, deduction and credit of the Company and the accounting methods and
conventions under the tax laws of the United States, the several states and
other relevant jurisdictions as to the treatment of any such item or any other
method or procedure related to the preparation of such tax returns. Subject to
the express provisions of this Agreement, NS Managing Member may in its
reasonable discretion cause the Company to make or refrain from making any and
all elections permitted by such tax laws, provided that the Tax Matters Member
shall not make, or refrain from making any election reasonably requested by the
Managing Member, that could reasonably be expected to disproportionately,
materially and adversely affect Chatham Managing Member or the Chatham REIT
without Chatham Managing Member’s prior written consent. For the avoidance of
doubt, it is agreed by the Members that NS Managing Member, as Tax Matters
Member, shall cause the Company to make an election under Section 754 of the
Code with respect to the Company’s taxable year that will end on the Effective
Date in accordance with Treasury Regulations section 1.708-1(b)(3)(ii) as a
result of a “technical termination” of the Company as a partnership under
Section 708(b)(1)(B) of the Code and Treasury Regulations section 1.708-1.

-65-

--------------------------------------------------------------------------------



Section 7.2    Furnishing Information to Tax Matters Member. Each Member shall
furnish to the Tax Matters Member such information (including information
specified in Code Section 6230(e)) as such Tax Matters Member may, at its
reasonable discretion, request to permit it to provide the Internal Revenue
Service with sufficient information to allow proper notice to the Members in
accordance with Code Section 6223 or any other provisions of the Code or the
published regulations thereunder which require the Tax Matters Member to obtain
information from the Members.
Section 7.3    Tax Claims and Proceedings. In respect of any income tax audit of
any tax return of the Company, the filing of any amended return or claim for
refund in connection with any item of income, gain, loss, deduction or credit
reflected on any income tax return of the Company, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (a) all expenses
reasonably incurred by the Tax Matters Member in connection therewith shall be
expenses of the Company, (b) the Tax Matters Member shall promptly deliver to
each other Members a copy of all notices, communications, reports and writings
received from the IRS relating to or potentially resulting in an adjustment of
Company items, shall promptly advise each of the other Members of the substance
of any conversations with the IRS in connection therewith and shall keep the
other Members advised of all developments with respect to any proposed
adjustments which come to its attention; (c) the Tax Matters Member shall (i)
provide the other Members with a draft copy of any correspondence or filing to
be submitted by the Company in connection with any administrative or judicial
proceedings relating to the determination of Company items at the Company level
reasonably in advance of such submission, (ii) incorporate all reasonable
changes or comments to such correspondence or filing requested by the other
Members and (iii) provide the other Members with a final copy of correspondence
or filing, (d) the Tax Matter Member will provide each Member with notice
reasonably in advance of any meetings or conferences with respect to any
administrative or judicial proceedings relating to the determination of Company
items at the Company level (including any meetings or conferences with counsel
or advisors to the Company with respect to such proceedings) and each Member
shall have the right to participate, at its sole cost and expense, in any such
meetings or conferences. Notwithstanding anything in this Agreement to the
contrary, the Tax Matters Member shall not enter into any settlement agreement
that is binding upon the other Members with respect to the determination of
Company items at the Company level without the prior written consent of the
other Members. The Tax Matters Member shall use commercially reasonable efforts
to provide tax returns to all Members at least 60 days prior to the return due
date (inclusive of automatic extensions) if the Managing Member has provided the
requisite information to the Tax Matters Member or the Company’s accountants
reasonably in advance of such date.

-66-

--------------------------------------------------------------------------------



Section 7.4    Books and Records. The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business. The books and records of the Company shall include a record
of each transfer of participating interests of the Company. The Fiscal Year of
the Company for financial reporting and for federal income tax purposes shall be
the calendar year. All books and records of the Company shall be maintained at
any office of the Company or at the Company’s principal place of business in the
United States, and each Member, and any duly authorized representative, shall
have access to them at such office of the Company and the right to inspect and
copy them at reasonable times. The Company’s books of account shall be kept on
an accrual basis or as otherwise provided by the Managing Member and otherwise
in accordance with generally accepted accounting principles, consistently
applied, except that for income tax purposes such books shall be kept in
accordance with applicable tax accounting principles (including the
Regulations).
Section 7.5    Chatham Managing Member Tax Protection. If requested by Chatham
Managing Member, the Company shall cooperate with Chatham Managing Member to
arrange a special allocation of liabilities of the Company to Chatham Managing
Member in such amount or amounts so as to maintain or increase the amount of
partnership liabilities allocated to Chatham Managing Member for purposes of
Section 752 of the Code, including without limitation, allowing Chatham Managing
Member the opportunity, at its option, either (i) to enter into a “bottom dollar
guarantee” in a form designated by Chatham Managing Member of any liability of
the Company identified by Chatham Managing Member or (ii) to enter into a
“deficit restoration obligation” pursuant to which Chatham Managing Member would
enter into a written obligation to restore part or all of its deficit capital
account in the Company upon the occurrence of certain events. If Chatham
Managing Member requests to enter into a “deficit restoration obligation”
pursuant to the preceding sentence, the Members shall agree to amend this
Agreement to include any provisions Chatham Managing Member reasonably
determines are necessary to cause an allocation of liabilities to Chatham
Managing Member under Section 752 of the Code, provided that any such amendments
shall not harm any Member or otherwise impair any Member’s rights under this
Agreement. A reduction in liabilities of the Company allocated to a Member under
Section 752 of the Code shall not be treated as a harm or an impairment for
purposes of the preceding sentence. The Managing Member or NS Managing Member,
as applicable, shall notify Chatham Managing Member thirty days prior to taking
any action that could be reasonably expected to cause a reduction of the
liabilities allocated to Chatham Managing Member under Section 752 of the Code,
and the Company shall cooperate with Chatham Managing Member to arrange a
special allocation of liabilities of the Company to Chatham Managing Member that
is effective prior to taking such action. For the avoidance of doubt, the
provisions of this Section 8.5 shall not require the Company to maintain any
level of indebtedness or limit the Company’s ability to dispose of assets.

-67-

--------------------------------------------------------------------------------



Section 7.6    Survival. The provisions of this Article VIII shall survive the
termination of the Company (as well as any termination, purchase or redemption
of any Member’s Percentage Interest in the Company for any reason whatsoever),
and shall remain binding on the Members and all former Members for a period of
time necessary to resolve with the appropriate taxing authorities any and all
material matters regarding the taxation of the Company and its Members by reason
of their percentage interests.
ARTICLE VIII.    

REPRESENTATIONS AND WARRANTIES; COVENANTS
Section 8.1    Representations and Warranties of Members. Each of the Members
hereby represents and warrants to the Company and to each of the other Members,
as of the Effective Date that:
(k)    If it is a corporation, a limited liability company or limited
partnership, it is duly incorporated or otherwise duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, and if it is a partnership, it is validly
constituted and not dissolved, and, in each case, has the power and lawful
authority to own its assets and properties and to carry on its business as now
conducted.
(l)    It has the full right, power and authority to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. This
Agreement has been fully executed and delivered by such Member and, assuming the
due execution and delivery by the other parties, constitutes the valid and
binding obligation of such Member, enforceable in accordance with its terms,
except as (i) such enforceability may be limited by bankruptcy, reorganization
or moratorium or other similar laws affecting the enforcement of creditors’
rights generally and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.
(m)    No approval or consent of any governmental authority or of any other
Person is required in connection with the execution and delivery by it of this
Agreement and the consummation and performance by such member of the
transactions contemplated hereunder, except such as have been obtained and are
in full force and effect.
(n)    The execution and delivery of this Agreement by it, the consummation of
the transactions contemplated hereunder and the performance by such Member of
its obligations under this Agreement, in accordance with the terms and
conditions hereof, will not conflict with or result in the breach or violation
of any of the terms or conditions of, or constitute (or with notice or lapse of
time or both would constitute) a default under, (i) the certificate of
incorporation, by-laws, certificate of formation, limited liability company
agreement or other constitutive documents of such Member; (ii) any instrument or
contract to which such Member is a party or by or to which it or its assets or
properties are bound or subject; or (iii) any statute or any regulation, order,
judgment or decree of any governmental authority, except, in each case,

-68-

--------------------------------------------------------------------------------



for such breaches violations or defaults that would not, individually or in the
aggregate, materially impair the ability of such Member to perform its
obligations hereunder.
(o)    It understands that there are substantial risks to an investment in the
Company and it has both the sophistication to be able to fully evaluate the risk
of an investment in the Company and the capacity to protect its own interests in
making such investment. Such Member fully understands and agrees that the
investment in the Company is an illiquid investment.
(p)    It is a QIB or an “accredited investor” within the meaning of the 1933
Act and is able to bear the economic risk of such an investment in the Company
for an indefinite period of time, that it has no need for liquidity of this
investment and it could bear a complete loss of this investment. The Member is
either (i) a “qualified purchaser” within the meaning of the 1940 Act or (ii) if
the Member is an entity formed and is being utilized primarily for the purpose
of making an investment in the Company, each beneficial owner of such Member’s
securities is such a qualified purchaser.
(q)    It is acquiring its percentage interests for investment solely for such
Member’s own account and not for distribution, transfer or sale to others in
connection with any distribution or public offering. It understands that,
irrespective of whether or not the Percentage Interests might be deemed
“securities” under applicable laws, the Company is not obligated to register any
percentage interests for resale under the 1933 Act or any applicable state
securities laws.
(r)    It specifically understands and agrees that no other Member, has made nor
will make any representation or warranty with respect to the worthiness, terms,
value or any other aspect of the Company, any Percentage Interest or the
Business or Assets and it explicitly disclaims any warranty, express or implied,
with respect to such matters. In addition, such Member specifically
acknowledges, represents and warrants that (i) it is not relying on any other
Member for its own due diligence concerning, or evaluation of, the Company or
any related transaction and (ii) that it is not relying on any other Member with
respect to tax and other economic considerations involved in an investment in
the Company.
(s)    No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Company based upon arrangements made by or on
behalf of such Member.
(t)    There are no actions, suits or proceedings pending, or to the knowledge
of such Member threatened against such Member or its Affiliates which, if
adversely determined, could materially adversely affect the ability of such
Member or its Affiliates to perform its obligations under this Agreement or
materially adversely affect the Percentage Interest of any other Member.
Section 8.2    ERISA Representation. Each of the Members represents, warrants
and covenants to each other Member and to the Company that no portion of the
assets being used by it to purchase and hold its percentage

-69-

--------------------------------------------------------------------------------



interests constitute assets of a plan within the meaning of Section 3(32) of
ERISA.
Section 8.3    AML/OFAC Compliance.
(a)    Each Member hereby represents and warrants to each other Members and to
the Company, as of the Effective Date, as follows:
(iv)    To the best of its knowledge, it is in compliance with all applicable
anti-money laundering and anti-terrorist laws, regulations, rules, executive
orders and government guidance, AML and the OFAC Sanctions Programs, including
the reporting, record-keeping and compliance requirements of the Bank Secrecy
Act, as amended by the USA PATRIOT Act (collectively, the “BSA/Patriot Act”),
and all related applicable Securities and Exchange Commission, self-regulatory
organization or other agency rules and regulations, and has internal policies,
procedures, internal controls and systems in place that are reasonably designed
to ensure such compliance (collectively “AML/OFAC Laws”);
(v)    Neither (1) such Member nor any nor any Affiliate of such Member, nor (2)
any person for whom such Member is acting as agent or nominee in connection with
this investment is prohibited pursuant to the OFAC Sanctions Programs;
(vi)    Unless disclosed in writing to the other Members on or before the
Effective Date, (1) it is not a Senior Foreign Political Figure, or an Immediate
Family Member or a Close Associate of a Senior Foreign Political Figure and (2)
it is not controlled by a Senior Foreign Political Figure, or an Immediate
Family Member or Close Associate of a Senior Foreign Political Figure;
(vii)    It is not a foreign financial institution or a Person located in a
foreign jurisdiction that has been designated by the U.S. Department of the
Treasury as being subject to any special measures imposed on such financial
institutions and jurisdictions pursuant to Section 311 of the BSA/Patriot Act;
(viii)    It is not a “foreign shell bank” and it is not being used to provide
services to a “foreign shell bank”, as that term is defined for purposes of
Sections 313 and 319 of the BSA/Patriot Act;
(b)    Each Member hereby covenants to the Company and the other Members as
follows:
(iii)    Such Member will not engage in any activities that contravene federal
state or international regulations, including all applicable AML/OFAC Laws;
(iv)    Such Member will use reasonable efforts to ensure that the cash or other
assets contributed to the Company by such Member will not be directly or
indirectly derived from activities that contravene federal, state or
international regulations, including applicable AML/OFAC Laws;

-70-

--------------------------------------------------------------------------------



(v)    Such Member will not utilize any funds received by the Company for any
purpose that contravenes federal, state or international regulations, including
applicable AML/OFAC Laws;
(vi)    All funds contributed to or received from the Company by such Member
will be wired to or from a bank located in an Approved FATF Country (“Wiring
Bank”) where such Member is a customer of the Wiring Bank;
(vii)    All transactions, negotiations, discussions and dealings by such Member
in connection with the Company will be in full compliance with all applicable
AML/OFAC Laws;
(viii)    Upon receiving a request from the Company or another Member, such
Member shall provide such reasonable and non-proprietary and non-confidential
information as may be reasonably required by the Company or such other Member to
confirm that the representations, warranties and covenants contained in this
Section 9.3(b) continue to be true and to comply with all applicable anti-money
laundering and anti-terrorist laws, regulations and executive orders;
(ix)    Such Member consents to the disclosure to United States regulators and
law enforcement authorities by the Company or any other Member and its
Affiliates of such information about such Member as the Company or such other
Member or any of its Affiliates reasonably deems necessary or appropriate to
comply with applicable anti-money laundering and anti-terrorist laws,
regulations and executive orders;
(x)    As a condition to any Transfer of such Member’s direct or indirect
interest in the Company, the Company and the other Members have the right to
require full compliance with the representations, warranties and covenants
contained in this Section 9.3;
(xi)    Such Member will notify the Company and the other Members promptly if
there is any change with respect to any of the representations or warranties (or
any breach of a covenant) contained in this Section 9.3; and
(xii)    Such Member is a “United States person” for United States federal
income tax purposes.
(c)    Each Member hereby acknowledges and agrees that the Company and the other
Members have relied on the truthfulness of (and compliance by such Member with)
each and every provision of this Section 9.3, and that any breach of such
representations, warranties or covenants, including, without limitation, one
that causes a breach or violation of, or a failed condition under, any documents
by which the Company is bound (such as loan documents), is likely to result in
substantial loss for the Company and/or the other Members.
(d)    Each Member hereby acknowledges and agrees that if, following its
investment in the Company, the Company or any other Member reasonably believes
that such Member has breached any of its representations, warranties or
covenants set forth in this Section 9.3, or that any action is otherwise
required by law or regulation, the Company and the other Members have the right
or may be obligated to freeze or block such Member’s investment in

-71-

--------------------------------------------------------------------------------



the Company, to prohibit additional investments by such Member in the Company,
to segregate the assets constituting such Member’s investment in accordance with
applicable AML/OFAC Laws and regulations, to decline any redemption or transfer
requests made by or on behalf of such Member, to redeem such Member’s
investment, and/or to report any such action to the applicable governmental
authorities. Each Member further acknowledges and agrees that it will have no
claim against the Company and/or any other Member or any of their respective
Affiliates for any form of damages as a result of any of the foregoing actions.
ARTICLE IX.    

DISSOLUTION AND TERMINATION OF THE COMPANY
Section 9.1    Dissolution. The Company shall be dissolved and its business
wound up upon the earliest to occur of any one of the following events, unless
the Members vote to continue the life of the Company upon the occurrence of such
an event:
(g)    The written determination of the Members to terminate the Company;
(h)    Twenty-four (24) months after the sale, condemnation or other disposition
of all Assets and the receipt of all consideration therefor; or
(i)    The entry of a decree of judicial dissolution of the Company pursuant to
the provisions of the Act.
Without limiting the generality of the foregoing, the permitted Transfer of a
Member’s Interest will not result in the dissolution of the Company. Except as
otherwise specifically provided in this Agreement, each Member agrees that,
without the consent of the other Members, no Member may withdraw from, terminate
or cause a voluntary dissolution of the Company, and, in the event that a Member
withdraws from the Company or causes a dissolution of the Company in
contravention of this Agreement, such withdrawal or dissolution shall not reduce
or otherwise affect such Member’s continuing liability for the obligations and
liabilities of the Company.
Section 9.2    Continuation of Interest of Member’s Representative.
Notwithstanding anything contained herein, upon the expulsion, receivership,
dissolution or Bankruptcy of a Member, the personal representative,
trustee-in-bankruptcy, debtor-in-possession, receiver, other representative,
successor, heir or legatee (each a “Representative”) of such Member shall,
subject to the provisions of Section 5.1, immediately succeed to the Percentage
Interest of such Member in the Company. Such Representative shall appoint an
individual (which may be such Representative) who will represent the
Representative’s voting interest, if any. (the “Voting Representative”).
Section 9.3    Dissolution, Winding Up and Liquidation.
(d)    Upon a dissolution of the Company, the Company shall continue solely for
purposes of winding up its affairs in an orderly manner, liquidating its assets,
and satisfying

-72-

--------------------------------------------------------------------------------



claims of its creditors. The liquidator of the Company shall take full account
of the Company’s liabilities and property and shall cause the property or the
proceeds from the sale thereof, to the extent sufficient therefor, to be applied
and distributed, to the maximum extent permitted by law, in the following order:
(ii)    first, to creditors (including Members who are creditors) in
satisfaction of all of the Company’s debts and other liabilities, including the
expenses of the winding-up, liquidation and dissolution of the Company (whether
by payment or the making of reasonable reserves to provide for payment thereof);
and
(iii)    second, to the Members in accordance with Article VII.
(e)    Distributions pursuant to this Section 10.3 shall be made no later than
the end of the Fiscal Year during which the Company is liquidated (or, if later,
90 days after the date on which the Company is liquidated).
Section 9.4    Member Bankruptcy.
(a)    Notwithstanding any other provision of this Agreement, the Bankruptcy of
a Member shall not cause the Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.
(b)    Notwithstanding any other provision of this Agreement, each of the
Members waives any right it might have to agree in writing to dissolve the
Company upon the Bankruptcy of the Members, or the occurrence of an event that
causes the Member to cease to be a member of the Company.
ARTICLE X.    

INDEMNIFICATION AND CONTRIBUTION
Section 10.1    Indemnity by the Company. Subject to the provisions of Section
11.4, the Company shall indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative by
reason of the fact that such Person is or was a Member, Officer, director,
Managing Member, Hotel Manager, controlling person, employee, legal
representative or agent of the Company, or is or was serving at the request of
the Company as manager, director, Managing Member, Hotel Manager, officer,
partner, member, shareholder, controlling person, employee, legal representative
or agent of another limited liability company, partnership, corporation, joint
venture, trust or other enterprise (an “Indemnified Person”), from and against
any and all claims, actions, suits, proceedings, liabilities, obligations,
losses, damages, judgments, fines, penalties, amounts paid in settlement,
interest, costs and expenses (including reasonable attorney’s and accountant’s
fees, court costs and other out-of-pocket expenses actually and reasonably
incurred in investigating, preparing or defending the foregoing)

-73-

--------------------------------------------------------------------------------



(including any such brought by or in the right of the Company) suffered or
incurred by such Indemnified Person while serving in such capacity or that
otherwise in any way relate to or arise out of any action or inaction by such
Indemnified Person or the Company (collectively, “Indemnifiable Losses”), if
such Indemnified Person acted in good faith and in a manner that such
Indemnified Person reasonably believed to be in or not opposed to the best
interests of the Company and not in violation of this Agreement or outside the
scope of such Person’s authority, and, with respect to a criminal action or
proceeding, had no reasonable cause to believe such Person’s conduct was
unlawful; provided, that the Company shall have no obligation to indemnify or
defend hereunder to the extent such action, suit or proceeding arises from
fraud, bad faith, willful misconduct or gross negligence on the part of such
Indemnified Person.
Section 10.2    Exculpation. No Indemnified Person shall be liable to any Member
of the Company for any act or failure to act on behalf of the Company, unless
such act or failure to act resulted from fraud, bad faith, willful misconduct or
gross negligence of the Indemnified Person. Each Indemnified Person may consult
with legal counsel and accountants in respect of the Company’s affairs and shall
be fully protected and justified in any action or inaction which is taken in
accordance with the advice or opinion of such counsel or accountants.
Section 10.3    Expenses. Any indemnification under Section 11.1, as well as the
advance payment of expenses permitted under Section 11.4 shall be made by the
Company to the fullest extent permitted under the Act.
Section 10.4    Advance Payment of Expenses. The expenses of any Member incurred
in defending a civil or criminal action, suit or proceeding may be paid by the
Company as they are incurred and in advance of the final disposition of the
action, suit or proceeding, upon receipt of an undertaking by or on behalf of
such Member (in form and substance, from an indemnitor, reasonably satisfactory
to all of the Members), to repay the amount if it is ultimately determined by a
court of competent jurisdiction that such Member is not entitled to be
indemnified by the Company. The provisions of this Section 11.4 do not affect
and shall not be deemed exclusive of any other rights, including, without,
limitation, any rights to indemnification or advancement of expenses to which
any such Indemnified Person other than the Members may be entitled under any
contract, pursuant to approval of the Members, or otherwise by law.
Section 10.5    Beneficiaries. The indemnification and advancement of expenses
authorized in or ordered by a court pursuant to this Article XI continues for a
Person who has ceased to be a Member, officer, employee or agent and inures to
the benefit of the heirs, executors and administrators of such Person.

-74-

--------------------------------------------------------------------------------



Section 10.6    Indemnification Procedure for Third Party and Other Claims. The
Company shall have the right, but not the obligation, exercisable by written
notice to the Indemnified Person seeking such indemnification hereunder promptly
but in any event no later than 30 days after receipt of written notice from the
Indemnified Person of the commencement of or assertion of any claim, action,
suit or proceeding by a third party in respect of which indemnity may be sought
hereunder (a “Third Party Claim”), to assume the defense and control the
settlement of such Third Party Claim that (a) involves (and continues to
involve) solely money damages or (b) involves (and continues to involve) claims
for both money damages and equitable relief against the Indemnified Party that
cannot be severed, where the claims for money damages are the primary claims
asserted by the third party and the claims for equitable relief are incidental
to the claims for money damages. The Indemnified Person shall have the right to
assume the defense and control the settlement of any Third Party Claim (i) not
described in clauses (a) or (b) of the preceding sentence or (ii) described in
clauses (a) or (b) of the preceding sentence whose defense and control of
settlement has not been promptly assumed by the Company. The Company or the
Indemnified Person, as the case may be, shall have the right to participate in
(but not control), at its own expense, the defense of any Third Party Claim that
the other is defending, as provided in this Agreement. The Company, if it has
assumed the defense of any Third Party Claim as provided in this Agreement,
shall not consent to a settlement of, or the entry of any judgment arising from,
any such Third Party Claim without the Indemnified Person’s prior written
consent (which consent shall not be unreasonably withheld). The Company shall
not, without the Indemnified Person’s prior written consent, enter into any
compromise or settlement which (A) commits the Indemnified Person to take, or to
forbear to take, any action or (B) does not provide for a complete release by
such Third Party of the Indemnified Person. The Indemnified Person shall have
the sole and exclusive right to settle any Third Party Claim, on such terms and
conditions as it deems reasonably appropriate, to the extent such Third Party
Claim involves equitable or other non-monetary relief against the Indemnified
Person, and shall have the right to settle any Third Party Claim involving money
damages for which the Company has not assumed the defense pursuant to this
Section 11.6 with the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.
Section 10.7    Other Claims. In the event an Indemnified Person shall claim a
right to payment pursuant to this Agreement for other than a Third Party Claim,
such Indemnified Person shall send written notice of such claim to the
Indemnifying Party. Such notice shall specify the basis for such claim. As
promptly as possible after the Indemnified Person has given such notice, the
Indemnified Person and the Company shall attempt to resolve such claim by mutual
agreement before resorting to other legal means to resolve such claim.

-75-

--------------------------------------------------------------------------------



Section 10.8    Limitation on Damages. Notwithstanding anything contained in
this Agreement to the contrary, no party shall be liable to the other party for
any indirect, special, punitive, exemplary or consequential loss or damage
(including any loss of revenue or profit) arising out of this Agreement
including, without limitation, in respect of any breach by any Member of this
Agreement; provided, that the foregoing shall not be construed to preclude
recovery by the Indemnified Person in respect of Indemnifiable Losses directly
incurred from Third Party Claims. Any Indemnified Person shall take commercially
reasonable actions to mitigate his, her, its or their damages. The obligation of
the Company to indemnify any Indemnified Person with respect to any
Indemnifiable Losses hereunder resulting from any action, suit or proceeding
shall not exceed the value of the Business and the Assets.
Section 10.9    Indemnification Under Purchase Agreement. Chatham Managing
Member shall defend, indemnify, and hold harmless the Company, any Property
Company, NS Managing Member and the direct and indirect directors, officers,
members, managers, principals, investors, partners, agents, successors and
permitted assigns of NS Managing Member (each a “NS Indemnified Party”) from and
against any and all losses, damages, liabilities, claims, actions, judgments,
court costs and legal or other expenses (including, without limitation,
reasonable attorneys’ fees and other professional fees and costs) which such NS
Indemnified Party incurs as a result of any claims made against a NS Indemnified
Party in connection with any obligation or liability under the PSA to the extent
relating to the Specified Hotels, the Specified Hotel Interests, or the
Specified Hotel Transaction (as such terms are defined in the Purchase and Sale
Agreement) and all matters to the extent relating thereto (including, without
limitation, post-closing obligations and liabilities and prorations and other
adjustments to be made under the Purchase and Sale Agreement to the extent
relating thereto). In the event any amounts are received by Chatham Managing
Member, NS Managing Member, or any of their respective Affiliates that relate
solely to the Principal Transaction, such Member shall (or shall cause its
applicable Affiliate to) promptly remit such amounts to the Company. The Company
shall defend, indemnify, and hold harmless Chatham Managing Member and the
direct and indirect directors, officers, members, managers, principals,
investors, partners, agents, successors and permitted assigns of Chatham
Managing Member (each a “Chatham Indemnified Party”) from and against any and
all losses, damages, liabilities, claims, actions, judgments, court costs and
legal or other expenses (including, without limitation, reasonable attorneys’
fees and other professional fees and costs) which such Chatham Indemnified Party
incurs as a result of any claims made against a Chatham Indemnified Party in
connection with any obligation or liability under the PSA to the extent relating
to the Principal Transaction (as defined in the Purchase and Sale Agreement) and
all matters to the extent relating thereto (including, without limitation,
post-closing obligations and liabilities and prorations and other adjustments to
be made under the Purchase and Sale Agreement to the extent relating thereto).
In the event any amounts are received

-76-

--------------------------------------------------------------------------------



by the Company or NS Managing Member or any of their respective Affiliates that
relate solely to the Specified Hotels, the Specified Hotel Interests or the
Specified Hotel Transaction, the Company or NS Managing Member shall (or shall
cause its applicable Affiliate to), as applicable, promptly remit such amounts
to Chatham Managing Member. The amount that may be recovered from the Sellers
under the Purchase and Sale Agreement pursuant thereto with respect to the
Specified Hotels, the Specified Hotel Interests or the Specified Hotel
Transaction shall not exceed $7,770,000.00 without the consent of NS Managing
Member. The amount that may be recovered from the Sellers under the Purchase and
Sale Agreement pursuant thereto with respect to the Principal Transaction shall
not exceed $22,230,000.00 without the consent of Chatham Managing Member. The
foregoing indemnification and payment obligations shall survive the dissolution
of the Company or any Property Company pursuant to this Agreement.
ARTICLE XI.    

MISCELLANEOUS PROVISIONS
Section 11.1    Entire Agreement. This Agreement, the Ink I LLC Agreement and
the Certificate of Formation constitute the complete and exclusive statement of
the agreement among the Members with respect to the subject matter contained
herein and therein. This Agreement, the Ink I LLC Agreement and the Certificate
of Formation replace and supersede all prior agreements by and among the Members
with respect to the subject matter contained herein and therein, including,
without limitation that certain Limited Liability Company Agreement of NewINK,
LLC, dated as of May 8, 2014.
Section 11.2    Amendments. This Agreement may be amended only by the unanimous
written consent of the Members.
Section 11.3    Applicable Law; Venue.
(f)    The Certificate of Formation and this Agreement shall be governed
exclusively by their respective terms and the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.
(g)    Any legal action or proceeding with respect to this Agreement and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Member hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
the appellate courts thereof. Each Member irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such party at the address for notices set forth herein. Each Member
hereby irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or

-77-

--------------------------------------------------------------------------------



proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
Section 11.4    Enforcement. In the event of an action, suit or proceeding
initiated by one Member against another Member or the Company involving the
enforcement of its rights hereunder, the prevailing party shall be entitled to
indemnification from the other party of reasonable attorneys’ fees and expenses
incurred in enforcing its rights in such action, suit or proceeding in
accordance with this Section.
Section 11.5    Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provisions contained
herein.
Section 11.6    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall be deemed invalid,
illegal or unenforceable to any extent, the remainder of this Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.
Section 11.7    Counterparts. This Agreement may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart.
Section 11.8    Filings. Following the execution and delivery of this Agreement,
representatives of the Company, shall promptly prepare any documents required to
be filed and recorded under the Act, and such representatives shall promptly
cause each such document to be filed and recorded in accordance with the Act
and, to the extent required by local law, to be filed and recorded or notice
thereof to be published in the appropriate place in each jurisdiction in which
the Company may hereafter establish a place of business. Such representatives,
under shall also promptly cause to be filed, recorded and published such
statements of fictitious business name and any other notices, certificates,
statements or other instruments required by any provision of any applicable law
of the United States or any state or other jurisdiction which governs the
conduct of its business from time to time.
Section 11.9    Additional Documents. Each Member agrees to perform all further
acts and to execute, acknowledge and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.
Section 11.10    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile)

-78-

--------------------------------------------------------------------------------



and shall be effective and deemed delivered or given, as the case may be, (a) if
given by facsimile, when transmitted and the appropriate confirmation is
received from the machine transmitting such facsimile, and followed by hard copy
via overnight mail or reputable overnight courier for receipt the next Business
Day, (b) if given by reputable overnight courier, on the next Business Day, (c)
by hand delivery, when delivered or (d) if mailed, on the second Business
following the day on which sent by first class mail:
To NS Managing Member:


c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention:    Dan Gilbert
Facsimile:    (212) 547-2000


And an additional copy at the same time to:


c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention:    Ronald J. Lieberman, Esq.
Facsimile:    (212) 547-2700


And an additional copy at the same time to:


c/o NorthStar Realty Finance Corp.
433 East Las Colinas Blvd., Suite 100
Irving, Texas 75039
Attention:     Robert S. Riggs
Facsimile:    (972) 869-6521


With a copy at the same time to:


Duval & Stachenfeld LLP
555 Madison Avenue, 6th Floor
New York, New York 10022
Attention:    Terri L. Adler, Esq. and File Manager
File No.:    3281.0044
Facsimile:    (212) 883-8883


To Chatham Managing Member at:


Chatham Lodging Trust
50 Cocoanut Row, Suite 211
Palm Beach, Florida 33480

-79-

--------------------------------------------------------------------------------



Attention:    Jeffrey Fisher
Facsimile:     (561) 835-4125
    
And an additional copy at the same time to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:    Robin Panovka, esq.
Victor Goldfeld, esq.
Facsimile:     (212) 403-2000


If to any other Member, at the addresses or facsimile numbers set forth on the
signature page to this Agreement or such other addresses or facsimile numbers as
such Member may hereafter specify to the Managing Member, who shall so notify
the other Members.
Section 11.11    Waiver of Right to Partition and Bill of Accounting. To the
fullest extent permitted by applicable law, each Member covenants that it will
not, and hereby waives any right to, file a bill for partnership accounting.
Each Member irrevocably waives any right that it may have to maintain any action
for dissolution of the Company (unless the Company is dissolved pursuant to
Section 10.1).
Section 11.12    Confidentiality; Press Releases. Each Member shall keep
confidential all information of a confidential nature obtained pursuant to this
Agreement, except that a Member shall be entitled to disclose such confidential
information to (a) its advisors, agents, employees, trustees, lenders,
franchisors, consultants, lawyers, accountants and other service providers as
reasonably necessary in the furtherance of such Member’s bona fide interests, as
otherwise required by law or judicial process and to comply with reporting
requirements, and to potential transferees of its percentage interests provided
that such potential transferees enter into customary confidentiality agreements,
with the Company expressly stated therein to be a third party beneficiary
thereof, (b) its investors (together with the parties listed in clause (a),
collectively, the “Member Representatives”), and (c) to the extent required by
any party's reporting or other filing requirements under the rules and
regulations of the Securities and Exchange Commission or Federal securities law,
including, without limitation, to the extent disclosure is required on Form 8(k)
with respect to the transaction contemplated hereby or as required by any
securities exchange. Notwithstanding anything in this Agreement to the contrary,
to comply with Regulations 1.6011-4(b)(3)(i), each Member (and any employee,
representative or other agent of such Member) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and tax structure of the Company or any transactions undertaken by the Company,
it being understood and agreed, for this purpose, (a) the name of, or any other
identifying information regarding (i) the Company or any existing or future
Member (or any affiliate thereof) in the Company, or (ii) any investment

-80-

--------------------------------------------------------------------------------



or transaction entered into by the Company; and (b) any performance information
relating to the Company, does not constitute such tax treatment or tax structure
information. Furthermore, the foregoing confidentiality obligations shall not
apply to information that (i) is or becomes publicly available other than as a
result of acts by the recipient party or its Representatives in breach of this
Section, (ii) is in the recipient party’s possession or the possession of its
Representatives prior to disclosure by the disclosing party, (iii) is disclosed
to the recipient party or its Representatives by a third party, provided that
the source of such information is not known by such recipient party or any of
its Representatives receiving such information to be prohibited from
transmitting such information to such recipient party or its Representatives by
a contractual, legal, fiduciary or other obligation, (iv) is independently
derived by the recipient party or its Representatives without the aid,
application or use of the confidential information, (v) is in the opinion of
counsel to the disclosing party, required to be disclosed to comply with any
mandatory provision of law, any directive from a government recognized stock
exchange on which such party is listed or a binding decision from a court or
another government body, (vi) constitutes a generic disclosure about business
and pipeline of a party or any affiliate of a party made in the ordinary course
of business and would not reasonably be expected to identify the non-disclosing
party or the Assets or (vii) in connection with any corporate presentations,
earnings calls, earnings releases, press releases (provided that Members shall
confer and afford one another a reasonable opportunity to review and provide
reasonable comment on any press release to be issued by a Member disclosing the
transaction or any of its economic terms and the appropriate time for making
such release (but the contents of any such press release will ultimately be
determined by the Member issuing or providing same and the foregoing shall not
constitute a consent right)), investor reports, investor conference calls or
investor meetings which may include, without limitation, disclosure of economic
terms and such other matters relating to the transaction which either Member
determines is necessary or appropriate.
Section 11.13    Uniform Commercial Code. Each limited liability company
interest in the Company shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section 8
102(a)(15) thereof) as in effect from time to time in the State of Delaware, and
(ii) the Uniform Commercial Code of any other applicable jurisdiction that now
or hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.
Section 11.14    Binding Agreement. Notwithstanding any other provision of this
Agreement, the Members agree that this Agreement constitutes a legal, valid and
binding agreement of the Members, and is enforceable against the Members by the
Company in accordance with its terms.

-81-

--------------------------------------------------------------------------------



Section 11.15    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
Section 11.16    DISCLOSURES. THE INTERESTS OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND SUCH LAWS. THE
INTERESTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933 ACT AND SUCH LAWS
PURSUANT TO EXEMPTION FROM REGISTRATION THEREUNDER. THERE WILL NOT BE ANY PUBLIC
MARKET FOR THE INTERESTS. IN ADDITION, THE TERMS OF THIS AGREEMENT RESTRICT THE
TRANSFERABILITY OF INTERESTS.
Section 11.17    Limitation on Right to Acquire Loans. Each Member hereby
covenants and agrees that no Member nor an Affiliate of any Member shall enter
into any direct or indirect agreement with any Lender with respect to a direct
or indirect acquisition of any interest in any Loan or any Asset until the date
which is one (1) year after any foreclosure, deed in lieu, conveyance, or other
direct or indirect transfer pursuant to which a Lender acquires a direct or
indirect ownership interest in an Asset (the foregoing restriction to include
any brokerage, commission, fee, participation, management, servicing, or other
agreement pursuant to which any Member or an Affiliate of any Member provides
services to or receives from or with respect to an Asset). This Section 12.17
shall survive for one (1) year following the termination of this Agreement.
[Signatures on following page]



-82-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first above written.
MEMBERS:
 
 
 
 
 
 
PLATFORM MEMBER HOLDINGS-T CAM2, LLC a
Delaware limited liability company
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Authorized Signatory








INK III LLC Agreement

--------------------------------------------------------------------------------









CHATHAM TRS HOLDING, INC,.a
Florida corporation
 
 
By:
/s/ Eric Kentoff
 
Name: Eric Kentoff
 
Title: Vice President and Secretary










INK III LLC Agreement

--------------------------------------------------------------------------------




SCHEDULE A
PERCENTAGE INTERESTS
MEMBER’S NAME
EFFECTIVE DATE DEEMED CAPITAL CONTRIBUTION AMOUNT
PERCENTAGE
INTEREST
 
 
 
Platform Member Holdings-T CAM2, LLC


The Company’s pro rata portion of $89,722.20
89.7222
%
Chatham TRS Holding, Inc.
The Company’s pro rata portion of $10,277.80


10.2778
%
TOTAL
The Company’s pro rata portion of $100,000.00
100.0
%











--------------------------------------------------------------------------------



SCHEDULE B
LIST OF PROPERTY COMPANIES
Grand Prix Fixed Lessee Holding B LLC
Grand Prix Fixed Lessee Holding A LLC
Grand Prix Fixed Lessee LLC
INK Lessee Holding B LLC
INK Lessee Holding A LLC
INK Lessee, LLC












--------------------------------------------------------------------------------



SCHEDULE C


Reserved




--------------------------------------------------------------------------------






SCHEDULE D
CONTRIBUTION AGREEMENT
(Attached hereto)












--------------------------------------------------------------------------------




SCHEDULE E
Reserved










--------------------------------------------------------------------------------



SCHEDULE F
OPTION CLOSING TERMS




The closing with respect to the purchase by NS Managing Member of Chatham
Managing Member’s interests in the Company shall take place on the following
terms:


F.1. The Option Closing shall take place on the Option Closing Date and shall be
held at the principal offices of the Company (or another location mutually
agreed upon by the parties).


F.2. At the Option Closing, Chatham Managing Member shall convey to NS Managing
Member (or their designees, subject to Section 10 below) Chatham Managing
Member’s membership interest in the Company.


F.3. NS Managing Member shall pay to Chatham Managing Member an amount equal to
the Option Price which shall be paid by certified or cashier’s check, or wire
transfer of immediately available funds in the currency of the United States of
America.


F.4. At the Option Closing, Chatham Managing Member shall deliver to NS Managing
Member: (i) evidence reasonably satisfactory to NS Managing Member of the due
corporate, partnership, limited liability company or other authority of Chatham
Managing Member to convey its interest to NS Managing Member and (ii) a
certificate containing representations and warranties of Chatham Managing Member
regarding (1) the due authorization, execution and delivery of the closing
documents, (2) due formation, valid existence and good standing in all
applicable jurisdictions, (3) the enforceability of the closing documents being
signed by Chatham Managing Member (except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditor’s rights generally or by general equitable
principles), (4) that all material consents and approvals necessary to be
obtained with respect to the transaction in respect only of Chatham Managing
Member have been obtained, (5) that Chatham Managing Member has not dealt with
any brokers, finders or similar parties in connection with the sale that could
entitle any such party to claim a commission, fee or other compensation in
connection therewith (or, if there are any such brokers, finders or similar
parties, that same have been paid in full concurrently with the Option Closing)
and (6) that there are no liens or encumbrances affecting the membership
interests of Chatham Managing Member (other than liens being discharged
concurrently with the Option Closing). The representations and warranties
contained in such certificate shall survive the Option Closing for a period of
twelve (12) months.


F.5. At the Option Closing, NS Managing Member shall deliver to Chatham Managing
Member: (i) evidence reasonably satisfactory to Chatham Managing Member of the
due corporate, partnership, limited liability company or other authority of NS
Managing Member to acquire the interests of Chatham Managing Member and (ii) a
certificate containing representations and warranties of NS Managing Member
regarding (1) the due authorization, execution and delivery of the closing
documents, (2) due formation, valid existence and good standing in all
applicable jurisdictions, (3) the enforceability of the closing documents being
signed by NS Managing Member (except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditor’s rights generally or by general equitable
principles), (4) that all material consents and approvals necessary to be
obtained with respect to the transaction in respect only of NS Managing Member
have been obtained and (5) that NS Managing Member has not dealt with any
brokers, finders or similar parties in connection with the sale that could
entitle any such party to claim a commission, fee or other compensation in
connection therewith (or, if there are any such brokers, finders or

    



--------------------------------------------------------------------------------



similar parties, that same have been paid in full concurrently with the Option
Closing). The representations and warranties contained in such certificate shall
survive the Option Closing for a period of twelve (12) months.


F.6. Any transfer tax, recording tax or similar taxes arising out of or in
connection with the sale and transfer of the membership interest of Chatham
Managing Member in the Company shall be paid pursuant to the custom of the
jurisdiction in which the Assets are located (e.g., if the Assets are located in
a state which assesses a transfer tax in connection with the Option Closing and
such tax would be paid by the seller if the Assets had been sold, then Chatham
Managing Member shall pay such transfer tax).


F.7. Subject to Section 11 below, such sale shall be subject to all liabilities
and obligations of the Company, matured or unmatured, absolute or contingent.


F.8. At the Option Closing, the Members shall execute or cause to be executed
any and all documents (in form and substance reasonably acceptable to each of
the Members) reasonably required to fully transfer good and valid title to the
membership interest of Chatham Managing Member in the Company to NS Managing
Member.


F.9.    If the Notice Recipient shall fail to consummate the Option Closing on
the Option Closing Date for any reason other than the default of the Initiating
Party, then the Initiating Party shall be entitled to all of its remedies at law
or in equity, including, without limitation the right of specific performance,
in which event the Initiating Party shall be entitled to receive all costs,
expenses and damages (including, without limitation, reasonable attorneys’ fees)
incurred by the Initiating Party in obtaining such specific performance. If
either party shall fail to consummate the Option Closing on the Option Closing
Date for any reason other than the default of the other party, then (i) the
non-defaulting party shall be entitled to all of its remedies at law or in
equity (other than the right of compel the Option Closing to occur, except as
provided in the preceding sentence), including without limitation the right to
terminate the Option Closing, in which event the defaulting party shall
reimburse the non-defaulting party for all of its costs, expenses and damages
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with the put/call transaction and (ii) if Chatham Managing Member is
the defaulting party with respect to a put transaction, then Chatham Managing
Member shall forfeit its right to deliver another Put Notice pursuant to Section
3.8 with respect to the specific event that triggered Chatham Managing Member’s
right to deliver such Put Notice (it being understood that Chatham Managing
Member shall retain the right to deliver a Put Notice with respect to any other
event, including a subsequent occurrence of the same type of event).


F.10. Upon request made by NS Managing Member, Chatham Managing Member will, at
no cost or expense to Chatham Managing Member, cooperate with NS Managing Member
so that the option transaction is structured as a sale of all of the Option
Interests to a third party purchaser that is designated by NS Managing Member,
provided that such cooperation shall not release NS Managing Member from its
obligation to consummate the Option Closing, shall not delay the Option Closing
Date, shall not decrease the amounts ultimately payable to Chatham Managing
Member and shall not in Chatham Managing Member’s reasonable judgment expose
Chatham Managing Member to any increased risk or liability (including, without
limitation, income tax liability) in excess of that which it would have had in
the event the transaction were structured as a purchase by the NS Managing
Member of the Option Interests.


F.11.    In connection with the Option Closing, if (i) the consent of any Lender
shall be required to the consummation of the transactions contemplated by such
Option Closing (to the extent such consent is required by the terms of the Loan
Documents), or (ii) Chatham Managing Member (or any Affiliate or principal of
Chatham Managing Member) is a party to a Carveout Guaranty, then NS Managing
Member shall be required to deliver to Chatham Managing Member as a condition to
Chatham Managing Member’s obligation to effect

    



--------------------------------------------------------------------------------



the Option Closing evidence of such consent (if clause (i) applies) and shall
use good faith efforts to deliver to Chatham Managing Member a full and
unconditional release from such Lender of all such liability other than any
liability resulting directly from acts of Chatham Managing Member prior to the
Option Closing Date (if clause (ii) applies), provided that in connection with
clause (ii), if Lender refuses to grant such release to Chatham Managing Member
then NS Managing Member shall be required as a condition to Chatham Managing
Member’s obligation to effect the Option Closing to deliver to Chatham Managing
Member a full and unconditional release from such Lender of all liability under
a Carveout Guaranty arising for events first occurring after the Option Closing
Date. In connection with the JPM Loan, the parties acknowledge and agree that NS
Managing Member shall only be required to deliver to Chatham Managing Member a
full and unconditional release of all liability under the Carveout Guaranty
arising for events first occurring after the Option Closing Date (and not a
release for all acts other than those arising from acts of Chatham Managing
Member). If the Lender refuses to grant its consent at or before the Option
Closing Date (if clause (i) applies) and the aforementioned release (if clause
(ii) applies), then as a condition to the obligation of Chatham Managing Member
to consummate the sale of its membership interests at the Option Closing (A) NS
Managing Member shall be required to cause the Company (or Property Company) to
prepay such indebtedness in full or defease the Loan at the Option Closing in
accordance with the provisions of the Loan Documents (including the payment of
any prepayment penalty, prepayment premium, costs of defeasance and/or breakage
costs) and (B) if NS Managing Member does not take the actions required in
subclause (A), then such failure shall be deemed a default by NS Managing
Member. 


F.12. NS Managing Member hereby indemnifies and holds harmless Chatham Managing
Member from any liability, damage, cost or expense (including, without
limitation, reasonable attorneys’ fees and costs incurred in the enforcement of
the foregoing indemnity) arising out of the Company, the Assets, this Agreement,
and any guaranty or indemnity made by Chatham Managing Member (including,
without limitation, an indemnity made to a title insurance company), to the
extent that any such liability, damage, cost or expense is based on actions or
events occurring on or after the Option Closing Date. The foregoing indemnity
will survive the Option Closing.


F.13.    If at the time of the Option Closing, there is a dispute between the
parties in connection with the transaction, including, without limitation, a
litigation, action or proceeding or an arbitration proceeding or a disagreement
in the calculation of the Option Price or any related prorations or adjustments
or any other calculation or computation arising out of the Option Closing (any
such being referred to as an “Existing Option Dispute”), then the existence of
such Existing Option Dispute shall not affect the consummation of the Option
Closing, and the parties shall consummate the Option Closing as if the Existing
Option Dispute did not exist, however, such Existing Option Dispute shall
continue in effect on and after such Option Closing with the intent and purpose
that the parties shall not prejudice their respective rights in respect of any
such Existing Option Dispute. In furtherance of the foregoing (x) if such
Existing Option Dispute pertains to a dispute over money, then an amount equal
to the sum of money in question shall be withheld from the proceeds to be
distributed to Chatham Managing Member at the Option Closing and shall be
maintained in escrow by a national escrow agent selected by NS Managing Member
and reasonably acceptable to Chatham Managing Member after the Option Closing to
permit the parties to continue the Existing Option Dispute and have such
escrowed funds available to pay for any resolution thereof that requires Chatham
Managing Member to pay over such funds to NS Managing Member or vice versa and
(y) if such Existing Option Dispute pertains to a matter other than a specified
sum of money, then if the Existing Option Dispute is not resolved by the Option
Closing itself (i.e., the conveyance of Chatham Managing Member’s membership
interest to NS Managing Member may cause the Existing Option Dispute to be
rendered moot) the parties shall continue such dispute subsequent to the Option
Closing Date.





    



--------------------------------------------------------------------------------



SCHEDULE G


BUY/SELL CLOSING TERMS


The closing with respect to the purchase by the Purchasing Member of the Selling
Member’s(s’) interest in the Company shall take place on the following terms:


G.1.    The closing pursuant to the Buy/Sell Notice or Buy/Sell Response (the
“Buy/Sell Closing”) shall take place on the Buy/Sell Closing Date and shall be
held at the principal offices of the Company.


G.2.    At the Buy Sell Closing, the Selling Member shall convey to the
Purchasing Member (or its designee, subject to Section 11 below) the Selling
Member’s membership interest in the Company, free and clear of liens and
encumbrances.


G.3.    The Purchasing Member shall pay to the Selling Member an amount equal to
the Buy/Sell Membership Interest Purchase Price which shall be paid by certified
or cashier’s check, or wire transfer of immediately available funds in the
currency of the United States of America. An amount equal to the Buy/Sell
Deposit Funds shall be applied against the Buy/Sell Membership Interest Purchase
Price. If there is more than one Purchasing Member, then each such Purchasing
Member shall pay its respective pro rata share (based on the ratio of such
Purchasing Member’s Percentage Interest to the sum of the Percentage Interests
of all Purchasing Members) of the Buy/Sell Membership Interest Purchase Price.


G.4.    At the Buy/Sell Closing, the Selling Member shall deliver to the
Purchasing Member (i) evidence reasonably satisfactory to the Purchasing Member
of the due corporate, partnership, limited liability company or other authority
of such Member to convey its interest to the Purchasing Member and (ii) a
certificate containing representations and warranties of such Member regarding
(1) the due authorization, execution and delivery of the closing documents, (2)
due formation, valid existence and good standing in all applicable
jurisdictions, (3) the enforceability of the closing documents being signed by
such Member (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally or by general equitable principles), (4) that all
material consents and approvals necessary to be obtained with respect to the
transaction in respect only of such Member have been obtained, (5) that such
Member has not dealt with any brokers, finders or similar parties in connection
with the sale that could entitled any such party to claim a commission, fee or
other compensation in connection therewith (or, if there are any such brokers,
finders or similar parties, that same have been paid in full concurrently with
the Buy/Sell Closing) and (6) that there are no liens or encumbrances affecting
the membership interests of the Selling Member (other than liens being
discharged concurrently with the Buy/Sell Closing). The representations and
warranties contained in such certificate shall survive the Buy/Sell Closing for
a period of twelve (12) months.


G.5.    At the Buy/Sell Closing, the Purchasing Member shall deliver to the
Selling Member (i) evidence reasonably satisfactory to the Selling Member of the
due corporate, partnership, limited liability company or other authority of such
Member to acquire the interests of the Selling Member and (ii) a certificate
containing representations and warranties of such Member regarding (1) the due
authorization, execution and delivery of the closing documents, (2) due
formation, valid existence and good standing in all applicable jurisdictions,
(3) the enforceability of the closing documents being signed by such Member
(except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally or by general equitable principles), (4) that all
material consents and approvals necessary to be obtained with respect to the
transaction in respect only of such Member have been obtained, and (5) that such
Member has not dealt with any brokers, finders or similar parties in connection
with the sale that could entitle any such party to claim a commission, fee or
other compensation in connection therewith (or, if there are any such brokers,
finders or similar parties, that same have been paid in full concurrently with
the

    



--------------------------------------------------------------------------------



Buy/Sell Closing). The representations and warranties contained in such
certificate shall survive the Buy/Sell Closing for a period of twelve (12)
months.


G.6.    Any transfer tax, recording tax or similar taxes arising out of or in
connection with the sale and transfer of the membership interest of the Selling
Member in the Company shall be paid pursuant to the custom of the jurisdiction
in which the Assets are located (e.g., if the Assets are located in a state
which assesses a transfer tax in connection with the Buy/Sell Closing and such
tax would be paid by the seller if the Assets had been sold, then the Selling
Member shall pay such transfer tax).


G.7.    Subject to Section 12 below, such sale shall be subject to all
liabilities and obligations of the Company, matured or unmatured, absolute or
contingent.


G.8.    At the Buy/Sell Closing, the Members shall execute or cause to be
executed any and all documents (in form and substance reasonably acceptable to
each of the Members) reasonably required to fully transfer good and valid title
to the membership interest of the Selling Member in the Company to the
Purchasing Member.


G.9.    If the Purchasing Member shall fail to consummate the Buy/Sell Closing
on the Buy/Sell Closing Date for any reason other than the default of the
Selling Member, then the Selling Member shall be entitled as its sole remedy as
liquidated damages to (a) cause the Buy/Sell Deposit Funds to be delivered to
the Selling Member and terminate the buy/sell transaction and/or (b) purchase
the Purchasing Member’s membership interest in the Company at a price equal to
the Buy/Sell Membership Interest Purchase Price that would be obtained if the
Purchasing Member were treated as the Selling Member in the definition thereof.


G.10.    If the Selling Member shall fail to consummate the Buy/Sell Closing on
the Buy/Sell Closing Date for any reason other than the default of the
Purchasing Member, then the Purchasing Member shall be entitled to all of its
remedies at law or in equity, including, without limitation (i) the right of
specific performance, in which event the Purchasing Member shall be entitled to
receive all costs, expenses and damages (including, without limitation,
reasonable attorneys’ fees) incurred by the Purchasing Member in obtaining such
specific performance and (ii) the right to terminate the buy/sell transaction,
in which event the Selling Member shall cause the Buy/Sell Escrow Agent to
return the Buy/Sell Deposit Funds to the Purchasing Member, and the Selling
Member shall reimburse the Purchasing Member for all of its costs, expenses and
damages (including, without limitation, reasonable attorneys’ fees) incurred in
connection with the buy/sell transaction.


G.11.    Upon request made by the Purchasing Member, the Selling Member will, at
no cost or expense to the Selling Member, cooperate with the Purchasing Member
so that the buy/sell transaction is structured as a sale of all of the Assets to
a third party purchaser that is designated by the Purchasing Member, provided
that such cooperation shall not release the Purchasing Member from its
obligation to consummate the Buy/Sell Closing, shall not delay the Buy/Sell
Closing Date, shall not decrease the amounts ultimately payable to the Selling
Member and shall not in the Selling Member’s reasonable judgment expose the
Selling Member to any increased risk or liability (including, without
limitation, income tax liability) in excess of that which it would have had in
the event the transaction were structured as a purchase by the Purchasing Member
of the Selling Member’s membership interest.


G.12.    In connection with the Buy/Sell Closing, if (i) the consent of any
Lender shall be required to the consummation of the transactions contemplated by
such Buy/Sell Closing (to the extent such consent is required by the terms of
the Loan Documents) or (ii) the Selling Member (or any Affiliate or principal of
the Selling Member) is a party to a Carveout Guaranty, then the Purchasing
Member shall be required to deliver to the Selling Member as a condition to the
Selling Member’s obligation to effect the Buy/Sell Closing evidence of such
consent (if clause (i) applies) and shall use good faith efforts to deliver to
the Selling Member a full and

    



--------------------------------------------------------------------------------



unconditional release from such Lender of all such liability other than any
liability resulting directly from acts of the Selling Member prior to the
Buy/Sell Closing Date (if clause (ii) applies), provided that in connection with
clause (ii), if Lender refuses to grant such release to the Selling Member then
the Purchasing Member shall be required as a condition to the Selling Member’s
obligation to effect the Buy/Sell Closing to deliver to the Selling Member a
full and unconditional release from such Lender of all liability under a
Carveout Guaranty arising for events first occurring after the Buy/Sell Closing
Date. In connection with the JPM Loan, the parties acknowledge and agree that if
NS Managing Member is the Purchasing Member the NS Managing Member shall only be
required to deliver to Chatham Managing Member, as Selling Member a full and
unconditional release of all liability under the Carveout Guaranty arising for
events first occurring after the Buy/Sell Closing Date (and not a release for
all acts other than those arising from acts of Chatham Managing Member). If the
Lender refuses to grant its consent at or before the Buy/Sell Closing Date (if
clause (i) applies) and the aforementioned release (if clause (ii) applies),
then as a condition to the obligation of the Selling Member to consummate the
sale of its membership interests at the Buy/Sell Closing (A) the Purchasing
Member shall be required to cause the Company (or Property Company) to prepay
such indebtedness in full or defease the Loan at the Buy/Sell Closing in
accordance with the provisions of the Loan Documents (including the payment of
any prepayment penalty, prepayment premium, costs of defeasance and/or breakage
costs) and (B) if the Purchasing Member does not take the actions required in
subclause (A), then such failure shall be deemed a default by the Purchasing
Member. 


G.13.    If the Buy/Sell Notice is delivered then the Purchasing Member hereby
indemnifies and holds harmless the Selling Member from any liability, damage,
cost or expense (including, without limitation, reasonable attorneys’ fees and
costs incurred in the enforcement of the foregoing indemnity) arising out of the
Company, the Assets, this Agreement, and (if Chatham Managing Member is the
Selling Member) any guaranty or indemnity made by Chatham Managing Member
(including, without limitation, an indemnity made to a title insurance company),
to the extent that any such liability, damage, cost or expense is based on
actions or events occurring on or after the Buy/Sell Closing Date. The foregoing
indemnity will survive the Buy/Sell Closing.


G.14.    The parties acknowledge that the Buy/Sell Notice shall not be required
to set forth the calculation, or the determination of, the Buy/Sell Membership
Interest Purchase Price (which amount shall be determined in connection with the
consummation of the Buy/Sell Closing).


G.15.    The escrow provisions contained in Schedule H are incorporated herein
for the benefit of the Buy/Sell Escrow Agent. In addition, both parties agree,
upon request made by any Buy/Sell Escrow Agent, to deliver any supplemental
indemnification or other provisions for the benefit of such Buy/Sell Escrow
Agent.


G.16.    If at the time of the Buy/Sell Closing, there is a dispute between the
parties in connection with the transaction, including, without limitation, a
litigation, action or proceeding or an arbitration proceeding or a disagreement
in the calculation of the Buy/Sell Membership Interest Purchase Price or any
related prorations or adjustments or any other calculation or computation
arising out of the Buy/Sell Closing (any such being referred to as an “Existing
Dispute”), then the existence of such Existing Dispute shall not affect the
consummation of the Buy/Sell Closing, and the parties shall consummate the
Buy/Sell Closing as if Existing Dispute did not exist, however, such Existing
Dispute shall continue in effect on and after such Buy/Sell Closing with the
intent and purpose that the parties shall not prejudice their respective rights
in respect of any such Existing Dispute. In furtherance of the foregoing (x) if
such Existing Dispute pertains to a dispute over money, then an amount equal to
the sum of money in question shall be withheld from the proceeds to be
distributed to the Selling Member at the Buy/Sell Closing and shall be
maintained in escrow by the Buy/Sell Escrow Agent after the Buy/Sell Closing to
permit the parties to continue the Existing Dispute and have such escrowed funds
available to pay for any resolution thereof that requires the Selling Member to
pay over such funds to the Purchasing Member or vice versa and (y) if such
Existing Dispute pertains to a matter other than a specified sum of money, then
if the Existing Dispute is not resolved by the Buy/Sell Closing itself (i.e.,
the conveyance

    



--------------------------------------------------------------------------------



of the Selling Member’s membership interest in the Company to the Purchasing
Member may cause the Existing Dispute to be rendered moot) the parties shall
continue such dispute subsequent to the Buy/Sell Closing Date.
    







    



--------------------------------------------------------------------------------



SCHEDULE H


BUY/SELL ESCROW PROVISIONS


1.    The Buy/Sell Escrow Agent shall deposit the Buy/Sell Deposit Funds in an
interest bearing escrow account.


2.    If the Buy/Sell Closing takes place, the Buy/Sell Escrow Agent shall
deliver the Buy/Sell Deposit Funds to, or upon the instructions of, the Selling
Member(s) at the Buy/Sell Closing.


3.    If the Buy/Sell Closing does not take place pursuant to the provisions of
this Agreement, by reason of the failure of any party to comply with its
obligations hereunder, the Buy/Sell Escrow Agent shall pay the Buy/Sell Deposit
Funds to the party entitled thereto in accordance with the provisions of this
Agreement, provided, however, prior to paying the Buy/Sell Deposit Funds to any
party (the “Claiming Party”) pursuant to the provisions of this Section 3, the
Buy/Sell Escrow Agent shall deliver written notice to the other party (the
“Non-Claiming Party”) stating its intention to pay the Buy/Sell Deposit Funds to
the Claiming Party. The Non-Claiming Party shall have a period of ten (10) days
in which to deliver notice to the Buy/Sell Escrow Agent agreeing to payment of
the Buy/Sell Deposit Funds to the Claiming Party or disagreeing with such
payment. If the Non-Claiming Party agrees that the Buy/Sell Deposit Funds shall
be paid to the Claiming Party, then the Buy/Sell Escrow Agent shall so pay the
Buy/Sell Deposit Funds to the Claiming Party. If the Non-Claiming Party
disagrees with such payment, then the Buy/Sell Escrow Agent shall not make such
payment and shall continue to hold the Buy/Sell Deposit Funds and shall not make
any disposition of the Buy/Sell Deposit Funds except as provided in Section 5
below. The failure of the Non-Claiming Party to deliver such notice within the
ten (10) day period shall be deemed delivery of a notice on the last day of such
ten (10) day period agreeing to payment of the Buy/Sell Deposit Funds to the
Claiming Party.


4.     It is agreed that:


(a)    The duties of the Buy/Sell Escrow Agent are only as herein specifically
provided and are purely ministerial in nature, and the Buy/Sell Escrow Agent
shall incur no liability whatever except for willful misconduct or gross
negligence, as long as the Buy/Sell Escrow Agent has acted in good faith;


(b)    The Buy/Sell Escrow Agent shall not be liable or responsible for the
collection of the proceeds of any check or wire transfer constituting all or a
portion of the Buy/Sell Deposit Funds;


(c)    In the performance of its duties hereunder, the Buy/Sell Escrow Agent
shall be entitled to rely upon any document, instrument or signature believed by
it to be genuine and signed by either of the other parties or their successors;


(d)    The Buy/Sell Escrow Agent may assume that any person purporting to give
any notice of instructions in accordance with the provisions hereof has been
duly authorized to do so;


(e)    The Buy/Sell Escrow Agent shall not be bound by any modification,
cancellation or rescission of these escrow provisions unless in writing and
signed by it, the selling parties and the purchasing parties;


(f)    The selling parties and the purchasing parties shall jointly and
severally reimburse and indemnify the Buy/Sell Escrow Agent for, and hold it
harmless against, any and all loss, liability, cost or expense in connection
herewith, including reasonable legal fees and disbursements, incurred without
willful misconduct or gross negligence on the part of the Buy/Sell Escrow Agent
arising out of or in connection with its acceptance

    



--------------------------------------------------------------------------------



of, or the performance of its duties and obligations under these escrow
provisions, as well as the reasonable costs and expenses of defending against
any claim or liability arising out of or relating to these Escrow Provisions;
and


(g)    The Manager and the Members each hereby release the Buy/Sell Escrow Agent
from any act done or omitted to be done by the Buy/Sell Escrow Agent in good
faith in the performance of its duties hereunder.


5.    The Buy/Sell Escrow Agent is acting as a stake-holder only with respect to
the Buy/Sell Deposit Funds. If there is any dispute as to whether the Buy/Sell
Escrow Agent is obligated to deliver all or any portion of the Buy/Sell Deposit
Funds or as to whom the proceeds of the Buy/Sell Deposit Funds are to be
delivered, the Buy/Sell Escrow Agent shall not be required to make any delivery,
but in such event the Buy/Sell Escrow Agent shall hold the Buy/Sell Deposit
Funds (together with all interest thereon, if any) until receipt by the Buy/Sell
Escrow Agent of an authorization in writing, signed by all of the parties having
any interest in such dispute, directing the disposition of the Buy/Sell Deposit
Funds (together with all interest thereon, if any), or, in the absence of such
authorization, the Buy/Sell Escrow Agent shall hold the Buy/Sell Deposit Funds
(together with all interest thereon, if any), until the final determination of
the rights of the parties in an appropriate proceeding. If such written
authorization is not given, or proceedings for such determination are not begun
within ninety (90) days after the date the Buy/Sell Escrow Agent shall have
received written notice of such dispute, and thereafter diligently continued,
the Buy/Sell Escrow Agent shall have the right, but not the obligation, to bring
an appropriate action or proceeding for leave to deposit the Buy/Sell Deposit
Funds (together with all interest thereon, if any), in court pending such
determination. The Buy/Sell Escrow Agent shall be reimbursed for all costs and
expenses of such action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements, by the party determined not to be entitled to
the Buy/Sell Deposit Funds or if the Buy/Sell Deposit Funds is split between the
parties hereto, such costs of the Buy/Sell Escrow Agent shall be split, pro
rata, between the selling parties and the purchasing parties, upon the amount of
Buy/Sell Deposit Funds received by each. Upon making delivery of the Buy/Sell
Deposit Funds (together with interest thereon, if any), in the manner provided
in this Agreement, the Buy/Sell Escrow Agent shall have no further liability
hereunder.


6.    The Buy/Sell escrow agent will be required to execute a counterpart of
these escrow provisions solely to confirm that the buy/sell escrow agent upon
receipt thereof, will hold the Buy/Sell deposit funds in escrow, pursuant to the
provisions of this Agreement.



    



--------------------------------------------------------------------------------




SCHEDULE I


Reserved




--------------------------------------------------------------------------------



SCHEDULE J


Reserved













    



--------------------------------------------------------------------------------




SCHEDULE K
EXPEDITED ARBITRATION PROCEDURES
(a)    Venue:  The arbitration proceeding shall be conducted in New York, New
York before a single arbitrator.
(b)    Procedure:  Except as provided herein, the arbitration proceeding shall
be conducted in accordance with the Agreement (including this Schedule K), and
otherwise in accordance with the Commercial Arbitration Rules of the AAA, or its
successor, and the Expedited Procedures provisions thereof, to the extent not
inconsistent with the Agreement and this Schedule K.
(c)    Selection of Arbitrator:  Chatham Managing Member shall provide written
notice to NS Managing Member of submission of the disputed matter to arbitration
in accordance with Section 3.2(i), and in such notice propose at least three (3)
persons to serve as the arbitrator. Each of the proposed arbitrators shall be
either (i) a retired judge or justice, or (ii) an experienced attorney licensed
to practice and practicing in the State of Delaware or the State of New York.
Each of the proposed arbitrators shall have had no business relationship (other
than acting as arbitrator or mediator) or familial relationship with either
party, or any Affiliate of either party, or primary counsel to either party in a
significant matter during the past ten (10) years.  NS Managing Member shall
give written notice within three (3) days stating either (i) NS Managing Member
is willing to accept one of the proposed arbitrators as the arbitrator or (ii)
NS Managing Member is not willing to accept one of the arbitrators proposed by
Chatham Managing Member, and proposing at least three (3) other persons to serve
as the arbitrator, in which case Chatham Managing Member shall have three (3)
days from the date of such notice to notify NS Managing Member if one of the
arbitrators proposed by NS Managing Member is acceptable.  If this procedure
does not result in the selection of the arbitrator, then the parties shall
request the American Arbitration Association, or its successor, to appoint an
arbitrator who shall have the qualifications identified above (and, in
connection therewith, either party may propose not more than three (3) persons
having such qualifications to the American Arbitration Association to serve as
arbitrator) pursuant to the Expedited Procedures of the Commercial Arbitration
Rules of the AAA.
(d)    Conferences, Discovery and Pre-Hearing Matters:  Once the arbitrator is
appointed, he or she shall set the matter for a conference, which may be
conducted telephonically, to take place within five (5) days of the arbitrator’s
appointment, and which shall address, among other things, the following issues: 
(1) the scheduling of, and resolution of any issues concerning the nature,
extent and timing of any discovery, including the production of documents,
depositions and the exchange of expert witness information and reports (if any);
(2) the identification and resolution of any other procedural issues; (3) the
scheduling of written submissions to the arbitrator; and (4) setting the matter
for a hearing, to take place within fifteen (15) days of the date of the
conference unless the arbitrator finds, for good cause, that the hearing should
not take place within that time period. Notwithstanding the foregoing, the
parties may by written agreement modify the time for the conference or hearing
described in this paragraph (d), or any other deadline, subject to the approval
of the arbitrator.
(e)    Applicable Law:  The arbitrator shall be required to determine all issues
in accordance with existing substantive law of the state of Delaware; provided,
however, that statutes and case law relating to the order of proof, the conduct
of the hearing and the presentation and admissibility of evidence will not be
applicable, and the arbitrator shall determine the admissibility, relevance and
materiality of




--------------------------------------------------------------------------------



any evidence proffered, including hearsay, and may exclude evidence deemed by
the arbitrator to be cumulative or irrelevant.
(f)    Arbitrator’s Powers and Duties:  The arbitrator shall have the power to
grant any and all forms of relief, including, but not limited to, equitable
relief, to prevent any arbitration award from becoming ineffectual; provided,
however, the arbitrator may not alter or amend the provisions of this Agreement
(including this Schedule K) in granting such relief.  Pending appointment of the
arbitrator, nothing provided herein shall preclude either of the parties from
seeking the issuance of a temporary restraining order, preliminary injunction or
other provisional remedy in order to avoid any irreparable injury that it might
suffer pending such appointment.
(g)    Arbitrator’s Award:  The arbitrator shall render his or her award within
ten (10) days of the close of the final submission of the matter, or at such
later time as agreed upon by the parties. The arbitrator’s award shall be in
writing, and the arbitrator shall make findings of fact and conclusions of law
that set forth the reasons for the award.  The award may be confirmed by any
court having jurisdiction over the parties.
(h)    Arbitrator’s Fees and Costs:  Each party shall provide, within three (3)
days of a request from the arbitrator or any person or service that may be
acting as the administrator of the arbitration, one-half of the estimated fees
and costs relating to the arbitration, although the arbitrator shall, in his or
her award, assess such fees and costs against the party determined not to be the
prevailing party in the Expedited Arbitration.  Notwithstanding the foregoing,
the party not prevailing in the Expedited Arbitration shall pay all of the
reasonable fees and costs relating to the arbitration, including the prevailing
party’s reasonable, actual, out-of-pocket attorneys’ fees and expenses.
(i)    No Other Claims.  For the avoidance of doubt, this Schedule K shall apply
only in connection with an Expedited Arbitration pursuant to Section 2.2(c)(iii)
and Section 3.2(i) of the Agreement, and not any other dispute, and no other
claims or counterclaims may be brought in such Expedited Arbitration.







    



--------------------------------------------------------------------------------




SCHEDULE L
P&L STATEMENT












--------------------------------------------------------------------------------




SCHEDULE M
BALANCE SHEET




